
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8


$200,000,000




CREDIT AGREEMENT

dated as of

August 5, 2002

among

BLYTH, INC.


THE BANKS LISTED HEREIN


JPMORGAN CHASE BANK,
as Administrative Agent


BANK OF AMERICA, N.A. and LASALLE BANK,
NATIONAL ASSOCIATION,
as Co-Syndication Agents


and


FLEET NATIONAL BANK and WACHOVIA BANK,
NATIONAL ASSOCIATION,
as Co-Documentation Agents


--------------------------------------------------------------------------------


J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner

--------------------------------------------------------------------------------




TABLE OF CONTENTS


--------------------------------------------------------------------------------

 
   
  PAGE

--------------------------------------------------------------------------------

ARTICLE 1
Definitions
SECTION 1.01.
 
Definitions
 
1 SECTION 1.02.   Accounting Terms and Determinations   22 SECTION 1.03.   Types
of Borrowings   22
ARTICLE 2
The Credits
SECTION 2.01.
 
Commitments to Lend
 
23 SECTION 2.02.   Method of Committed Borrowing   24 SECTION 2.03.  
Competitive Bid Borrowings   25 SECTION 2.04.   Notice to Banks; Funding of
Loans   29 SECTION 2.05.   Notes   30 SECTION 2.06.   Maturity of Loans   31
SECTION 2.07.   Interest Rates   31 SECTION 2.08.   Fees   32 SECTION 2.09.  
Optional Termination or Reduction of Commitments   33 SECTION 2.10.   Method of
Electing Interest Rates   33 SECTION 2.11.   Scheduled Termination of
Commitments   35 SECTION 2.12.   Optional Prepayments   35 SECTION 2.13.  
General Provisions as to Payments   36 SECTION 2.14.   Funding Losses   37
SECTION 2.15.   Computation of Interest and Fees   37 SECTION 2.16.   Letters of
Credit   38 SECTION 2.17.   Takeout of Swingline Loans   43 SECTION 2.18.  
Increaved Commitments, Additional Banks   44 SECTION 2.19.   Currency
Equivalents   45 SECTION 2.20.   Judgment Currency   46
ARTICLE 3
Conditions
SECTION 3.01.
 
Closing
 
47 SECTION 3.02.   Borrowings and Issuances of Letters of Credit   47
ARTICLE 4
Representations and Warranties
SECTION 4.01.
 
Corporate Existence and Power
 
49 SECTION 4.02.   Corporate and Governmental Authorization; No Contravention  
49 SECTION 4.03.   Binding Effect   49 SECTION 4.04.   Financial Information  
49 SECTION 4.05.   Litigation   50 SECTION 4.06.   Compliance with ERISA   50
SECTION 4.07.   Environmental Matters   50 SECTION 4.08.   Taxes   51

i

--------------------------------------------------------------------------------

SECTION 4.09.   Not an Investment Company   51 SECTION 4.10.   Full Disclosure  
51
ARTICLE 5
Covenants
SECTION 5.01.
 
Information
 
51 SECTION 5.02.   Compliance with Law   54 SECTION 5.03.   Insurance   54
SECTION 5.04.   Maintenance of Properties   54 SECTION 5.05.   Maintenance of
Records; Inspection   54 SECTION 5.06.   Payment of Taxes and Claims   55
SECTION 5.07.   Corporate Existence Etc   55 SECTION 5.08.   Transactions with
Affiliates   55 SECTION 5.09.   Prohibited Liens   55 SECTION 5.10.   Subsidiary
Indebtedness   57 SECTION 5.11.   Investments   59 SECTION 5.12.   Leverage
Ratio   60 SECTION 5.13.   Minimum Adjusted Consolidated Net Worth   60 SECTION
5.14.   Mergers and Sales of Assets   60 SECTION 5.15.   Use of Proceeds   60
ARTICLE 6
Defaults
SECTION 6.01.
 
Events of Default
 
61 SECTION 6.02.   Notice of default   64 SECTION 6.03.   Cash Cover   64
ARTICLE 7
The Agents
SECTION 7.01.
 
Appointment and Authorization
 
65 SECTION 7.02.   Administrative Agent and Affiliates   65 SECTION 7.03.  
Action by Administrative Agent   65 SECTION 7.04.   Consultation with Experts  
65 SECTION 7.05.   Liability of Agent   65 SECTION 7.06.   Indemnification   66
SECTION 7.07.   Credit Decision   66 SECTION 7.08.   Successor Administrative
Agent   66 SECTION 7.09.   Agents' Fees; Arranger Fee   67 SECTION 7.10.  
Co-Syndication Agents and Co-Documentation Agents   67
ARTICLE 8
Change in Circumstances
SECTION 8.01.
 
Basis for Determining Interest Rate Inadequate or Unfair
 
67 SECTION 8.02.   Illegality   68 SECTION 8.03.   Increased Cost and Reduced
Return   68 SECTION 8.04.   Taxes   70 SECTION 8.05.   Base Rate Loans
Substituted for Affected Fixed Rate Loans   73 SECTION 8.06.   Substitution of
Bank   73

ii

--------------------------------------------------------------------------------


ARTICLE 9
Miscellaneous
SECTION 9.01.
 
Notices
 
74 SECTION 9.02.   No Waivers   74 SECTION 9.03.   Expenses; Indemnification  
74 SECTION 9.04.   Sharing of Set-Offs   75 SECTION 9.05.   Amedments and
Waivers   75 SECTION 9.06.   Successors and Assigns   76 SECTION 9.07.  
Collateral   78 SECTION 9.08.   GOVERNING LAW; SUBMISSION TO JURISDICTION   78
SECTION 9.09.   Counterparts; Integration; Effectiveness   78 SECTION 9.10.  
WAIVER OF JURYTRIAL   78 SECTION 9.11.   Confidentiality   79

iii

--------------------------------------------------------------------------------

Pricing Schedule

Schedule 2.16—Existing Letters of Credit

Schedule 5.08—Specified Affiliate Transactions

Schedule 5.09—Existing Liens

Schedule 5. 10—Existing Indebtedness

Schedule 5.11—Existing Investments

Exhibit A—Note

Exhibit B—Notice of Committed Borrowing

Exhibit C—Competitive Bid Quote Request

Exhibit D—Invitation for Competitive Bid Quotes

Exhibit E—Competitive Bid Quote

Exhibits F- I and F-2—Opinions of Counsel for the Borrower

Exhibit G—Opinion of Special Counsel for the Administrative Agent

Exhibit H—Assignment and Assumption Agreement

Exhibit I—Extension Agreement

Exhibit J—Compliance Certificate

iv

--------------------------------------------------------------------------------


CREDIT AGREEMENT


        AGREEMENT dated as of August 5, 2002 among BLYTH, INC., the BANKS listed
on the signature pages hereof, JPMORGAN CHASE BANK, as Administrative Agent,
BANK OF AMERICA, N.A. and LASALLE BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents, and FLEET NATIONAL BANK and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents:

        The parties hereto agree as follows:


ARTICLE I
Definitions


        SECTION 1.01. Definitions.    The following terms, as used herein, have
the following meanings:

        "Absolute Rate Auction" means a solicitation of Competitive Bid Quotes
setting forth Competitive Bid Absolute Rates pursuant to Section 2.03 for
Competitive Bid Loans in Dollars.

        "Acquisition" means an acquisition by the Borrower or any of its
Consolidated Subsidiaries of a company, a division, a location or a line of
business or of all or substantially all of the assets of any of the foregoing.

        "Additional Bank" has the meaning set forth in Section 2.18.

        "Adjusted Consolidated Net Worth" means at any date the sum of
(i) Consolidated Net Worth, determined as of such date, plus (ii) an amount
equal to the cumulative reduction in Consolidated Net Worth as a result of any
Specified Non-Cash Charges occurring after January 31, 2002.

        "Adjusted LIBO Rate" means, with respect to any Euro-Currency Loan for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

        "Administrative Agent" means JPMCB in its capacity as administrative
agent for the Banks under the Loan Documents, and its successors in such
capacity.

        "Administrative Questionnaire" means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

        "Affiliate" means, at any time, (a) with respect to any Person
(including the Borrower), any other Person that at such time directly or
indirectly through one or more intermediaries Controls, or is Controlled by, or
is under common Control with, such first Person, and (b) with respect to the
Borrower, any Person beneficially owning or holding, directly or indirectly, 20%
or more of any class of voting or equity interests of the Borrower or any of its
Subsidiaries or any corporation of which the Borrower and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 20% or more
of any class of voting or equity interests. As used in this definition,
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Unless the
context otherwise clearly requires, any reference to an "Affiliate" is a
reference to an Affiliate of the Borrower.

        "Agent" means the Administrative Agent, each of the Co-Documentation
Agents or each of the Co-Syndication Agents, as the context may require, and
"Agents" means all of them.

        "Alternative Currencies" means the Euro, Sterling, Yen or Swiss Francs;
provided that any other currency (except Dollars) shall also be an Alternative
Currency if (1) the Borrower requests, by notice to the Banks through the
Administrative Agent, that such currency be included as an additional
Alternative Currency for purposes of this Agreement, (ii) such currency is
freely transferable and is freely convertible into Dollars in the London foreign
exchange market, (iii) deposits in such currency are customarily offered to
banks in the London interbank market and (iv) no Bank shall have objected

--------------------------------------------------------------------------------


to the inclusion of such currency as an Alternative Currency by notice to the
Borrower and the Administrative Agent given within five Euro-Currency Business
Days of such Bank's receipt of the notice referred to in clause (i).

        "Alternative Currency Loan" means a Loan that is made in an Alternative
Currency in accordance with the applicable Notice of Borrowing.

        "Appeal Bond Lien" has the meaning set forth in the definition of
Permitted Liens.

        "Applicable Lending Officer" means, with respect to any Bank, (i) in the
case of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of
its Euro-Currency Loans, its Euro-Currency Lending Office, (iii) in the case of
its Competitive Bid Loans, its Competitive Bid Lending office and (iv) in the
case of its Swingline Loans, its Swingline Lending Office.

        "Assignee" has the meaning set forth in Section 9.06(c).

        "Bank" means each bank listed on the signature pages hereof, each
Additional Bank or Assignee which becomes a Bank pursuant to Section 2.18 or
9.06(c), and their respective successors.

        "Base Rate" means, for any day, a rate per annum equal to the greater of
the Prime Rate in effect on such day or the Federal Funds Rate in effect on such
day plus 1/2 of 1%. Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Rate.

        "Base Rate Loan" means a Syndicated Loan which bears interest at the
Base Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election or the provisions of Article 8.

        "Base Rate Margin" means the applicable rate per annum determined in
accordance with the Pricing Schedule.

        "Board" means the Board of Governors of the Federal Reserve System of
the United States of America.

        "BofA" means Bank of America, N.A., and its successors.

        "Borrower" means Blyth, Inc., a Delaware corporation, and its
successors.

        "Borrower's 2002 Form 10-K" means the Borrower's annual report on
Form 10-K for the fiscal year ended January 3 1, 2002, as filed with the
Securities and Exchange Commission pursuant to the Exchange Act.

        "Borrower's Latest Form 10-Q" means the Borrower's quarterly report on
Form 10-Q for the quarter ended April 30, 2002, as filed with the Securities and
Exchange Commission pursuant to the Exchange Act.

        "Borrowing" has the meaning set forth in Section 1.03.

        "Candle America" means Candle Corporation of America, a New York
corporation.

        "Capital Lease" means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

        "Cash Equivalents" means (a) marketable securities issued or directly
and unconditionally guaranteed by the United States Government or issued by any
agency or instrumentality thereof and backed by the full faith and credit of the
United States, in each case maturing within one year from the date of issuance
thereof; (b) obligations of a municipality, a state, a territory or a possession
of the United States, or any political subdivision of any of the foregoing or of
the District of Columbia as

2

--------------------------------------------------------------------------------


described in Section 103(a) of the Code if these investments are rated at least
AA- by S&P or its equivalent by another nationally recognized credit rating
agency or are secured, as to payments of principal and interest, by a letter of
credit provided by a financial institution or by insurance provided by a bond
insurance company whose debt is rated at least AA- by S&P or its equivalent by
another nationally recognized credit rating agency; (c) commercial paper
maturing no more than 270 days from the date of acquisition thereof and, at the
time of acquisition, rated at least A-1 by S&P or at least P-1 by Moody's,
(d) investments in short term asset management accounts offered by any bank
described in clause (e) of this definition for the purpose of investing in loans
to a corporation (other than an Affiliate of the Parent or any of its
Subsidiaries) organized under the laws of the United States of America or any
state thereof or the District of Columbia and rated at least A-1 by S&P or at
least P-1 by Moody's; (e) certificates of deposit or bankers' acceptances
maturing within one year from the date of acquisition thereof issued by any bank
or trust company organized under the laws of the United States of America or any
state thereof or the District of Columbia having unimpaired capital, surplus and
undivided profits of not less than $250,000,000 and (f) tax exempt and tax
advantaged auction rate products issued by financial institutions and rated at
least AA- by Standard & Poor's Ratings Services or its equivalent by another
nationally recognized credit rating agency.

        "CCW" means Candle Corporation Worldwide, Inc., a Delaware corporation.

        "Closing Date" means the date on or after the Effective Date on which
all of the conditions specified in Section 3.01 shall have been satisfied.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

        "Co-Documentation Agents" means, collectively, Fleet and Wachovia, each
in its capacity as a Co-Documentation Agent under the Loan Documents.

        "Commitment" means (i) with respect to each Bank listed on the signature
pages hereto, the amount set forth opposite its name on such signature pages,
(ii) with respect to any Additional Bank, the amount of the Commitment assumed
by it pursuant to Section 2.18 and (iii) with respect to any Assignee, the
amount of the transferor Bank's Commitment assigned to it pursuant to
Section 9.06(c), in each case as such amount may be changed from time to time
pursuant to Section 2.09, 2.18 or 9.06(c); provided that, if the context so
requires, the term "Commitment" means the obligation of a Bank to extend credit
up to such amount to the Borrower hereunder.

        "Committed Loan" means a Syndicated Loan or a Swingline Loan.

        "Competitive Bid Absolute Rate" has the meaning set forth in
Section 2.03(d)(ii)(D).

        "Competitive Bid Absolute Rate Loan" means a Loan to be made by a Bank
pursuant to an Absolute Rate Auction.

        "Competitive Bid Lending Office" means, as to each Bank, its Domestic
Lending Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Borrower and the Administrative Agent; provided that any Bank may from time to
time by notice to the Borrower and the Administrative Agent designate separate
Competitive Bid Lending Offices for (i) its Competitive Bid LIBOR Loans,
(ii) its Competitive Bid Absolute Rate Loans and (iii) its Competitive Bid Loans
in different currencies, in which case all references herein to the Competitive
Bid Lending Office of such Bank shall be deemed to refer to any or all of such
offices, as the context may require.

        "Competitive Bid LIBOR Loan" means a Loan to be made by a Bank pursuant
to a LIBOR Auction (including such a Loan bearing interest at the Base Rate
pursuant to Section 8.01(a)).

3

--------------------------------------------------------------------------------


        "Competitive Bid Loan" means a Competitive Bid LIBOR Loan or a
Competitive Bid Absolute Rate Loan.

        "Competitive Bid Margin" has the meaning set forth in Section 2.03
(d)(ii)(C).

        "Competitive Bid Quote" has the meaning set forth in Section 2.03(d).

        "Consolidated Assets" means at any date the consolidated assets of the
Borrower and its Consolidated Subsidiaries determined as of such date.

        "Consolidated Debt" means at any date the Indebtedness of the Borrower
and its Consolidated Subsidiaries, determined on a consolidated basis as of such
date.

        "Consolidated EBITDA" means, for any period, the sum of (i) Consolidated
Net Income for such period plus (ii) to the extent deducted in the determination
thereof, interest expense, depreciation and amortization expense and provision
for income taxes. Consolidated EBITDA for any four-quarter period will be
adjusted on a historical pro forma basis to reflect any Acquisition closed
during such period as if such Acquisition had been closed on the first day of
such period.

        "Consolidated Net Income" for any period means the consolidated net
income of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis for such period, excluding the effect of any Specified
Non-Cash Charges occurring after January 31, 2002.

        "Consolidated Net Worth" means at any date the consolidated
stockholders' equity of the Borrower and its Consolidated Subsidiaries,
determined as of such date.

        "Consolidated Subsidiary" means at any date any Subsidiary or other
entity the accounts of which would be consolidated with those of the Borrower in
its consolidated financial statements if such statements were prepared as of
such date.

        "Co-Syndication Agents" means, collectively, BofA and LSB, each in its
capacity as a Co-Syndication Agent under the Loan Documents.

        "Default" means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

        "Dollar Amount" means, at any time:

(i)with respect to any Dollar-Denominated Loan, the principal amount thereof
then outstanding;

(ii)with respect to any Letter of Credit Liabilities denominated in Dollars, the
face amount thereof at such time; and

(iii)with respect to any Alternative Currency Loan or any Letter of Credit
Liabilities denominated in an Alternative Currency, the principal or face amount
thereof then outstanding in the relevant Alternative Currency, converted to
Dollars in accordance with Section 2.19.

        "Dollar-Denominated Loan" means a Loan that is made in Dollars in
accordance with the applicable Notice of Borrowing.

        "Dollars" and the sign "$" mean lawful money of the United States.

        "Domestic Business Day" means any day except a Saturday, Sunday or other
day on which commercial banks in New York City are authorized by law to close.

        "Domestic Lending Office" means, as to each Bank, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.

4

--------------------------------------------------------------------------------


        "Effective Date" means the date this Agreement becomes effective in
accordance with Section 9.09.

        "Environmental Laws" means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) that is treated as a single employer together with an Obligor
under section 414 of the Code.

        "Euro" means the single currency of the Participating Member States.

        "Euro-Currency Business Day" means a Euro-Dollar Business Day, unless
such term is used in connection with an Alternative Currency Borrowing or
Alternative Currency Loan for which funds are to be paid or made available in
such Alternative Currency on such day, in which case such day shall not be a
Euro-Currency Business Day unless commercial banks are open for international
business (including dealings in deposits in such Alternative Currency) in both
London and the place where such funds are to be paid or made available.

        "Euro-Currency Lending Office" means, as to each Bank, its office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Currency Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Euro-Currency Lending Office by notice
to the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Bank
shall be deemed to refer to any or all of such offices, as the context may
require.

        "Euro-Currency Loan" means a Syndicated Loan which is either a
Euro-Dollar Loan or an Alternative Currency Loan.

        "Euro-Currency Margin" means the applicable rate per annum determined in
accordance with the Pricing Schedule.

        "Euro-Currency Rate" means a rate of interest determined pursuant to
Section 2.07(b) on the basis of an Adjusted LIBO Rate.

        "Euro-Dolloar Business Day" means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
Dollar deposits) in London.

        "Euro-Dollar Loan" means a Syndicated Loan denominated in Dollars which
bears interest at a Euro-Currency Rate pursuant to the applicable Notice of
Committed Borrowing or Notice of Interest Rate Election.

        "Event of Default" has the meaning set forth in Section 6.01.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time.

        "Existing Credit Facility" means the revolving credit agreement dated as
of October 17, 1997, in the original amount of $140,000,000, among the Borrower,
the banks parties thereto, and the agents parties thereto, as amended to the
Effective Date.

        "Federal Funds Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal

5

--------------------------------------------------------------------------------


Reserve System arranged by Federal funds brokers, as published on the next
succeeding Domestic Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Domestic Business Day, the
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

        "Fiscal Quarter" means a consolidated fiscal quarter of the Borrower and
its Subsidiaries ending on a Quarter Date,

        "Fiscal Year" means the consolidated fiscal year of the Borrower and its
Subsidiaries ending on January 31 of each calendar year.

        "Fixed Rate Loans" means Euro-Currency Loans, Swingline Loans or
Competitive Bid Loans (excluding Swingline Loans or Competitive Bid LIBOR Loans
bearing interest at the Base Rate) or any combination of the foregoing.

        "Fleet" means Fleet National Bank, and its successors.

        "Foreign Subsidiary" means any Subsidiary organized outside the United
States and conducting substantially all its business outside the United States.

        "GAAP" means generally accepted accounting principles as in effect from
time to time in the United States of America.

        "Governmental Authority" means

(a)the government of

(i)the United States of America or any State or other political subdivision
thereof, or

(ii)any jurisdiction in which the Borrower or any of its Subsidiaries conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Borrower or any of its Subsidiaries, or (b)any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, any such government.

        "Group of Loans" means at any time a group of Loans consisting of
(i) all Loans which are Base Rate Loans at such time or (ii) all Euro-Currency
Loans denominated in the same currency and having the same Interest Period at
such time, provided that, if a Committed Loan of any particular Bank is
converted to or made as a Base Rate Loan pursuant to Article 8, such Loan shall
be included in the same Group or Groups of Loans from time to time as it would
have been if it had not been so converted or made.

        "Guaranty" means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)to purchase such indebtedness or obligation or any property constituting
security therefore;

(b)to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

6

--------------------------------------------------------------------------------

(c)to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d)otherwise to assure the owner of such indebtedness or obligation against loss
in respect thereof

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

        "Hazardous Material" means any and all pollutants, toxic or hazardous
wastes or any other substances that might pose a hazard to health or safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law
(including, without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

        "Indebtedness" with respect to any Person means, at any time, without
duplication,

        (a) its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;

        (b) its liabilities for the deferred purchase price of property acquired
by such Person (excluding (i) accounts payable arising in the ordinary course of
business and (ii) contingent purchase price obligations and other earnout
obligations of the Borrower and/or its Subsidiaries to the extent such
obligations are not required to be included as indebtedness on the face of the
Borrower's consolidated balance sheet in accordance with GAAP, but including all
liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property),

        (c) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

        (d) all liabilities for borrowed money secured by any Lien with respect
to any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

        (e) all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money); provided that for purposes of the definition of "Consolidated Debt",
contingent liabilities in respect of undrawn amounts under letters of credit
shall be excluded;

        (f) Swaps of such Person, but excluding for purposes of Section 5.10,
Swaps entered into the ordinary course of business for the purpose of managing
interest expense or foreign currency exposure; and

        (g) any Guaranty of such Person with respect to liabilities of a type
described in any clauses (a) through (f) hereof

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof not withstanding that any such obligation is
deemed to be extinguished under GAAP.

        "Indemnitee" has the meaning set forth in Section 9.03(b).

        "Insured Judgment Amounts" shall mean that part, if any, of any and all
judgments rendered against the Borrower and/or any of its Subsidiaries that are
covered by insurance issued by a financially responsible insurer(s) who has not
denied coverage.

7

--------------------------------------------------------------------------------

        "Interest Period" means: (1) with respect to each Euro-Currency Loan,
the period commencing on the date of borrowing specified in the applicable
Notice of Borrowing or on the date specified in the applicable Notice of
Interest Rate Election and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice, provided that:

(a)any Interest Period (except an Interest Period determined pursuant to
clause (c) below) which would otherwise end on a day which is not a
Euro-Currency Business Day for the relevant currency shall be extended to the
next succeeding Euro-Currency Business Day for such currency unless such
Euro-Currency Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Euro-Currency Business Day for
such currency;

(b)any Interest Period which begins on the last Euro-Currency Business Day for
the relevant currency in a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Euro-Currency
Business Day for the relevant currency in a calendar month; and

(c)any Interest Period which would otherwise end after the Termination Date for
the relevant currency shall end on such Termination Date;

        (2) with respect to each Swingline Loan, the period commencing on the
date of borrowing specified in the applicable Notice of Borrowing and ending
such number of days thereafter (but not more than 7 days) as the Borrower may
elect in such notice; provided that:

(a)any Interest Period (except an Interest Period determined pursuant to
clause (b) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day;
and

(b)any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date;

        (3) with respect to each Competitive Bid LIBOR Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such whole number of months thereafter as the Borrower may
elect in accordance with Section 2.03; provided that:

(a)any Interest Period (except an Interest Period determined pursuant to
clause (b) below) which would otherwise end on a day which is not a
Euro-Currency Business Day for the relevant currency shall be extended to the
next succeeding Euro-Currency Business Day for such currency unless such
Euro-Currency Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Euro-Currency Business Day for
such currency;

(b)any Interest Period which begins on the last Euro-Currency Business Day for
the relevant currency in a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Euro-Currency
Business Day for such currency in a calendar month; and

(c)any Interest Period which would otherwise end after the Termination Date for
the relevant currency shall end on such Termination Date; and

        (4) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days

8

--------------------------------------------------------------------------------


thereafter (but not less than 7 days) as the Borrower may elect in accordance
with Section 2.03; provided that:

(a)any Interest Period (except an Interest Period determined pursuant to
clause (b) below) which would otherwise end on a day which is not a
Euro-Currency Business Day for the relevant currency shall be extended to the
next succeeding Euro-Currency Business Day for such currency; and

(b)any Interest Period which would otherwise end after the Termination Date for
the relevant currency shall end on such Termination Date.

        "Investment" means (a) any direct or indirect purchase or other
acquisition by the Borrower or any of its Subsidiaries of, or of a beneficial
interest in, any securities of any other Person (other than a Person that, prior
to such purchase or acquisition, was a Subsidiary of the Borrower), (b) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of the Borrower from any Person other than the Borrower
or any of its Subsidiaries, of any equity securities of such Subsidiary, or
(c) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by the
Borrower or any of its Subsidiaries to any other Person other than a Subsidiary
of the Borrower, including all indebtedness and accounts receivable from that
other Person that are not current assets or did not arise from sales to that
other Person in the ordinary course of business. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investments. A
guaranty by the Borrower or any Subsidiary of Indebtedness of the Borrower or
any Subsidiary shall not be deemed an Investment hereunder.

        "ISP" has the meaning set forth in Section 2.16(h).

        "Issuing Bank" means BofA and any other Bank that may agree to issue
letters of credit hereunder, in each case as issuer of a Letter of Credit
hereunder.

        "JPMCB" means JPMorgan Chase Bank, and its successors.

        "Letter of Credit" means a letter of credit to be issued hereunder by
the Issuing Bank in accordance with Section 2.16.

        "Letter of Credit Liabilities" means, for any Bank and at any time, such
Bank's ratable participation in the sum of (x) the amounts then owing by the
Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

        "Leverage Ratio" means, at any date, the ratio of (i) Consolidated Debt
at such date to (ii) Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date.

        "LIBOR Auction" means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins based on the Adjusted LIBO Rate pursuant to
Section 2.03.

        "LIBO Rate" means, with respect to any Euro-Currency Loan for any
Interest Period, the rate appearing on the Screen at approximately 11:00 a.m.,
London time, two Euro-Currency Business Days prior to the commencement of such
Interest Period, as the rate for deposits in Dollars or the relevant Alternate
Currency with a maturity comparable to such Interest Period. In the event that
such rate is not available for such currency at such time for any reason, then
the "LIBO Rate" with respect to such Euro-Currency Loan for such Interest Period
shall be the rate at which deposits of the relevant currency with a maturity
comparable to such Interest Period are offered by the principal London office

9

--------------------------------------------------------------------------------


of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11.00 a.m., London time, two Euro-Currency
Business Days prior to the commencement of such Interest Period.

        "Lien" means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person.

        "Loan" means a Committed Loan or a Competitive Bid Loan and "Loans"
means Committed Loans or Competitive Bid Loans or both.

        "Loan Documents" means this Agreement and the Notes.

        "LSB" means LaSalle Bank, National Association, and its successors.

        "Material" means material in relation to the business, operations,
affairs, financial condition, assets or properties of the Borrower and its
Subsidiaries taken as a whole.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Borrower and its Subsidiaries taken as a whole, or (b) the ability of the
Borrower to perform its obligations under the Loan Documents or (c) the validity
or enforceability of any Loan Document.

        "Material Subsidiary" means, at any time, any Subsidiary of the Borrower
having consolidated assets at such time in an amount equal to or greater than
10% of Consolidated Net Worth at such time.

        "Moody's" means Moody's Investors Service, Inc., or any successor to
such corporation's business of rating debt securities.

        "Multiemployer Plan" means any Plan that is a "multiemployer plan" (as
such term is defined in section 4001(a)(3) of ERISA).

        "New Acquisition Subsidiary" shall mean any Subsidiary formed by the
Borrower (or by another Subsidiary of the Borrower) after the date of this
Agreement for the purpose of consummating an acquisition of assets or
business(es) of another Person (such a Person, a "Related New Acquisition
Entity").

        "Notes" means promissory notes of the Borrower, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Loans, and "Note" means any one of such promissory notes issued hereunder.

        "Notice of Borrowing" means a Notice of Committed Borrowing or a Notice
of Competitive Bid Borrowing.

        "Notice of Committed Borrowing" has the meaning set forth in
Section 2.02.

        "Notice of Competitive Bid Borrowing" has the meaning set forth in
Section 2.03(f).

        "Notice of Interest Rate Election" has the meaning set forth in
Section 2.10(a).

        "Notice of Issuance" has the meaning set forth in Section 2.16(b).

        "Officer's Certificate" means a certificate of a Senior Financial
Officer or of any other officer of the Person delivering such certificate whose
responsibilities extend to the subject matter of such certificate.

        "Other Liens" has the meaning set forth in Section 5.09(g).

10

--------------------------------------------------------------------------------


        "Parent" means, with respect to any Bank, any Person controlling such
Bank.

        "Participant" has the meaning set forth in Section 9.06(b).

        "Participating Member States" means those members of the European Union
from time to time which adopt a single, shared currency.

        "PartyLite" means PartyLite Gifts, Inc., a Delaware corporation.

        "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

        "Permitted Liens" means:

        (a) Liens for current taxes, assessments or governmental changes which
are not delinquent or remain payable without penalty, or the validity of which
is being contested in good faith by appropriate proceedings and for which
adequate reserves or other appropriate provisions are maintained on the books of
the Borrower or any of its Subsidiaries in accordance with GAAP, provided that
any right to seizure, levy, attachment, sequestration, foreclosure or
garnishment with respect to such property by reason of such Lien has not
matured, or has been and continues to be effectively enjoined or stayed;

        (b) nonconsensual Liens, such as landlord liens and Liens of carriers,
workmen, repairmen, warehousemen, mechanics and materialmen, imposed by
operation of law, in each case incurred in the ordinary course of business and
securing obligations that are not overdue or securing obligations that are
overdue that are being contested in good faith by appropriate proceedings and
(with respect to any such obligations that are overdue) for which adequate
reserves or other appropriate provisions are maintained on the books of the
Borrower or any of its Subsidiaries in accordance with GAAP, provided that any
right to seizure, levy, attachment, sequestration, foreclosure or garnishment
with respect to such property by reason of such Lien has not matured, or has
been and continues to be effectively enjoined or stayed;

        (c) Liens incurred or deposits made in connection with workers'
compensation, unemployment insurance and other types of social security, or
securing liability to insurance carriers under insurance and other types of
social security, or securing liability to insurance carriers under insurance or
selfinsurance arrangements, or obtaining utility service or to secure the
performance of tenders, statutory obligations, surety and appeal bonds (provided
that no Liens securing any appeal or similar bond in connection with any
litigation or other legal proceeding (an "Appeal Bond Lien") shall constitute
Permitted Liens to the extent the sum of (i) the aggregate amount secured
thereby (exclusive of Insured Judgment Amounts) plus without duplication
(ii) the amount (exclusive of Insured Judgment Amounts) secured by Liens
permitted by paragraph (e) below exceeds $20,000,000 at any one time), bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money) in each case (except in the case of Appeal Bond Liens) incurred
in the ordinary course of business and securing obligations that are not overdue
or securing obligations that are overdue that are being contested in good faith
by appropriate proceedings and (with respect to any such obligations that are
overdue) for which adequate reserves or other appropriate provisions are
maintained on the books of the Borrower or any of its Subsidiaries in accordance
with GAAP, provided that any right to seizure, levy, attachment, sequestration,
foreclosure or garnishment with respect to such property by reason of such Lien
has not matured, or has been and continues to be effectively enjoined or stayed;

        (d) easements, rights-of-way, restrictions, minor defects, encroachments
or irregularities in title and other similar charges or encumbrances not
interfering in any Material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries-, and

        (e) Liens arising out of or in connection with any litigation or other
legal proceeding, the time for the appeal or petition for rehearing of which
shall not have expired or which is being contested in good

11

--------------------------------------------------------------------------------


faith by appropriate proceedings and for which adequate reserves or other
appropriate provisions are maintained on the books of the Borrower or any of its
subsidiaries in accordance with GAAP, provided that any right to seizure, levy,
attachment, sequestration, foreclosure or garnishment with respect to such
property by reason of such Lien has not matured, or has been and continues to be
effectively enjoined or stayed; and provided further that no such Liens shall be
Permitted Liens to the extent that the sum of (i) the aggregate amount secured
thereby (exclusive of Insured Judgment Amounts) plus without duplication
(ii) the amount (exclusive of Insured Judgment Amounts) secured by any Appeal
Bond Liens exceeds $20,000,000 at any one time.

        "Person" means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof

        "Plan" means an "employee benefit plan" (as defined in section 3(3) of
ERISA) that is or, within the proceeding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Borrower or any of its ERISA
Affiliates or with respect to which the Borrower or any of its ERISA Affiliates
may have any liability.

        "Preferred Stock' means any class of capital stock of a corporation that
is preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation,

        "Pricing Schedule" means the Pricing Schedule attached hereto.

        "Prime Rate" means the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

        "property" or "properties" means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

        "Quarterly Date" means each January 3 1, April 30, July 31 and
October 31, commencing with October 31, 2002.

        "Regulation D" means Regulation D of the Board, as in effect from time
to time, and all official rulings and interpretations thereunder or thereof.

        "Regulation U" means Regulation U of the Board, as in effect from time
to time, and all official rulings and interpretations thereunder or thereof

12

--------------------------------------------------------------------------------

        "Regulation X" means Regulation X of the Board, as in effect from time
to time, and all official rulings and interpretations thereunder or thereof.

        "Related New Acquisition Entity" has the meaning set forth in the
definition of New Acquisition Subsidiary.

        "Required Banks" means at any time Banks having more than 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the aggregate Dollar Amount of the Loans
and the Letter of Credit Liabilities.

        "Responsible Officer" means any Senior Financial Officer and any other
executive officer of the Borrower with responsibility for the administration of
the relevant portion of this Agreement.

        "Revolving Credit Period" means the period from and including the
Effective Date to but excluding the Termination Date.

        "Robert B. Goergen and Family" shall mean (i) Robert B. Goergen,
(ii) any other member of the immediate family of Robert B. Goergen and their
spouses, (iii) any descendants (including by adoption) of any Person described
in clauses (i) and (ii), (iii) any trusts for the primary benefit of, or
partnerships, limited liability companies or other entities primarily controlled
by, any Persons described in clauses and/or (iv) charitable trusts and
foundations whose direction is controlled by Person(s) described in
clauses (i)-(iii).

        "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor to its business of rating debt
securities.

        "Screen" means (a) with respect to Dollar-Denominated Loans, Telerate
Page 3750 and (b) with respect to Alternative Currency Loans, the Telerate Page
selected by the Administrative Agent that displays rates for interbank deposits
in the appropriate Alternative Currency or, in the case of either (a) or (b),
any successor or substitute Telerate Page or any successor to or substitute
source for such rates, providing rate quotations comparable to those currently
provided on such Telerate Page, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in the London interbank market.

        "Senior Financial Officer" means as to any Person, the chief financial
officer, principal accounting officer, treasurer or comptroller of such Person.

        "Specified Non-Cash Charges" means non-cash charges as a result of
SFAS 141 or SFAS 142 issued by the Financial Accounting Standards Board.

        "Spot Rate" means, at any date, the Administrative Agent's spot buying
rate for the relevant Alternative Currency against Dollars as of approximately
11:00 A.M. (London time) on such date.

        "Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is a number
one minus the aggregate maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Board to which the Administrative Agent is subject, with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Euro-Currency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

        "Sterling" means the lawful currency of the United Kingdom.

13

--------------------------------------------------------------------------------


        "Subsidiary" means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture of more
than 50% interest in the profits or capital thereof is owned by such Person or
one or more o fits Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).

        "Swaps" means, with respect to any Person, payment obligations with
respect to interest rate swaps, currency swaps and similar obligations
obligating such Person to make payments, whether periodically or upon the
happening of a contingency. For the purposes of this Agreement, the amount of
the obligation under any Swap shall be the amount determined in respect thereof
as of the end of the then most recently ended fiscal quarter of such Person,
based on the assumptions that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.

        "Swingline Bank" means JPMCB, and its successors.

        "Swingline Lending Office" means, as to the Swingline Bank, its office
located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Swingline Lending Office)
or such other office as such Bank may hereafter designate as its Swingline
Lending Office by notice to the Borrower and the Administrative Agent.

        "Swingline Loan" means a loan made by the Swingline Bank pursuant to
Section 2.01(b).

        "Swingline Takeout Loan" means a Base Rate Loan made pursuant to
Section 2.17.

        "Swiss Francs" means the lawful currency of the Union of Switzerland.

        "Syndicated Loan" means a Loan made by a Bank pursuant to
Section 2.01(a); provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term "Syndicated Loan" shall refer to the combined principal amount resulting
from such combination or to each of the separate principal amounts resulting
from such subdivision, as the case may be.

        "Termination Date" means August 5, 2005, or such later date to which the
Termination Date may be extended pursuant to Section 2.01(c), or if any such day
is not a Euro-Currency Business Day for the relevant currency, the next
preceding Euro-Currency Business Day for such currency. Unless the context
otherwise requires, references to the Termination Date are to the Termination
Date determined with reference to Loans denominated in Dollars.

        "UCP" has the meaning set forth in Section 2.16(h).

        "United States" means the United States of America, including the States
and the District of Columbia, but excluding its territories and possessions.

        "Unrefunded Swingline Loans" has the meaning set forth in
Section 2.17(b).

        "Wachovia" means Wachovia Bank, National Association, and its
successors.

        "Wholly-Owned Subsidiary" means, at any time, with respect to any
Person, any Subsidiary of such Person one hundred percent (100%) of all of the
equity interests (except directors' qualifying shares) and voting interests of
which are owned by any one or more of such Person and such Person's other Wholly
Owned Subsidiaries at such time.

        "Yen" means the lawful currency of Japan.

14

--------------------------------------------------------------------------------



        SECT10N 1.02.    Accounting Terms and Determinations.    Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Borrower's independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Banks; provided that, if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article 5
to eliminate the effect of any change in generally accepted accounting
principles on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Banks wish to amend Article 5 for such
purpose), then the Borrower's compliance with such covenant shall be determined
on the basis of generally accepted accounting principles in effect immediately
before the relevant change in generally accepted accounting principles became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Banks.

        SECTION 1.03.    Types of Borrowings.    The term "Borrowing" denotes
the aggregation of Loans of one or more Banks to be made to the Borrower
pursuant to Article 2 on the same date, all of which Loans are of the same type
(subject to Article 8), are denominated in the same currency and, except in the
case of Base Rate Loans, have the same initial Interest Period. Borrowings are
classified for purposes of this Agreement either by reference to the pricing of
Loans comprising such Borrowing (e.g., a "Fixed Rate Borrowing" is a Euro-Dollar
Borrowing, a Swingline Borrowing or a Competitive Bid Borrowing (excluding any
such Borrowing consisting of Swingline Loans or Competitive Bid LEBOR Loans
bearing interest at the Base Rate), and a "Euro-Dollar Borrowing" is a Borrowing
comprised of Euro-Dollar Loans) or by reference to the provisions of Article 2
under which participation therein is determined (i.e., a "Syndicated Borrowing"
is a Borrowing under Section 2.01 (a) in which all Banks participate in
proportion to their Commitments, while a "Competitive Bid Borrowing" is a
Borrowing under Section 2.03 in which the Bank participants are determined on
the basis of their bids in accordance therewith).



ARTICLE 2

The Credits


        SECTION 2.01.    Commitments to Lend.    (a) Syndicated Loans. During
the Revolving Credit Period each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower from time
to time in amounts such that the aggregate Dollar Amount of Committed Loans by
such Bank, together with the Dollar Amount of its Letter of Credit Liabilities
and its participating interests in any Unrefunded Swingline Loans, shall at no
time exceed the amount of its Commitment. The aggregate Dollar Amount of each
Borrowing under this subsection (other than a Swingline Takeout Borrowing) shall
be (i) in the case of a Base Rate Borrowing, a minimum of $1,000,000 or any
larger multiple of $500,000 (except that any such Borrowing may be in the
aggregate amount available to the Borrower in accordance with Section 3.02) or
(ii) in the case of a Euro-Currency Borrowing, a minimum of $2,000,000 or, in
the case of Dollar-Denominated Loans, any larger multiple of $500,000. Each
Borrowing under this subsection shall be made from the several Banks ratably in
proportion to their respective Commitments. Within the foregoing limits, the
Borrower may borrow under this Section, repay, or to the extent permitted by
Section 2.12, prepay Loans and reborrow at any time during the Revolving Credit
Period under this Section.

        (b) Swingline Loans. From time to time prior to the Termination Date,
the Swingline Bank agrees, on the terms and conditions set forth in this
Agreement, to make loans denominated in Dollars to the Borrower pursuant to this
subsection from time to time in amounts such that (1) the aggregate Dollar
Amount of its Committed Loans at any one time outstanding together with its
Letter of Credit

15

--------------------------------------------------------------------------------


Liabilities shall not exceed the amount of its Commitment, (ii) the aggregate
Dollar Amount of Swingline Loans at any time outstanding shall not exceed
$15,000,000 and (Ili) the number of Swingline Loans outstanding at any time
shall not be greater than five. Within the foregoing limits, the Borrower may
borrow under this subsection, repay or, to the extent permitted by Section 2.12,
prepay Loans and reborrow at any time during the Revolving Credit Period under
this subsection; provided that the proceeds of a Swingline Borrowing may not be
used, in whole or in part, to refund any prior Swingline Borrowing. Each
Borrowing under this subsection 2. 01 (b) shall be in an aggregate principal
amount of $100,000 or any larger multiple thereof (except that any such
Borrowing may be in the aggregate amount available in accordance with
Section 3.02).

        (c) Extension. The Termination Date may be extended, in the manner set
forth in this subsection 2.01(c), on August 5, 2003 and on each anniversary of
such date which falls not less than one year prior to the Termination Date as
theretofore extended (an "Extension Date"), for a period of one year after the
date on which the Termination Date would otherwise have occurred. If the
Borrower wishes to request an extension of the Termination Date to be effective
on any Extension Date, it shall give written notice to that effect to the
Administrative Agent not less than 45 nor more than 90 days prior to such
Extension Date, whereupon the Administrative Agent shall notify each of the
Banks of such notice. Each Bank will respond to such request, whether
affirmatively or negatively, within 30 days. If all Banks shall have responded
affirmatively to such a request, then, subject to receipt by the Administrative
Agent of counterparts of an Extension Agreement in substantially the form of
Exhibit I duly completed and signed by all of the parties hereto, the
Termination Date shall be extended, effective on such Extension Date, for a
period of one year to the date stated in such Extension Agreement. If Banks
holding less than all but more than 75% of the aggregate Commitments shall have
responded affirmatively to such a request, then the Borrower shall have the
right prior to the Extension Date to replace all, but not less than all, of the
Banks that did not respond affirmatively with an Assignee or Assignees (which
may be one or more of the other Banks) that will purchase the Loans and assume
the Commitment and Letter of Credit Liabilities of the Banks that did not
respond affirmatively and extend the Termination Date as requested, and, upon
consummation of the assignments pursuant to Section 9.06 promptly followed by
the receipt by the Administrative Agent of counterparts of an Extension
Agreement substantially in the form of Exhibit I duly completed and signed by
all of the parties hereto, the Termination Date shall be extended, effective on
such Extension Date, for a period of one year to the date stated in such
Extension Agreement.

        SECTION 2.02.    Method of Committed Borrowing.    The Borrower shall
give the Administrative Agent telephonic notice with the information required
described in clauses (a)—(e) below, followed promptly by a written notice
substantially in the form of Exhibit B (a "Notice of Committed Borrowing") not
later than 12:00 Noon (New York City time) on (x) the date of each Base Rate
Borrowing or Swingline Borrowing, (y) the third Euro-Dollar Business Day before
each Euro-Dollar Borrowing and (z) the fourth Euro-Currency Business Day before
each Euro-Currency Borrowing in an Alternative Currency, specifying:

        (a) the date of such Borrowing, which shall be a Domestic Business Day
in the case of a Base Rate Borrowing or a Swingline Borrowing or a Euro-Currency
Business Day for the relevant currency in the case of a Euro-Currency Borrowing;

        (b) the currency and aggregate amount (in such currency) of such
Borrowing;

        (c) whether the Loans comprising such Borrowing are to be Swingline
Loans or Syndicated Loans;

        (d) in the case of a Syndicated Borrowing, whether the Loans comprising
such Borrowing are to bear interest initially at the Base Rate or a
Euro-Currency Rate; and

16

--------------------------------------------------------------------------------




        (e) in the case of a Fixed Rate Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

        SECTION 2.03.    Competitive Bid Borrowings.    (a) The Competitive Bid
Option. In addition to Committed Borrowings pursuant to Section 2.01, the
Borrower may, as set forth in this Section, request the Banks to make offers to
make Competitive Bid Loans to the Borrower from time to time during the
Revolving Credit Period. The Banks may, but shall have no obligation to, make
such offers. and the Borrower may, but shall have no obligation to, accept any
such offers in the manner set forth in this Section.

        (b) Competitive Bid Quote Request. When the Borrower wishes to request
offers to make Competitive Bid Loans under this Section, it shall transmit to
the Administrative Agent by telephone call followed promptly by facsimile
transmission a Competitive Bid Quote Request substantially in the form of
Exhibit C hereto so as to be received by the Administrative Agent not later than
12:00 Noon (New York City time) on (x) the fifth Euro-Cuffency Business Day
before the date of Borrowing proposed therein, in the case of a LEIBR Auction in
an Alternative Currency, (y) the fourth Euro-Currency Business Day before the
date of Borrowing proposed therein, in the case of a LIBOR Auction in Dollars or
(z) the Domestic Business Day next preceding the date of Borrowing proposed
therein, in the case of an Absolute Rate Auction, or, in any such case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Competitive Bid Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective. Each such Competitive Bid
Quote Request shall specify:

        (i) the proposed date of Borrowing, which shall be (x) a Euro-Currency
Business Day in the case of a LIBOR Auction or (y) a Domestic Business Day in
the case of an Absolute Rate Auction,

        (ii) the proposed currency and the aggregate amount (in such currency)
of such Borrowing, which shall be $2,000,000 in aggregate Dollar Amount (or any
larger multiple of $1,000,000),

        (iii) the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period, and

        (iv) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or a Competitive Bid Absolute Rate.

        The Borrower may request offers to make Competitive Bid Loans for more
than one Interest Period in a single Competitive Bid Quote Request. No more than
two (2) Competitive Bid Quote Requests shall be given within five Euro-Currency
Business Days (or such other number of days as the Borrower and the
Administrative Agent may agree) of any other Competitive Bid Quote Request for a
Borrowing in the same currency.

        (c) Invitation for Competitive Bid Quotes. Promptly after receiving a
Competitive Bid Quote Request, the Administrative Agent shall send to the Banks
by telex or facsimile an Invitation for Competitive Bid Quotes substantially in
the form of Exhibit D hereto, which shall constitute an invitation by the
Borrower to each Bank to submit Competitive Bid Quotes offering to make the
Competitive Bid Loans to which such Competitive Bid Quote Request relates in
accordance with this Section.

        (d) Submission and Contents of Competitive Bid Quotes. (i) Each Bank may
submit a competitive bid quote (a "Competitive Bid Quote") containing an offer
or offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this subsection 2.03(d) and must be submitted to the
Administrative Agent by telex or facsimile not later than (x) 10:30 A.M. (New
York City time) on the fourth Euro-Currency Business

17

--------------------------------------------------------------------------------


Day before the proposed date of Borrowing, in the case of a LIBOR Auction in an
Alternative Currency, (y) 10:30 A.M. (New York City time) on the third
Euro-Currency Business Day before the proposed date of Borrowing, in the case of
a LIBOR Auction in Dollars, or (z) 10:30 A.M. (New York City time) on the
proposed date of Borrowing, in the case of an Absolute Rate Auction, or, in any
such case, such other time or date as the Borrower and the Administrative Agent
shall have mutually agreed and shall have notified to the Banks not later than
the date of the Competitive Bid Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective; provided that
Competitive Bid Quotes submitted by the Administrative Agent (or any affiliate
of the Administrative Agent) in the capacity of a Bank may be submitted, and may
only be submitted, if the Administrative Agent or such affiliate notifies the
Borrower of the terms of the offer or offers contained therein not later than
(x) one hour before the deadline for the other Banks, in the case of a LEBOR
Auction or (y) 15 minutes before the deadline for the other Banks, in the case
of an Absolute Rate Auction. Subject to Articles 3 and 8, any Competitive Bid
Quote so made shall not be revocable except with the written consent of the
Administrative Agent given on the instructions of the Borrower.

        (ii) Each Competitive Bid Quote shall be substantially in the form of
Exhibit E hereto and shall in any case specify:

        (A) the proposed date of Borrowing,

        (B) the principal amount (in the relevant currency) of the Competitive
Bid Loan for which each such offer is being made, which principal amount (w) may
be greater than or less than the Commitment of the quoting Bank, (x) must be in
the Dollar Amount of $2,000,000 (or any larger multiple of $1,000,000), (y) may
not exceed the principal amount of Competitive Bid Loans for which offers were
requested and (z) may be subject to an aggregate limitation as to the principal
amount of Competitive Bid Loans for which offers being made by such quoting Bank
may be accepted,

        (C) in the case of a LIBOR Auction, the margin above or below the
applicable Adjusted LEBO Rate (the "Competitive Bid Margin") offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/1,000th of 1%) to be added to or subtracted from such base rate,

        (D) in the case of an Absolute Rate Auction, the rate of interest per
annum (specified to the nearest 1/1,000th of 1%) (the "Competitive Bid Absolute
Rate") offered for each such Competitive Bid Loan, and

        (E) the identity of the quoting Bank.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

        (iii) Any Competitive Bid Quote shall be disregarded if it:

        (A) is not substantially in conformity with Exhibit E hereto or does not
specify all of the information required by subsection 2.03(d)(ii) above;

        (B) contains qualifying, conditional or similar language;

        (C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

        (D) arrives after the time set forth in subsection 2.03(d)(i).

        (e) Notice to Borrower. The Administrative Agent shall promptly notify
the Borrower of the terms of (i) any Competitive Bid Quote submitted by a Bank
that is in accordance with subsection 2.03(d) and (11) any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous

18

--------------------------------------------------------------------------------

Competitive Bid Quote submitted by such Bank with respect to the same
Competitive Bid Quote Request. Any such subsequent Competitive Bid Quote shall
be disregarded by the Administrative Agent unless such subsequent Competitive
Bid Quote is submitted solely to correct a manifest error in such former
Competitive Bid Quote. The Administrative Agent's notice to the Borrower shall
specify (A) the aggregate principal amount of Competitive Bid Loans for which
offers have been received for- each Interest Period specified in the related
Competitive Bid Quote Request, (B) the respective principal amounts and
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,
so offered and (C) if applicable, limitations on the aggregate principal amount
of Competitive Bid Loans for which offers in any single Competitive Bid Quote
may be accepted.

        (f) Acceptance and Notice by Borrower. The Borrower shall notify the
Administrative Agent of its acceptance or non-acceptance of the offers notified
to it pursuant to subsection 2.03(e) not later than 12:00 Noon (New York City
time) on (x) the fourth Euro-Currency Business Day before the proposed date of
Borrowing, in the case of a LIBOR Auction in an Alternative Currency, (y) the
third Euro-Dollar Business Day before the proposed date of Borrowing, in the
case of a LIBOR Auction in Dollars or (z) the proposed date of Borrowing, in the
case of an Absolute Rate Auction, or, in any such case, such other time or date
as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective. In the case of acceptance, such notice (a
"Notice of Competitive Bid Borrowing") shall specify the aggregate principal
amount of offers for each Interest Period that are accepted. The Borrower may
accept any Competitive Bid Quote in whole or in part; provided that:

        (i) the aggregate principal amount of each Competitive Bid Borrowing may
not exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

        (ii) the aggregate Dollar Amount of each Competitive Bid Borrowing must
be in the amount of $2,000,000 (or any larger multiple of $1,000,000);

        (iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be-,
and

        (iv) the Borrower may not accept any offer that is described in
subsection 2.03(d)(iii) or that otherwise fails to comply with the requirements
of this Agreement.

        (g) Allocation by Administrative Agent. If offers are made by two or
more Banks with the same Competitive Bid Margins or Competitive Bid Absolute
Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which such offers are accepted for the related Interest
Period, the principal amount of Competitive Bid Loans in respect of which such
offers are accepted shall be allocated by the Administrative Agent among such
Banks as nearly as possible (in multiples of $1,000,000 or the equivalent
thereof in the relevant Alternative Currency, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amounts of such
offers. Determinations by the Administrative Agent of the amounts of Competitive
Bid Loans shall be conclusive in the absence of manifest error.

        SECTION 2.04.    Notice to Banks; Funding of Loans.    

        (a) Upon receipt of a Notice of Borrowing, the Administrative Agent
shall promptly notify each Bank of the contents thereof and of such Bank's
ratable share (if any) of such Borrowing and such Notice of Borrowing shall not
thereafter be revocable by the Borrower.

        (b) On the date of each Borrowing, each Bank participating therein
shall:

        (i) if such Borrowing is to be made in Dollars, make available its share
of such Borrowing in Dollars not later than 2:00 P.M. (New York City time), in
Federal or other funds immediately available, to the Administrative Agent at its
principal office in New York City; or

19

--------------------------------------------------------------------------------

        (ii) if such Borrowing is to be made in an Alternative Currency, make
available its share of such Borrowing in such Alternative Currency (in such
funds as may then be customary for the settlement of international transactions
in such Alternative Currency) to the account of the Administrative Agent at such
time and place as shall have been notified by the Administrative Agent to the
Banks by at least two Euro-Currency Business Days' notice. Unless the
Administrative Agent determines that any applicable condition specified in
Article 3 has not been satisfied, the Administrative Agent will make the funds
so received from the Banks available to the Borrower at the Administrative
Agent's aforesaid address.

        (c) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank's share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection 2.04(b) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at the Federal Funds Rate (if such Borrowing is in
Dollars) or the applicable Adjusted LEBO Rate (if such Borrowing is in an
Alternative Currency). If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank's Loan
included in such Borrowing for purposes of this Agreement.

        SECTION 2.05.    Notes.    (a) The Loans of each Bank shall be evidenced
by a single Note payable to the order of such Bank for the account of its
Applicable Lending Office in an amount equal to the aggregate unpaid principal
amount of such Bank's Loans.

        (b) Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type or currency be evidenced by a
separate Note in an amount equal to the aggregate unpaid principal amount of
such Loans. Each such Note shall be in substantially the form of Exhibit A
hereto with appropriate modifications to reflect the fact that it evidences
solely Loans of the relevant type or currency. Each reference in this Agreement
to the "Note" of such Bank shall be deemed to refer to and include any or all of
such Notes, as the context may require.

        (c) Upon receipt of each Bank's Note pursuant to Section 3.01(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and currency of each Loan made by it and the date
and amount of each payment of principal made by the Borrower with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the schedule forming a part thereof
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding; provided that the failure of any Bank to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

        SECTION 2.06.    Maturity of Loans.    (a) Each Syndicated Loan shall
mature, and the principal amount thereof shall be due and payable, together with
accrued interest thereon, on the Termination Date.

        (b) Each Swingline Loan included in any Swingline Borrowing and each
Competitive Bid Loan included in any Competitive Bid Borrowing shall mature, and
the principal amount thereof shall be due and payable on the last day of the
Interest Period applicable to such Borrowing.

20

--------------------------------------------------------------------------------


        SECTION 2.07.    Interest Rates.    (a) Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to the sum of
the Base Rate Margin for such day plus the Base Rate for such day. Such interest
shall be payable in arrears at maturity and on each Quarterly Date prior to
maturity. Any overdue principal of or overdue interest on any Base Rate Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the rate otherwise applicable to Base Rate
Loans for such day.

        (b) Each Euro-Currency Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Euro-Currency Margin for
such day plus the Adjusted LIBO Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof

        (c) Any overdue principal of or interest on any Euro-Currency Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the higher of (i) the sum of 2% plus the Euro-Currency Margin for such
day plus the Adjusted LEBO Rate applicable to such Loan at the date such payment
was due and (ii) the sum of 2% plus the Euro-Currency Margin for such day plus
the quotient obtained (rounded upward, if necessary, to the next higher 1/100 of
1%) by dividing (x) the rate per annum at which one day (or, if such amount due
remains unpaid more than three Euro-Currency Business Days, then for such other
period of time not longer than three months as the Administrative Agent may
select) deposits in the relevant currency in an amount approximately equal to
such overdue payment are offered by the Administrative Agent in the London
interbank market for the applicable period determined as provided above by
(y) 1.00 minus the Statutory Reserve Rate.

        (d) Each Swingline Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the Base Rate for such day or such other rate as may be
from time to time determined by mutual agreement between the Swingline Bank and
the Borrower. Any interest on any Swingline Loans shall be payable on each
Quarterly Date and on the Termination Date. Any overdue principal of or interest
on any Swingline Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the Base Rate for such day.

        (e) Subject to Section 8.01, the unpaid principal amount of each
Competitive Bid LIBOR Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Adjusted LIBO Rate for such Interest Period (determined
in accordance with Section 2.07(b) as if the related Competitive Bid LIBOR
Borrowing were a Euro-Currency Borrowing) plus (or minus) the Competitive Bid
Margin quoted by the Bank making such Loan. The unpaid principal amount of each
Competitive Bid Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Competitive Bid Absolute Rate quoted by the Bank making
such Loan. Such interest shall be payable for each Interest Period on the last
day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof Any overdue principal of
or interest on any Competitive Bid Loan shall bear interest, payable on demand,
for each day until paid (1) in the case of Loans denominated in Dollars, at a
rate per annum equal to the sum of 2% plus the Base Rate for such day and
(ii) in the case of Loans denominated in an Alternative Currency, at a rate per
annum determined in accordance with Section 2.07(c) as if such Loans were
Euro-Currency Loans.

        (f) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the participating Banks of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.

21

--------------------------------------------------------------------------------


        SECTION 2.08.    Fees.    (a) The Borrower shall pay to the
Administrative Agent for the account of the Banks a facility fee in Dollars at
the Facility Fee Rate (determined daily in accordance with the Pricing
Schedule). Such facility fee shall accrue (i) from and including the Effective
Date to but excluding the date of termination of the Commitments in their
entirety, on the daily aggregate amount of the Commitments (whether used or
unused) and (ii) from and including such date of termination to but excluding
the date the Loans and Letter of Credit Liabilities shall be repaid in their
entirety, on the daily aggregate Dollar Amount of Loans and Letter of Credit
Liabilities. Such facility fee shall be allocated among the Banks ratably in
proportion to their Commitments; provided that any facility fee accruing after
the Commitments terminate in their entirety shall be allocated among the Banks
ratably in proportion to the outstanding Dollar Amounts of their respective
Loans and Letter of Credit Liabilities.

        (b) The Borrower shall pay to the Administrative Agent for the account
of the Banks ratably a letter of credit fee in Dollars accruing daily on the
aggregate Dollar Amount then available for drawing under all outstanding Letters
of Credit at the LC Fee Rate (determined daily in accordance with the Pricing
Schedule) and shall pay to each Issuing Bank fees in the amounts and at the
times as may be mutually agreed from time to time by the Borrower and such
Issuing Bank.

        (c) Accrued fees under subsections 2.08(a) and 2.08(b) shall be payable
quarterly in arrears on each Quarterly Date and on the date of termination of
the Commitments in their entirety (and, if later, the date the Loans and Letter
of Credit Liabilities shall be repaid in their entirety).

        SECTION 2.09.    Optional Termination or Reduction of
Commitments.    During the Revolving Credit Period, the Borrower may, upon at
least three Domestic Business Days' notice to the Administrative Agent,
(i) terminate the Commitments at any time, if no Loans or Letter of Credit
Liabilities are outstanding at such time or (ii) ratably reduce from time to
time by an aggregate amount of $2,000,000 or a larger multiple of $1,000,000,
the aggregate amount of the Commitments in excess of the aggregate Dollar Amount
of Loans and Letter of Credit Liabilities.

        SECTION 2.10.    Method of Electing Interest Rates.    (a) The
DollarDenominated Loans included in each Syndicated Borrowing shall bear
interest initially at the type of rate specified by the Borrower in the
applicable Notice of Committed Borrowing. Thereafter, the Borrower may from time
to time elect to change or continue the type of interest rate borne by each
Group of DollarDenominated Loans (subject in each case to the provisions of
Article 8 and subsection 2.10(d)), as follows:

        (i) if such Loans are Base Rate Loans, the Borrower may elect to convert
such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

        (ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to
convert such Loans to Base Rate Loans or elect to continue such Loans as
Euro-Dollar Loans for an additional Interest Period, subject to Section 2.14 in
the case of any such conversion or continuation effective on any day other than
the last day of the then current Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a "Notice of Interest
Rate Election") to the Administrative Agent not later than 12:00 Noon (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans, provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each $2,000,000 or any larger multiple of $500,000.

        (b) Each Notice of Interest Rate Election shall specify:

        (i) the Group of Loans (or portion thereof) to which such notice
applies;

22

--------------------------------------------------------------------------------

        (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection 2. 1 0(a) above;

        (iii) if the Loans comprising such Group are to be converted, the new
type of Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

        (iv) if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term "Interest Period".

        (c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection 2.10(a) above, the Administrative Agent shall promptly
notify each Bank of the contents thereof and such notice shall not thereafter be
revocable by the Borrower. If no Notice of Interest Rate Election is timely
received prior to the end of an Interest Period for any Group of Euro-Dollar
Loans, the Borrower shall be deemed to have elected that such Group be converted
to Base Rate Loans as of the last day of such Interest Period.

        (d) The Borrower shall not be entitled to elect to convert any
Syndicated Loans to, or continue any Syndicated Loans for an additional Interest
Period as, Euro-Dollar Loans if (i) the aggregate principal amount of any Group
of Euro-Dollar Loans created or continued as a result of such election would be
less than $2,000,000 or (ii) a Default shall have occurred and be continuing
when the Borrower delivers notice of such election to the Administrative Agent.

        (e) The initial Interest Period for each Group of Alternative Currency
Loans shall be specified by the Borrower in the applicable Notice of Borrowing.
The Borrower may specify the duration of each subsequent Interest Period
applicable to such Group of Loans by delivering to the Administrative Agent, not
later than 12:00 Noon (New York City time) on the fourth Euro-Currency Business
Day before the end of the immediately preceding Interest Period, a notice
specifying the Group of Loans to which such notice applies and the duration of
such subsequent Interest Period (which shall comply with the provisions of the
definition of Interest Period). Such notice may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group and (ii) the Dollar Amounts of the portion to which such notice
applies, and the remaining portion to which it does not apply, are each at least
$2,000,000. If no such Notice of Interest Rate Election is timely received by
the Administrative Agent before the end of any applicable Interest Period, the
Borrower shall be deemed to have elected that the subsequent Interest Period for
such Group of Loans shall have a duration of one month (subject to the
provisions of the definition of Interest Period).

        SECTION 2.11.    Scheduled Termination of Commitments.    The
Commitments shall terminate on the Termination Date, and any Loans then
outstanding (together with accrued interest thereon) shall be due and payable on
the Termination Date,

        SECTION 2.12.    Optional Prepayments,    (a) Subject in the case of any
Fixed Rate Loan to Section 2.14, the Borrower may (i) with notice by 12:00 Noon
(New York City time) on the date of such prepayment, prepay any Group of Base
Rate Loans, any Swingline Borrowing or any Competitive Bid Borrowing bearing
interest at the Base Rate pursuant to Section 8.01, in each case in whole at any
time, or from time to time in part in a minimum aggregate Dollar Amount of
$1,000,000 ($100, 000 in the case of a Swingline Borrowing) or any larger
multiple of $500,000 ($100,000 in the case of a Swingline Borrowing), or
(ii) upon at least three Euro-Currency Business Days' notice to the Agent,
prepay any Group of Euro-Currency Loans in whole at any time, or from time to
time in part in a minimum aggregate Dollar Amount of $2,000,000 or, in the case
of Dollar-Denominated Loans, any larger multiple of $500,000, by paying the
principal amount to be prepaid together with accrued interest

23

--------------------------------------------------------------------------------


thereon to the date of prepayment. Each such optional prepayment shall be
applied to prepay ratably the Loans of the several Banks included in such Group
or Borrowing.

        (b) Except as provided in subsection 2.12(a) above the Borrower may not
prepay all or any portion of the principal amount of any Competitive Bid Loan
prior to the maturity thereof.

        (c) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank's ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the Borrower.

        SECTION 2.13.    General Provisions as to Payments.    (a) The Borrower
shall make each payment of principal of, and interest on, the Dollar-Denominated
Loans and of fees hereunder, not later than 2:00 P.M, (New York City time) on
the date when due, in Federal or other funds immediately available, to the
Administrative Agent at its principal office in New York City. Each payment of
principal of, and interest on, the Alternative Currency Loans shall be made in
the relevant Alternative Currency in such funds as may then be customary for the
settlement of international transactions in such Alternative Currency, for the
account of the Administrative Agent at such time and at such place as shall have
been notified by the Administrative Agent to the Borrower and the Banks by at
least two Domestic Business Days' notice. Each such payment shall be made
irrespective of any set-off, counterclaim or defense to payment which might in
the absence of this provision be asserted by the Borrower against the
Administrative Agent or any Bank. The Administrative Agent will promptly
distribute to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks. Whenever any payment of
principal of, or interest on, the Base Rate Loans, Swingline Loans or Letter of
Credit Liabilities or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Currency Loans shall be due on a day which is not a
Euro-Currency Business Day, the date for payment thereof shall be extended to
the next succeeding Euro-Currency Business Day unless such Euro-Currency
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Currency Business Day. Whenever any
payment of principal of, or interest on, the Competitive Bid Loans shall be due
on a day which is not a Euro-Currency Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Currency Business Day. If the date
for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time. The Borrower hereby
authorizes and directs the Administrative Agent (upon receipt of oral or written
direction by the Borrower) to debit any account maintained by the Borrower with
the Administrative Agent to pay when due any amounts required to be paid from
time to time under this Agreement.

        (b) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Bank on such due date an amount
equal to the amount then due such Bank. If and to the extent that the Borrower
shall not have so made such payment, each Bank shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Bank together with
interest thereon, for each day from the date such amount is distributed to such
Bank until the date such Bank repays such amount to the Administrative Agent, at
(i) the Federal Funds Rate (if such amount was distributed in Dollars) or
(ii) the rate per annum at which one day deposits in the relevant currency are
offered to the Administrative Agent in the London interbank market for such day
(if such amount was distributed in an Alternative Currency).

        SECTION 2.14.    Funding Losses.    If the Borrower makes any payment of
principal with respect to any Fixed Rate Loan or any Euro-Dollar Loan is
converted or continued (pursuant to Article 2, 6 or 8 or otherwise) on any day
other than the last day of an Interest Period applicable thereto, or the last

24

--------------------------------------------------------------------------------


day of an applicable period fixed pursuant to Section 2.07(c), or if the
Borrower fails to borrow, prepay, convert or continue any Fixed Rate Loans after
notice has been given to any Bank in accordance with Section 2.04(a), 2.12(c) or
2.10(c), the Borrower shall reimburse each Bank within 15 days after demand for
any resulting loss or expense incurred by it (or by an existing or prospective
Participant in the related Loan), including (without limitation) any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or conversion or
failure to borrow, prepay, convert or continue, provided that such Bank shall
have delivered to the Borrower and the Administrative Agent a certificate as to
the amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error if prepared reasonably and in good faith.

        SECTION 2.15.    Computation of Interest and Fees.    Interest based on
the Prime Rate hereunder shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

        SECTION 2.16.    Letters of Credit.    (a) Subject to the terms and
conditions hereof, the Issuing Bank agrees to issue Letters of Credit hereunder
denominated in Dollars or in an Alternative Currency from time to time before
the tenth day before the Termination Date upon the request of the Borrower;
provided that, immediately after each Letter of Credit is issued (i) the
aggregate Dollar Amount of Loans and Letter of Credit Liabilities shall not
exceed the aggregate amount of the Commitments and (ii) the aggregate Dollar
Amount of Letter of Credit Liabilities shall not exceed $30,000,000. At
Borrower's election the named account party in the applicable Letter of Credit
may be the Borrower and/or any of its Subsidiaries, provided, that, regardless
of who is so named as account party, the Borrower shall remain fully and solely
liable for all obligations hereunder with respect to all Letters of Credit. Upon
the date of issuance by the Issuing Bank of a Letter of Credit, the Issuing Bank
shall be deemed, without further action by any party hereto, to have sold and
granted to each Banks and each Bank shall be deemed, without further action by
any party hereto, to have purchased and acquired from the Issuing Bank, a
participation in such Letter of Credit and the related Letter of Credit
Liabilities in the proportion their respective Commitments bear to the aggregate
Commitments.

On the Closing Date, if all of the conditions set forth in Article 3 (other than
the receipt by the Issuing Bank of a Notice of Issuance) shall be satisfied,
each of the letters of credit outstanding under the Existing Credit Facility and
identified on Schedule 2.16 (the "Existing Letters of Credit") shall be deemed
to be Letters of Credit for all purposes hereof, and the Issuing Bank shall be
deemed, without further action by any party hereto, to have sold and granted to
each Bank, and each Bank shall be deemed, without further action by any party
hereto, to have purchased and acquired from the Issuing Bank, a participation in
each of the Existing Letters of Credit and the related Letter of Credit
Liabilities in the proportion their respective Commitments bear to the aggregate
Commitments.

        (b) The Borrower shall give the Issuing Bank notice at least three
Domestic Business Days prior to the requested issuance of a Letter of Credit
specifying the date such Letter of Credit is to be issued, and describing the
terms of such Letter of Credit and the nature of the transactions to be
supported thereby (such notice, including any such notice given in connection
with the extension of a Letter of Credit, a "Notice of Issuance"). Upon receipt
of a Notice of Issuance, the Issuing Bank shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Bank of the contents thereof and of the amount of such Bank's participation in
such Letter of Credit. The issuance by the Issuing Bank of each Letter of Credit
shall in addition to the conditions precedent set forth in Article 3, be subject
to the conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be satisfactory to the Issuing Bank and that the
Borrower shall have executed and delivered such other instruments and agreements
relating to such Letter of Credit as the Issuing Bank shall have reasonably
requested. The Borrower shall also pay to the Issuing Bank for its

25

--------------------------------------------------------------------------------


own account issuance, drawing, amendment and extension charges in the amounts
and at the times as agreed between the Borrower and the Issuing Bank. The
extension or renewal of any Letter of Credit shall be deemed to be an issuance
of such Letter of Credit, and if any Letter of Credit contains a provision
pursuant to which it is deemed to be extended unless notice of termination is
given by the Issuing Bank, the Issuing Bank shall timely give such notice of
termination if either (i) the conditions to issuance of such Letter of Credit
(other than receipt of a Notice of Issuance) are to the knowledge of the Issuing
Bank not met with respect to such extension or (ii) the term of the extended
Letter of Credit is not permitted under Section 2.16(c).

        (c) No Letter of Credit shall have a term extending or be so extendible
beyond the fifth Domestic Business Day preceding the Termination Date. If the
extension of a Letter of Credit would otherwise extend the term of such Letter
of Credit beyond the fifth Domestic Business Day preceding the Termination Date,
the Borrower and the Issuing Bank may nonetheless agree to so extend such Letter
of Credit on mutually acceptable terms; provided that the extended Letter of
Credit shall thereupon cease to be a Letter of Credit hereunder and the other
Banks shall have no obligations hereunder with respect thereto.

        (d) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
the Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Bank as to the amount to be paid as a result of such
demand or drawing and the payment date. The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the Issuing Bank for any
amounts paid by the Issuing Bank upon any drawing under any Letter of Credit,
without presentment, demand, protest or other formalities of any kind. All such
amounts paid by the Issuing Bank and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus (i) in the case of amounts denominated in Dollars, the
Base Rate for such day and (ii) in the case of amounts denominated in an
Alternative Currency, the sum of the Euro-Currency Margin for such day plus the
rate per annum at which one day deposits in the relevant currency in an amount
approximately equal to such unpaid amount are offered by the Issuing Bank in the
London interbank market. In addition, each Bank will pay to the Administrative
Agent, for the account of the Issuing Bank, immediately upon the Issuing Bank's
demand at any time during the period commencing after such drawing until
reimbursement therefor in full by the Borrower, an amount equal to such Bank's
ratable share of such drawing (in proportion to its participation therein),
together with interest on such amount for each day from the date of the Issuing
Bank's demand for such payment (or, if such demand is made after 12:00 Noon (New
York City time) on such date, from the next succeeding Domestic Business Day) to
the date of payment by such Bank of such amount at a rate of interest per annum
equal to (i) in the case of amounts denominated in Dollars, the Federal Funds
Rate and (ii) in the case of amounts denominated in an Alternative Currency, the
rate at which one day deposits in the relevant currency in an amount
approximately equal to such payment are offered by the Issuing Bank in the
London interbank market. The Issuing Bank will pay to each Bank ratably all
amounts received from the Borrower for application in payment of its
reimbursement obligations in respect of any Letter of Credit, but only to the
extent such Bank has made payment to the Issuing Bank in respect of such Letter
of Credit pursuant hereto. All payments in respect of the principal amount of
the reimbursement obligation of the Borrower in respect of any Letter of Credit
and interest thereon shall be made in the same currency as the related Letter of
Credit was denominated, and shall be made in the funds specified in Section 2.13
for payments in such currency. Unless the Borrower gives notice to the contrary
not less than one Business Day prior to the date of such drawing, each notice by
the Issuing Bank to the Administrative Agent of the Issuing Bank's receipt of a
notice of a drawing under a Letter of Credit denominated in Dollars shall be
deemed to be a Notice of Committed Borrowing from the Borrower for a Base Rate
Loan on the date of such drawing in the exact amount due to the Issuing Bank
hereunder (the requirement with respect to the aggregate Dollar Amount of Base
Rate Borrowings shall not apply to such deemed Notice of Borrowing) on such date
with respect thereto,

26

--------------------------------------------------------------------------------


and the Administrative Agent shall apply the proceeds of any Base Rate Loan made
pursuant to such deemed Notice of Borrowing to the payment of such amount.

        (e) The obligations of the Borrower and each Bank under subsection
2.16(d) above shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

        (i) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

        (ii) the existence of any claim, set-off, defense or other rights that
the Borrower may have at any time against a beneficiary of a Letter of Credit
(or any Person for whom the beneficiary may be acting), the Banks (including the
Issuing Bank) or any other Person, whether in connection with this Agreement or
the Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

        (iii) any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

        (iv) payment under a Letter of Credit to the beneficiary of such Letter
of Credit against presentation to the Issuing Bank of a draft or certificate
that does not comply with the terms of the Letter of Credit; or

        (v) any other act or omission to act or delay of any kind by any Bank
(including the Issuing Bank), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection 2.16(e)(v), constitute a legal or equitable discharge of the
Borrower's or the Bank's obligations hereunder.

        (f) The Borrower hereby indemnities and holds harmless each Bank
(including the Issuing Bank) and the Administrative Agent and their respective
officers, directors, employees and agents from and against any and all claims,
damages, losses, liabilities, costs or expenses which such Bank or the
Administrative Agent may incur (including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which the Issuing Bank may incur
by reason of or in connection with the failure of any other Bank to fulfill or
comply with its obligations to such Issuing Bank hereunder (but nothing herein
contained shall affect any rights the Borrower may have against such defaulting
Bank)), and none of the Banks (including the Issuing Bank) nor the
Administrative Agent nor any of their respective officers or directors or
employees or agents shall be liable or responsible, by reason of or in
connection with the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit, including without limitation any of the
circumstances enumerated in subsection 2.16(d) above, as well as (1) any error,
omission, interruption or delay in transmission or delivery of any messages, by
mail, cable, telegraph, telex or otherwise, (ii) any loss or delay in the
transmission of any document required in order to make a drawing under a Letter
of Credit, and (iii) any consequences arising from causes beyond the control of
the Issuing Bank, including without limitation any government acts, or any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit; provided that the Borrower shall not be required to indemnify the
Issuing Bank for any claims, damages, losses, liabilities, costs or expenses,
and the Borrower shall have a claim for direct (but not consequential or
exemplary) damage suffered by it, to the extent found by a court of competent
jurisdiction to have been caused by (x) the failure of the Issuing Bank to
comply in any material respect with the UCP or the ISP, as applicable, (or, with
respect to any Letter of Credit not governed by the UCP or the ISP, applicable
law) in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (y) the Issuing Bank's
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the

27

--------------------------------------------------------------------------------

terms and conditions of the Letter of Credit. Each Bank and the Borrower agree
that, in paying any drawing under a Letter of Credit, the Issuing Bank shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower's
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. In furtherance and not in
limitation of the foregoing, the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the fights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. Nothing in this
subsection 2.16(f) is intended to limit the obligations of the Borrower under
any other provision of this Agreement. To the extent the Borrower does not
indemnify the Issuing Bank as required by this subsection, the Banks agree to do
so ratably in accordance with their Commitments.

        (g) None of the Issuing Bank, its affiliates and their respective
directors, officers, employees and agents nor any of the respective
correspondents, participants or assignees of the Issuing Bank shall be liable to
any Bank for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Banks or the Required Banks, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit.

        (h) Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued, (i) the rules of the "International
Standby Practices 1998" published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance) (the "ISP") shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the "ICC") at the
time of issuance (including the ICC decision published by the Commission on
Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) (the "UCP") shall apply to each commercial Letter of Credit.

        SECTION 2.17. Takeout of Swingline Loans. (a) In the event that any
Swingline Borrowing shall not be repaid in full at or prior to the maturity
thereof, the Administrative Agent shall, on behalf of the Borrower (the Borrower
hereby irrevocably directing and authorizing the Administrative Agent so to act
on its behalf), give a Notice of Borrowing requesting the Banks, including the
Swingline Bank, to make a Base Rate Borrowing on the maturity date of such
Swingline Borrowing in an amount equal to the unpaid principal amount of such
Swingline Borrowing. Each Bank will make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Swingline Bank on such date in accordance with Section 2.04. The proceeds
of such Base Rate Borrowing shall be immediately applied to repay such Swingline
Borrowing.

        (b) If, for any reason, a Base Rate Borrowing may not be (as determined
by the Administrative Agent in its sole discretion), or is not, made pursuant to
subsection 2.17(a) above to refund Swingline Loans as required by said clause,
then, effective on the date such Borrowing would otherwise have been made, each
Bank severally, unconditionally and irrevocably agrees that it shall purchase an
undivided participating interest in such Swingline Loans ("Unrefunded Swingline
Loans") in an amount equal to the amount of the Loan which otherwise would have
been made by such Bank pursuant to subsection 2.17(a), which purchase shall be
funded by the time such Loan would have been required to be funded pursuant to
Section 2.04 by transfer to the Administrative Agent, for the account of the
Swingline Bank, in immediately available funds, of the amount of its
participation.

28

--------------------------------------------------------------------------------


        (c) Whenever, at any time after the Swingline Bank has received from any
Bank payment in full for such Bank's participating interest in a Swingline Loan,
the Swingline Bank (or the Administrative Agent on its behalf) receives any
payment on account thereof, the Swingline Bank (or the Administrative Agent, as
the case may be) will promptly distribute to such Bank its participating
interest in such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank's participating
interest was outstanding and funded); provided, however, that in the event that
such payment is subsequently required to be returned, such Bank will return to
the Swingline Bank (or the Administrative Agent, as the case may be) any portion
thereof previously distributed by the Swingline Bank (or the Administrative
Agent, as the case may be) to it.

        (d) Each Bank's obligation to purchase and fund participating interests
pursuant to this Section shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation: (i) any setoff,
counterclaim, recoupment, defense or other right which such Bank or the Borrower
may have against the Swingline Bank, or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or the failure to
satisfy any of the conditions specified in Article 3; (iii) any adverse change
in the condition (financial or otherwise) of the Borrower; (iv) any breach of
this Agreement by the Borrower or any Bank; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

        SECTION 2.18.    Increased Commitments, Additional Banks.    (a) From
time to time, the Borrower may, upon at least 15 days' notice (which may be
written notice or telephonic notice promptly followed by written notice) to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Banks), propose to increase the aggregate amount of the Commitments by an amount
not less than $10,000,000 (the amount of any such increase, the "Increased
Commitments"). Each Bank party to this Agreement at such time shall have the
right (but no obligation), for a period of 10 days following receipt of such
notice, to elect by notice to the Borrower and the Administrative Agent to
increase its Commitment by a principal amount which bears the same ratio to the
Increased Commitments as its then Commitment bears to the aggregate Commitments
then existing. Any Bank not responding within 10 days of receipt of such notice
shall be deemed to have declined to increase its Commitment.

        (b) If any Bank party to this Agreement shall not elect to increase its
Commitment pursuant to subsection 2. 18(a) of this Section, the Borrower may,
within 5 days of the Banks' response, designate one or more of the existing
Banks or other financial institutions acceptable to the Administrative Agent,
the Issuing Banks, the Swingline Bank and the Borrower which at the time agree
to (i) in the case of any such lender that is an existing Bank, increase its
Commitment and (ii) in the case of any other such lender (an "Additional Bank"),
become a party to this Agreement with a Commitment of not less than $10,000,000.
The sum of the increases in the Commitments of the existing Banks pursuant to
this subsection 2.18(b) plus the Commitments of the Additional Banks shall not
in the aggregate exceed the unsubscribed amount of the Increased Commitments.

        (c) Any increase in the Commitments pursuant to this Section 2.18 shall
be subject to satisfaction of the following conditions:

        (i) before and after giving effect to such increase, all representations
and warranties contained in Article 4 shall be true in all material respects;

        (ii) at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase-, and

        (iii) after giving effect to such increase, the aggregate amount of all
increases in Commitments made pursuant to this Section 2.18 shall not exceed
$50,000,000.

        (d) An increase in the aggregate amount of the Commitments pursuant to
this Section 2.18 shall become effective upon the receipt by the Administrative
Agent of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Borrower, by each

29

--------------------------------------------------------------------------------

Additional Bank and by each other Bank whose Commitment is to be increased,
setting forth the new Commitments of such Banks and setting forth the agreement
of each Additional Bank to become a party to this Agreement and to be bound by
all the terms and provisions hereof, (ii) such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the Increased
Commitments and such opinions of counsel for the Borrower with respect to the
Increased Commitments as the Administrative Agent may reasonably request and
(iii) such evidence of the satisfaction of the conditions set forth in
subsection 2.18(c) above as the Administrative Agent may reasonably request.

        (e) Upon any increase in the aggregate amount of the Commitments
pursuant to this Section 2.18, within five Domestic Business Days, in the case
of Base Rate Loans then outstanding, and at the end of the then current Interest
Period with respect thereto, in the case of Syndicated Fixed Rate Loans then
outstanding, the Borrower shall prepay or repay such Loans in their entirety
and, to the extent the Borrower elects to do so and subject to the conditions
specified in Article 3, the Borrower shall simultaneously reborrow Syndicated
Loans from the Banks in proportion to their respective Commitments after giving
effect to such increase, until such time as all outstanding Syndicated Loans are
held by the Banks in such proportion.

        SECTION 2.19.    Currency Equivalents.    (a) The Administrative Agent
shall determine the Dollar Amount of each Alternative Currency Loan as of the
first day of each Interest Period applicable thereto and, in the case of any
such Interest Period of more than three months, at three-month intervals after
the first day thereof, and shall promptly notify the Borrower and the Banks of
each Dollar Amount so determined by it. Each such determination shall be based
on the Spot Rate (i) on the date of the related Notice of Committed Borrowing
(in the case of Syndicated Loans) or Competitive Bid Quote Request (in the case
of Competitive Bid Loans) for purposes of the initial such determination for any
Alternative Currency Loan and (ii) the fourth Euro-Currency Business Day prior
to the date as of which such Dollar Amount is to be determined, for purposes of
any subsequent determination.

        (b) The Administrative Agent shall determine the Dollar Amount of the
Letter of Credit Liabilities related to each Letter of Credit denominated in an
Alternative Currency as of the date of issuance thereof, at three-month
intervals after the date of issuance thereof and as of the funding date in
respect of each drawing thereunder. Each such determination shall be based on
the Spot Rate on the date of determination.

        (c) If after giving effect to any such determination of a Dollar Amount,
the aggregate Dollar Amount of all Loans and Letter of Credit Liabilities
exceeds the aggregate amount of the Commitments, the Borrower shall within five
Euro- Business Days prepay outstanding Loans (as selected by the Borrower and
notified to the Banks through the Administrative Agent not less than three
Euro-Currency Business Days prior to the date of prepayment) to the extent
necessary to eliminate any such excess.

        SECTION 2.20.    Judgment Currency.    If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due from the Borrower
hereunder or under any of the Notes in the currency expressed to be payable
herein (the "specified currency") into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent's principal office in New York
City on the Euro-Currency Business Day preceding that on which final judgment is
given. The obligations of the Borrower in respect of any sum due to any Bank or
the Administrative Agent hereunder or under any Note shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Euro-Currency Business Day following receipt by such Bank
or the Administrative Agent (as the case may be) of any sum adjudged to be so

30

--------------------------------------------------------------------------------


due in such other currency such Bank or the Administrative Agent (as the case
may be) may in accordance with normal banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Bank or the Administrative
Agent, as the case may be, in the specified currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Bank or the Administrative
Agent, as the case may be, against such loss, and if the amount of the specified
currency so purchased exceeds (a) the sum originally due to any Bank or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Banks as a result of allocations of such excess as a
disproportionate payment to such Bank under Section 9.04, such Bank or the
Administrative Agent, as the case may be, agrees to remit such excess to the
Borrower.

31

--------------------------------------------------------------------------------




ARTICLE 3
Conditions


        SECTION 3.01.    Closing.    The closing hereunder shall occur upon
receipt by the Administrative Agent of the following documents, each dated the
Closing Date unless otherwise indicated:

        (a) a duly executed Note for the account of each Bank dated on or before
the Closing Date complying with the provisions of Section 2.05;

        (b) opinions of Finn Dixon & Herling LLP, special counsel to the
Borrower, and Bruce D. Kreiger, the General Counsel of the Borrower,
substantially in the forms of Exhibits F-1 and F-2 hereto and covering such
additional matters relating to the transactions contemplated hereby as the
Required Banks may reasonably request;

        (c) an opinion of Davis Polk & Wardwell, special counsel for the
Administrative Agent, substantially in the form of Exhibit G hereto and covering
such additional matters relating to the transactions contemplated hereby as the
Required Banks may reasonably request;

        (d) all documents the Administrative Agent may reasonably request
relating to the existence of the Borrower, the corporate authority for and the
validity of the Loan Documents, and any other matters relevant hereto, all in
form and substance satisfactory to the Administrative Agent; and

        (e) evidence satisfactory to the Administrative Agent of the payment of
all principal of and interest on any loans outstanding under, and all accrued
commitment fees under, the Existing Credit Facility, and the termination of the
commitments thereunder.

        The Administrative Agent shall promptly notify the Borrower and the
Banks of the Closing Date, and such notice shall be conclusive and binding on
all parties hereto.

        SECTION 3.02.    Borrowings and Issuances of Letters of Credit.    The
obligation of any Bank to make a Loan on the occasion of any Borrowing and the
obligation of the Issuing Bank to issue (or renew or extend the term of) any
Letter of Credit is subject to the satisfaction of the following conditions;
provided that if such Borrowing is a Swingline Takeout Borrowing, only the
conditions set forth in clauses 3.02(b) and 3.02(c) must be satisfied:

        (a) the fact that the Closing Date shall have occurred on or prior to
August 8, 2002;

        (b) receipt (or deemed receipt) by the Administrative Agent of a Notice
of Borrowing as required by Section 2.02 or Section 2.03 or receipt by the
Issuing Bank of a Notice of Issuance as required by Section 2.16(b), as the case
may be;

        (c) the fact that, immediately after such Borrowing or issuance of such
Letter of Credit (i) the sum of the aggregate Dollar Amount of Loans and Letter
of Credit Liabilities will not exceed the aggregate amount of the Commitments,
(ii) the aggregate outstanding principal amount of Swingline Loans will not
exceed $15,000,000 and (iii) the aggregate Dollar Amount of Letter of Credit
Liabilities will not exceed $30,000,000;

        (d) the fact that, immediately before and after such Borrowing or
issuance of such Letter of Credit, no Default shall have occurred and be
continuing;

        (e) the fact that the representations and warranties of the Borrower
contained in this Agreement shall be true in all material respects on and as of
the date of such Borrowing or issuance of such Letter of Credit; and

        (f) the fact that, in the case of any Euro-Currency Borrowing in a
currency other than Dollars, Euros, Sterling, Yen or Swiss Francs, no Bank shall
have notified the Administrative Agent (which

32

--------------------------------------------------------------------------------




shall promptly notify the Borrower and the other Banks) within two Euro-Currency
Business Days of such Bank's receipt of the Notice of Committed Borrowing for
such Euro-Currency Borrowing that deposits in the relevant currency are not
available to such Bank in the London interbank market for the relevant Interest
Period.

        Each Borrowing and issuance of a Letter of Credit hereunder shall be
deemed to be a representation and warranty by the Borrower on the date of such
Borrowing or issuance of such Letter of Credit as to the facts specified in
clauses 3.02(c), 3.02(d) and 3.02(e) (unless such Borrowing is a Swingline
Takeout Borrowing, in which case the Borrower shall be deemed to represent and
warrant as to the facts specified in clause 3.02(c)).


ARTICLE 4
Representations and Warranties


        The Borrower represents and warrants that:

        SECTION 4.01.    Corporate Existence and Power.    The Borrower and each
of its Subsidiaries is a corporation, partnership, limited liability company or
other entity duly organized, validly existing and, where applicable, in good
standing under the laws of their respective jurisdictions of organization and
have all powers and all material governmental licenses, authorizations, consents
and approvals required to carry on their business as now conducted.

        SECTION 4.02.    Corporate and Governmental Authorization; No
Contravention.    The execution, delivery and performance by the Borrower of
this Agreement and the Notes are within the Borrower's corporate powers, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any governmental body, agency or official and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the certificate of incorporation or by-laws of the Borrower
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or any of its Subsidiaries or result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

        SECTION 4.03.    Binding Effect.    This Agreement constitutes a valid
and binding agreement of the Borrower and each Note, when executed and delivered
in accordance with this Agreement, will constitute a valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms.

        SECTION 4.04.    Financial Information.    

        (a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of January 31, 2002 the related consolidated statements of
income, common stockholders' equity and cash flows for the fiscal year then
ended, reported on by PricewaterhouseCoopers LLP and set forth in the Borrower's
2002 Form 10-K, a copy of which has been delivered to each of the Banks, present
fairly, in all material respects, in conformity with generally accepted
accounting principles, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

        (b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of April 30, 2002 and the related unaudited
consolidated statements of income, common stockholders' equity and cash flows
for the three months then ended, set forth in the Borrower's Latest Form 10-Q, a
copy of which has been delivered to each of the Banks, present fairly, in all
material respects, in conformity with generally accepted accounting principles
applied on a basis consistent with the financial statements referred to in
subsection 4.04(a), the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date

33

--------------------------------------------------------------------------------




and their consolidated results of operations and cash flows for such three-month
period (subject to normal year-end adjustments and the absence of footnotes).

        (c) Since April 30, 2002 there has been no material adverse change in
the business, financial position or results of operations of the Borrower and
its Consolidated Subsidiaries, considered as a whole.

        SECTION 4.05.    Litigation.    There is no action, suit or proceeding
pending against, or to the knowledge of the Borrower threatened against, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official which could reasonably be expected to have
a Material Adverse Effect or which in any manner draws into question the
validity of the Loan Documents.

        SECTION 4.06.    Compliance with ERISA.    Each of the Borrower and the
ERISA Affiliates has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan. Neither the Borrower nor any ERISA Affiliate
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

        SECTION 4.07.    Environmental Matters.    In the ordinary course of its
business, the Borrower reviews when and as it determines to be appropriate the
effect of Environmental Laws on the business, operations and properties of the
Borrower and its Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (which may include capital or
operating expenditures required for clean-up or closure of properties presently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with environmental protection standards imposed by law or
as a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Materials, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses). On the
basis of this review, the Borrower has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

        SECTION 4.08.    Taxes.    The Borrower and its Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Subsidiary, to the extent required to be paid pursuant to Section 5.06. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.

        SECTION 4.09.    Not an Investment Company.    The Borrower is not an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.

        SECTION 4.10.    Full Disclosure.    All information heretofore
furnished by the Borrower to any Agent or Bank for purposes of or in connection
with this Agreement or any transaction contemplated hereby is, and all such
information hereafter furnished by the Borrower to any Agent or Bank will be,
true and accurate (taken as a whole) in all material respects on the date as of
which such information is stated or certified. On the date hereof, the Borrower
has disclosed to the Banks in writing any and all facts which materially and
adversely affect or could reasonably be expected to materially and adversely
affect (to the extent the Borrower can now reasonably foresee), the business,
operations or

34

--------------------------------------------------------------------------------


financial condition of the Borrower and its Consolidated Subsidiaries, taken as
a whole, or the ability of the Borrower to perform its obligations under this
Agreement.


ARTICLE 5
Covenants


        The Borrower agrees that, so long as any Bank has any Commitment
hereunder or any amount payable under any Note remains unpaid or any Letter of
Credit Liabilities remain outstanding:

        SECTION 5.01. Information. The Borrower will deliver to each of the
Banks:

        (a)  as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on in a manner acceptable to the Securities
and Exchange Commission by PricewaterhouseCoopers LLP or other independent
public accountants of nationally recognized standing;

        (b)  as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such quarter and for the portion of the Borrower's fiscal year
ended at the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding quarter and the corresponding portion of the
Borrower's previous fiscal year, all certified (subject to normal year-end
adjustments and absence of footnotes) as to fairness of presentation in all
material respects, generally accepted accounting principles and consistency by a
Senior Financial Officer;

        (c)  simultaneously with the delivery of each set of financial
statements referred to in clauses 5.01(a) and 5.01(b) above, a certificate of a
Senior Financial Officer, on behalf of the Borrower, substantially in the form
of Exhibit J setting forth (i) in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
Sections 5.09 to 5.13, inclusive, on the date of such financial statements,
(ii) the Leverage Ratio and Consolidated Net Worth as at the date of such
financial statements and (iii) stating whether any Default exists on the date of
such certificate and, if any Default then exists, setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;

        (d)  simultaneously with the delivery of each set of financial
statements referred to in clause 5.01(a) above, a statement of the firm of
independent public accountants (subject to customary qualifications) which
reported on such statements whether anything has come to their attention to
cause them to believe that any Default existed on the date of such statements;

        (e)  within five days after any Senior Financial Officer of the Borrower
obtains knowledge of any Default, if such Default is then continuing, an
Officer's Certificate setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto;

        (f)    promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;

        (g)  promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Borrower shall have filed with the Securities and
Exchange Commission;

        (h)  if and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any "reportable event" (as defined in Section 4043
of ERISA) with respect to any Plan which

35

--------------------------------------------------------------------------------

might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take; and

        (i)    from time to time such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request.

Information required to be delivered pursuant to clauses 5.01(a), 5.01(b),
5.01(f) or 5.01(g) above shall be deemed to have been delivered on the date on
which the Borrower provides notice to the Banks that such information has been
posted on the Borrower's website on the Internet at the website address listed
on the signature pages hereof, at sec.gov/edaux/searches.htm or at another
website identified in such notice and accessible by the Banks without charge;
provided that (i) such notice may be included in a certificate delivered
pursuant to clause 5.01(c) and (ii) the Borrower shall deliver paper copies of
the information referred to in clauses 5.01(a), 5.01(b), 5.01(f) or 5.01(g) to
any Bank which requests such delivery.

        SECTION 5.02.    Compliance with Law.    The Borrower will and will
cause each of its Subsidiaries to comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation Environmental Laws, and will and will cause each of its
Subsidiaries to obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of its property or to the conduct of its business, in each case to the
extent necessary to ensure that noncompliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

        SECTION 5.03.    Insurance.    The Borrower will and will cause each of
its Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to its property and business against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, coinsurance and self-insurance, if adequate reserves are maintained
with respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

        SECTION 5.04.    Maintenance of Properties.    The Borrower will and
will cause each of its Subsidiaries to maintain and keep, or cause to be
maintained and kept, its property in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Borrower or any of its Subsidiaries from
discontinuing the operation and the maintenance of any of its property if such
discontinuance is desirable in the conduct of its business and the

36

--------------------------------------------------------------------------------


Borrower has concluded that such discontinuance would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

        SECTION 5.05.    Maintenance of Records; Inspection.    The Borrower
will and will cause each of its Subsidiaries to maintain proper books of records
and accounts in accordance with normal business practice in which full and
appropriate entries shall be made of all dealings or transactions in relation to
their respective businesses and activities; and will permit, and will cause each
Subsidiary to permit, representatives of any Bank at such Bank's expense, upon
reasonable prior written notice (except such notice shall not be required if an
Event of Default then exists), to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all at
such reasonable times and as often as may reasonably be desired.

37

--------------------------------------------------------------------------------

        SECTION 5.06. Payment of Taxes and Claims. The Borrower will and will
cause each of its Subsidiaries to file all income and franchise tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Borrower or any of its Subsidiaries, provided that
neither the Borrower nor any of its Subsidiaries need pay any such tax or
assessment or claims if (i) the amount, applicability or validity thereof is
contested by the Borrower or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and the Borrower or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Borrower
or such Subsidiary or (ii) the nonpayment of all such taxes and assessments in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.

        SECTION 5.07. Corporate Existence, Etc. The Borrower will at all times
preserve and keep in full force and effect its corporate existence. The Borrower
will at all times preserve and keep in full force and effect the corporate
existence of each of its Subsidiaries (unless merged into the Borrower or any
Subsidiary) and all rights and franchises of the Borrower and its Subsidiaries
unless, in the good faith judgment of the Borrower, the termination of or
failure to preserve and keep in full force and effect such corporate existence,
right or franchise could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

        SECTION 5.08. Transactions with Affiliates. Except as set forth in
Schedule 5.08, the Borrower will not and will not permit any of its Subsidiaries
to enter into directly or indirectly any Material transaction or Material group
of related transactions (including without limitation the purchase, lease, sale
or exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Borrower or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Borrower's or
such Subsidiary's business and upon fair and reasonable terms no less favorable
to the Borrower or such Subsidiary than would be obtainable in a comparable
arm's-length transaction with a Person not an Affiliate.

        SECTION 5.09. Prohibited Liens. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset of any
kind (including any document or instrument in respect of goods or accounts
receivable) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income profits therefrom, or file or permit the
filing of, or permit to remain in effect, any charge, mortgage, finance
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the recording or notice statutes of any
jurisdiction, except:

        (a) Permitted Liens;

        (b) (i) Liens ("Existing Liens") existing as of the date hereof and
described in Schedule 5.09 annexed hereto and (ii) Liens ("Replacement Existing
Liens") on the same assets in replacement of Existing Liens or of other
Replacement Existing Liens; provided that to the extent any Existing Lien or
Replacement Existing Lien secures any greater amount of Indebtedness than the
related respective amount thereof set forth on Schedule 5.09, the amount of
Indebtedness secured by such Lien in excess of such related respective amount
set forth on Schedule 5.09 shall not be permitted by this Section 5.09(d) but
only by Section 5.09(g);

        (c) Liens created or incurred after the date hereof by the Borrower or
any of its Subsidiaries on assets useful and intended to be used in carrying on
the business of the Borrower and its Subsidiaries, securing the purchase price,
or cost of construction or improvement, thereof provided, however, that (i) the
Liens shall attach solely to assets purchased or constructed (and proceeds
thereof), (ii) the Liens shall be created within twelve months of the date of
the acquisition,

38

--------------------------------------------------------------------------------




purchase, construction or improvement of the assets to which the Liens attached,
and (iii) at the time of acquisition, purchase, construction or improvement of
such assets, the unpaid principal amount of all Indebtedness secured by such
Liens on such assets (whether or not assumed by the Borrower or a Subsidiary)
shall not exceed an amount equal to the lesser of (A) the purchase price, or the
cost of construction or improvement, of such assets incurred by the Borrower or
any of its Subsidiaries and (B) the fair market value of such assets at the time
of acquisition, purchase, construction or improvement of such assets (as
determined in good faith by the Board of Directors of the Borrower); and any
Lien arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by this Section 5.09(c), provided
that such Indebtedness is not secured by any additional assets and provided
further that to the extent that such Indebtedness is increased, the amount of
the increase shall not be permitted under this Section 5.09(c) and shall only be
permitted under Section 5.09(g);

        (d) Liens ("Acquisition Liens") existing on property of a Related New
Acquisition Entity immediately prior to its being consolidated with or merged
into any New Acquisition Subsidiary, immediately prior to such Related New
Acquisition Entity becoming a Subsidiary of the Borrower or immediately prior to
a New Acquisition Subsidiary acquiring such property from the Related New
Acquisition Entity and Liens on the same assets ("Replacement Acquisition
Liens") in replacement of any such Acquisition Liens or of other Replacement
Acquisition Liens; provided that to the extent the Indebtedness or, in the case
of a line of credit, the amount of the credit facility secured by any
Acquisition Lien is in an amount greater than the respective amount of such
Indebtedness or such line of credit, as the case may be, in existence at the
time of such merger or consolidation, such Person becoming such a Subsidiary or
such acquisition of such property, as the case may be, the excess amount shall
not be permitted under this Section 5.09(d) and shall only be permitted under
Section 5.09(g); and provided, further, that in the case of any Replacement
Acquisition Lien, to the extent that the Indebtedness or, in the case of a line
of credit, the amount of the line of credit secured by such Replacement Lien is
in an amount greater than the respective amount of Indebtedness or line of
credit, as the case may be, secured by the replaced Lien, the excess shall not
be permitted under this Section 5.09(d) and shall only be permitted under
Section 5.09(g);

        (e) Liens on assets leased by the Borrower or one of its Subsidiaries
pursuant to a Capital Lease securing the obligations of the Borrower or such
Subsidiary under such Capital Lease;

        (f) Liens on assets of a Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary; and

        (g) Other Liens, provided that after giving effect to the creation,
incurrence or assumption, or after accounting for the existence, of all Other
Liens, the sum (without duplication) of (i) the aggregate principal amount of
all Indebtedness or other obligations secured by all Other Liens plus (ii) the
aggregate principal amount of all Indebtedness of Subsidiaries permitted solely
under Section 5.10(f) does not exceed 10% of Consolidated Assets. "Other Liens"
means Liens securing Indebtedness or other obligations of the Borrower or any of
its Subsidiaries that are incurred in reliance on this clause (g) of
Section 5.09 and not on any other clause of this Section.

        SECTION 5.10. Subsidiary Indebtedness. The Borrower will not permit any
of its Subsidiaries (including Candle America, CCW and PartyLite) to directly or
indirectly create, assume, incur or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness for borrowed
money except:

        (a) a Subsidiary may become and remain liable with respect to
Indebtedness to the Borrower or a Wholly-Owned Subsidiary of the Borrower;

39

--------------------------------------------------------------------------------

        (b) the Subsidiaries may (i) remain liable with respect to Indebtedness
existing, and Indebtedness under lines of credit where such lines of credit are
existing, as of the Effective Date and described in Schedule 5.10 and (ii) may
become liable with respect to Indebtedness in respect of a refinancing of such
Indebtedness (or of any Indebtedness under this clause (ii)) and Indebtedness
under lines of credit in replacement of the lines of credit referred to in
clause (i) or this clause (ii); provided, that (A) if the principal amount of
such refinancing Indebtedness or the amount of any such replacement line of
credit exceeds the principal amount of Indebtedness refinanced or the amount of
the replaced line of credit, then that excess (i.e., that portion of the
refinancing or replacement representing such increase) shall not be permitted
under this Section 5.10(b) but only by Section 5.10(f) and (B) the maximum
principal amount of Indebtedness permitted under this Section 5.10(b) shall not
exceed $30,000,000 at any one time outstanding (any amount in excess of such
$30,000,000 shall only be permitted by Section 5.10(f));

        (e) a Subsidiary (a "Target Subsidiary") may remain liable with respect
to Indebtedness outstanding at the time such Target Subsidiary becomes a
Subsidiary and a New Acquisition Subsidiary may become liable with respect to
Indebtedness of the Related New Acquisition Entity assumed by the New
Acquisition Subsidiary in connection with the acquisition (whether by merger or
otherwise) of assets or business(es) of such Related New Acquisition Entity;
provided that (i) such Indebtedness shall not have been incurred in
contemplation of such Target Subsidiary becoming a Subsidiary and
(ii) immediately after such Target Subsidiary becomes a Subsidiary or the New
Acquisition Subsidiary so assumes such Indebtedness, as the case may be, no
Default shall exist;

        (d) a Subsidiary may become and remain liable with respect to
Indebtedness (i) incurred to refinance, in whole or in part, any outstanding
Indebtedness permitted under Section 5.10(c) or under this clause (i), or
(ii) under any line of credit in replacement of any line of credit evidencing
Indebtedness permitted under Section 5.10(c) or this clause (ii); provided,
however, that if the principal amount of such refinancing Indebtedness or the
amount of any such replacement line of credit exceeds the principal amount of
Indebtedness refinanced or amount of the line of credit replaced, then such
excess shall not be permitted under this Section 5.10(d) but only by
Section 5.10(f);

        (e) a Subsidiary may become and remain liable with respect to
Indebtedness secured by Liens permitted by Section 5.09; provided that the
recourse of the holders of such Indebtedness in respect thereof shall be limited
to the assets subject to such Lien, and such holder shall have no recourse to
any other assets of such Subsidiary or to the Borrower or any other Subsidiary
with respect thereto; and

        (f) a Subsidiary may become and remain liable after the date hereof with
respect to Indebtedness for borrowed money not described in Sections 5.10(a)
through 5.10(e) above, provided that after giving effect to such Subsidiary's
creation, assumption, incurrence or guaranty of (or such Subsidiary's becoming
liable with respect to), or after accounting for the existence of, such other
Indebtedness, the sum (without duplication) of (i) the aggregate principal
amount of all such Indebtedness of Subsidiaries plus (ii) the aggregate
principal amount of all Indebtedness and other obligations secured by Other
Liens does not exceed 10% of Consolidated Assets.

        SECTION 5.11. Investments. The Borrower will not, and will not permit
any of its Subsidiaries to, make directly or indirectly any Investment in any
Person, including any joint venture, except:

        (a) the Borrower and its Subsidiaries may continue to own the
Investments owned by them as of the date hereof and described in Schedule 5.11;

        (b) the Borrower and its Subsidiaries may make and own Investments in
any Person which is, or immediately after giving effect to such Investment will
become, a Subsidiary of the Borrower;

40

--------------------------------------------------------------------------------




        (c) the Borrower and its Subsidiaries may make and own Investments in
Cash Equivalents or in money market funds that comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940; and

        (d) the Borrower and its Subsidiaries may make and own Investments not
described in Sections 5.11 (a) through (c) above, provided that the aggregate
amount of all such Investments does not exceed 10% of Consolidated Assets;
provided, that, in the event that an Investment is not initially permitted under
Section 5.11 (b) and is permitted under this Section 5.11(d), and subsequently
(whether due to subsequent Investment by the Borrower or its Subsidiaries or
otherwise) the Person in whom the Investment is made becomes a Subsidiary of the
Borrower, then the full amount of the Investment in such Person shall qualify
under Section 5.11(b).

        SECTION 5.12. Leverage Ratio. The Leverage Ratio will not, at any time
exceed 2.25 to 1.00.

        SECTION 5.13. Minimum Adjusted Consolidated Net Worth. Adjusted
Consolidated Net Worth will at no time be less than $374,450,400 plus 50% of
Cumulative Positive Net Income plus 50% of Cumulative Equity Proceeds. For
purposes of this Section, "Cumulative Positive Net Income" means, as of any
date, the sum of Consolidated Net Income for each Fiscal Quarter ending after
January 31, 2002 and on or prior to such date for which such Consolidated Net
Income is a positive amount, disregarding any Fiscal Quarter for which
Consolidated Net Income is a negative amount and "Cumulative Equity Proceeds"
means, as of any date, the aggregate amount by which Consolidated Net Worth
shall have been increased by reason of the issuance of capital stock of the
Borrower subsequent to January 31, 2002 and on or prior to such date.

        SECTION 5.14. Mergers and Sales of Assets. The Borrower will not
consolidate or merge with or into any other Person; provided that the Borrower
may merge with another Person if (x) the Borrower is the corporation surviving
such merger and (y) after giving effect to such merger, no Default shall have
occurred and be continuing. The Borrower shall not permit the sale, lease or
other transfer, directly or indirectly, to any Person or Persons (other than the
Borrower or a Subsidiary) of assets having an aggregate book value in excess of
20% of Consolidated Assets as reflected in the most recent consolidated balance
sheet of the Borrower available at the time of the most recent such transaction,
provided that the foregoing shall not apply to (i) transfers of assets with an
aggregate book value of less than $70,000,000 in one or more related or
unrelated transactions to one or more Persons in connection with the leasing of
such assets from such Person or Persons, (ii) sales of inventory in the ordinary
course of business, (iii) dispositions of obsolete assets or assets no longer
used in their respective businesses or assets replaced, in the ordinary course
of business, with assets or comparable or better value or (iv) dispositions of
any assets within twelve months after the acquisition thereof.

        SECTION 5.15. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower for its general corporate purposes
(including, without limitation, acquisitions, but only with the approval of the
boards of directors of the Persons to be acquired). None of such proceeds will
be used, directly or indirectly, for any purpose that entails a violation of, or
is inconsistent with, Regulation U or Regulation X.

41

--------------------------------------------------------------------------------




ARTICLE 6

DEFAULTS


        SECTION 6.01.    Events of Default.    

        If one or more of the following events ("Events of Default") shall have
occurred and be continuing:

        (a) the Borrower defaults in the payment of any principal on any Note or
on any Letter of Credit Liabilities when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or

        (b) the Borrower defaults in the payment of any interest, any fees or
any other amount payable hereunder for more than five Domestic Business Days
after the same becomes due and payable; or

        (c) the Borrower defaults in the performance of or compliance with any
term contained in Sections 5.01(e) or 5.08 through 5.15, inclusive; or

        (d) the Borrower defaults in the performance of or compliance with any
term contained herein (other than those referred to in paragraphs 6.01 (a), 6.01
(b) and 6.01 (c)) and such default is not remedied within 3 0 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Borrower receiving notice of such default from the Administrative
Agent at the request of any Bank (any such notice to be identified as a "notice
of default" and to refer specifically to this paragraph 6.01(d)); or

        (e) any representation or warranty made in writing by or on behalf of
the Borrower or by any officer of the Borrower in the Loan Documents or in any
writing furnished in connection with the transactions contemplated thereby
proves to have been false or incorrect in any material respect on the date as of
which made; or

        (f) (i) the Borrower or any of its Material Subsidiaries is in default
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest on any Indebtedness owed to any
other Person(s) that is outstanding in an aggregate principal amount of at least
$20,000,000 beyond any period of grace provided with respect thereto, or
(ii) the Borrower or any of its Material Subsidiaries is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
owed to any other Person(s) in an aggregate outstanding principal amount of at
least $20,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than (A) the passage of time, (B) the right of the holder of
Indebtedness to convert such Indebtedness into equity interests or (C) in the
case of secured Indebtedness, the occurrence of a casualty or condemnation event
with respect to the principal collateral therefor without default on the part of
the Borrower or any Material Subsidiary), (x) the Borrower or any of its
Material Subsidiaries has become obligated to purchase or repay Indebtedness
owed to any other Person(s) before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $20,000,000, or (y) one or more Persons have the right to require the
Borrower or any of its Material Subsidiaries so to purchase or repay such
Indebtedness, except to the extent that such obligation to purchase or repay or
fight to require repayment arises solely through the passage of time (or, in the
case of any such right, may be exercised at any time) and not by the occurrence
of any other event or the existence of any other condition; or

42

--------------------------------------------------------------------------------




        (g) the Borrower or any of its Material Subsidiaries (i) is generally
not paying, or admits in writing its inability to pay, its debts as the become
due, (ii) files, or consents by answer or otherwise to the filing against it of,
a petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

        (h) a court or governmental authority of competent jurisdiction enters
an order appointing, without consent by the Borrower or any of its Material
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Borrower or any of
its Material Subsidiaries, or any such petition shall be filed against the
Borrower or any of its Material Subsidiaries and such petition shall not be
dismissed within 60 days; or

        (i) a final judgment or judgments for the payment of money aggregating
in excess of $20,000,000 (excluding Insured Judgment Amounts) are rendered
against one or more of the Borrower and its Material Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 30 days after the expiration
of such stay; or

        (j) if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Borrower or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate "amount of unfunded benefit liabilities" (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $20,000,000, (iv) the Borrower or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV or ERISA or the penalty or exercise tax provisions of
the Code relating to employee benefit plans (as defined in Section 3 of ERISA),
(v) the Borrower or any ERISA Affiliate withdraws from any Multiemployer Plan,
or (vi) the Borrower or any Subsidiary establishes or amends any employee
welfare benefit plan (as defined in Section 3 of ERISA) that provides
post-employment welfare benefits in a manner that would increase the liability
of the Borrower or any Subsidiary thereunder; and any such event or events
described in clauses 6.01(j)(i) through 6.01(j)(vi) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

        (k) any person or group of persons (within the meaning of Section 13 or
14 of the Exchange Act) (other than Robert B. Goergen and Family or a group
including Robert B. Goergen and Family) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Exchange Act) of 30% or more of the outstanding shares of
voting common stock of the Borrower; or, during any period of 12 consecutive
calendar months, individuals who were either (i) directors of the Borrower on
the first day of such period or (ii) elected to fill vacancies caused by the
ordinary course resignation or retirement of any other director and whose
nomination or election was approved by a vote of at

43

--------------------------------------------------------------------------------




least a majority of directors then still in office who were directors of the
Borrower on the first day of such period, shall cease to constitute a majority
of the board of directors of the Borrower;

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Banks, by notice to the Borrower terminate the Commitments and
they shall thereupon terminate, (ii) if requested by Banks holding more than 50%
of the aggregate Dollar Amount of the Loans, by notice to the Borrower declare
the Notes (together with accrued interest thereon) to be, and the Notes shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any of the Events of Default specified in
clause 6.01(g) or 6.01(h) above with respect to the Borrower, without any notice
to the Borrower or any other act by the Administrative Agent or the Banks, the
Commitments shall thereupon terminate and the Notes (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

        SECTION 6.02.    Notice of Default.    

        The Administrative Agent shall give notice to the Borrower under
Section 6.01(d) promptly upon being requested to do so by any Bank and shall
thereupon notify all the Banks thereof.

        SECTION 6.03.    Cash Cover.    

        The Borrower agrees, in addition to the remedies in the last paragraph
of Section 6.01 hereof, that upon the occurrence and during the continuance of
any Event of Default, it shall, if requested by the Administrative Agent upon
the instruction of the Banks having more than 50% in aggregate amount of the
Commitments (or, if the Commitments shall have been terminated, holding more
than 50% of the Letter of Credit Liabilities), pay to the Administrative Agent
an amount in immediately available funds (which funds shall be held as
collateral pursuant to arrangements satisfactory to the Administrative Agent)
equal to the aggregate amount available for drawing under all Letters of Credit
then outstanding at such time, provided that, upon the occurrence of any Event
of Default specified in Section 6.01(g) or 6.01(h) with respect to the Borrower,
the Borrower shall pay such amount forthwith without any notice or demand or any
other act by any Agent or Bank.

44

--------------------------------------------------------------------------------





ARTICLE 7

The Agents


        SECTION 7.01. Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to the Administrative Agent by the terms thereof, together with all such powers
as are reasonably incidental thereto.

        SECTION 7.02. Administrative Agent and Affiliates. The Administrative
Agent shall have the same rights and powers under the Loan Documents as any
other Bank and may exercise or refrain from exercising the same as though it
were not the Administrative Agent, and the Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or affiliate of the
Borrower as if it were not the Administrative Agent hereunder.

        SECTION 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action with respect to any Default,
except as expressly provided in Article 6.

        SECTION 7.04. Consultation with Experts. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.

        SECTION 7.05. Liability of Agent. Neither the Administrative Agent nor
any of its affiliates nor any of the respective directors, officers, agents or
employees of the foregoing shall be liable for any action taken or not taken by
it in connection with the Loan Documents (i) with the consent or at the request
of the Required Banks (or such other number or percentage of the Banks as may be
specified herein for the particular purpose) or (ii) in the absence of its own
gross negligence or willful misconduct. Neither the Administrative Agent nor any
of its affiliates nor any of the respective directors, officers, agents or
employees of the foregoing shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with the Loan Documents or any borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any of its Subsidiaries; (iii) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of the
Loan Documents or any other instrument or writing furnished in connection
therewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile transmission or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
Without limiting the generality of the foregoing, the use of the term "agent" in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only a contractual
relationship between independent contracting parties.

        SECTION 7.06. Indemnification. Each Bank shall, ratably in accordance
with its Commitment, indemnify the Administrative Agent, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees' gross negligence or willful
misconduct) that such indemnitees may suffer or incur in connection with the
Loan Documents or any action taken or omitted by such indemnitees thereunder.

45

--------------------------------------------------------------------------------


        SECTION 7.07. Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Bank, and on the
basis of such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it has, independently and without reliance upon any Agent or
any other Bank, and on the basis of such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action under the Loan Documents.

        SECTION 7.08. Successor Administrative Agent. The Administrative Agent
may resign at any time by giving notice thereof to the Banks and the Borrower.
Upon any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent with (so long as no Event of Default shall have
occurred and be continuing) the consent of the Borrower, which consent shall not
be unreasonably withheld or delayed. If no successor Administrative Agent shall
have been so appointed by the Required Banks with the Borrower's consent (if
applicable), and shall have accepted such appointment, within 60 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be either a Bank or a commercial bank
organized or licensed under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least
$250,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent's resignation hereunder as Administrative Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.

        SECTION 7.09. Agents' Fees; Arranger Fee. The Borrower shall pay to each
Agent for its own account and to J.P. Morgan Securities Inc. ("JPMSI"), in its
capacity as arranger, for its own account, fees in the amounts and at the times
previously agreed upon between the Borrower and such Agent and JPMSI,
respectively.

        SECT10N 7.10. Co-Syndication Agent and Co-Documentation Agents. Nothing
in this Agreement shall impose upon any of the Co-Syndication Agents or the
Co-Documentation Agents, in such capacity, any duty, responsibility or liability
whatsoever.


ARTICLE 8

Change in Circumstances


        SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Euro-Currency
Loan or Competitive Bid LiBOR Loan:

        (a) the Administrative Agent determines that adequate and fair means do
not exist for determining the Adjusted LIBO Rate for such Interest Period, or

        (b) in the case of Euro-Currency Loans, Banks having 50% or more of the
aggregate amount of the Commitments advise the Administrative Agent that the
Adjusted LEBO Rate as determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Banks of funding their Euro-Currency Loans
for such Interest Period,

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Currency Loans, or to continue or convert
outstanding Loans as or into Euro-Currency Loans, in the affected currency shall
be suspended and (ii) each outstanding Euro-Currency Loan in the affected
currency shall be converted

46

--------------------------------------------------------------------------------

(in the case of an Alternative Currency Loan, at the Spot Rate) into a Base Rate
Loan on the last day of the then current Interest Period applicable thereto.
Unless the Borrower notifies the Administrative Agent at least two Domestic
Business Days before the date of any Fixed Rate Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
(i) if such Fixed Rate Borrowing is a Syndicated Borrowing, such Borrowing shall
instead be made in Dollars as a Base Rate Borrowing in the same aggregate Dollar
Amount as the requested Borrowing and (ii) if such affected Borrowing is a
Competitive Bid LEBOR Borrowing, the Competitive Bid LIBOR Loans comprising such
Borrowing shall be made in Dollars in the same aggregate Dollar Amount as the
requested Borrowing and shall bear interest for each day from and including the
first day to but excluding the last day of the Interest Period applicable
thereto at the Base Rate for such day.

        SECTION 8.02. Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Currency Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro-Currency Lending Office) to make, maintain or fund any of its Euro-Dollar
Loans in any currency and such Bank shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give notice thereof to the other Banks
and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Currency Loans, or to
convert outstanding Loans into Euro-Currency Loans, in such currency shall be
suspended. Before giving any notice to the Administrative Agent pursuant to this
Section, such Bank shall designate a different Euro-Currency Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such notice
is given, each Euro-Currency Loan of such Bank in such currency then outstanding
shall be converted (at the Spot Rate on the date of conversion in the case of
each Alternative Currency Loan) to a Base Rate Loan either (a) on the last day
of the then current Interest Period applicable to such Euro-Currency Loan if
such Bank may lawfully continue to maintain and fund such Loan to such day or
(b) immediately if such Bank shall determine that it may not lawfully continue
to maintain and fund such Loan to such day.

        SECTION 8.03. Increased Cost and Reduced Return. (a) If on or after
(x) the date hereof, in the case of any Committed Loan or Letter of Credit or
any obligation to make Committed Loans or issue or participate in any Letter of
Credit or (y) the date of any related Competitive Bid Quote, in the case of any
Competitive Bid Loan, the adoption of any applicable law, rule or regulation, or
any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitations any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Currency Loan any such requirement reflected in an
applicable Adjusted LIBO Rate), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Bank (or its Applicable Lending Office) or shall impose on any
Bank (or its Applicable Lending Office) or on the London interbank market any
other condition affecting its Fixed Rate Loans, its Note or its obligation to
make Fixed Rate Loans or its obligations hereunder in respect of Letters of
Credit and the result of any of the foregoing is to increase the cost to such
Bank (or its Applicable Lending Office) of making or maintaining any Fixed Rate
Loan or of issuing or participating in any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under

47

--------------------------------------------------------------------------------


its Note with respect thereto, by an amount deemed by such Bank to be material,
then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank for such increased cost or
reduction.

        (b) If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Bank (or its Parent) as a consequence of such Bank's obligations
hereunder to a level below that which such Bank (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Bank to be material, then from time to time, within 15 days after demand
by such Bank (with a copy to the Administrative Agent), the Borrower shall pay
to such Bank such additional amount or amounts as will compensate such Bank (or
its Parent) for such reduction.

        (c) Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. A certificate
of any Bank claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error if made reasonably and in good faith. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods. Notwithstanding subsections (a) and (b) of this
Section 8.03, the Borrower shall only be obligated to compensate any Bank for
any amount arising or accruing during (i) any time or period commencing not more
than three months prior to the date on which such Bank notifies the
Administrative Agent and the Borrower that it proposes to demand such
compensation and identifies to the Administrative Agent and the Borrower the
statute, regulation or other basis upon which the claimed compensation is or
will be based and (ii) any time or period during which, because of the
retroactive application of such statute, regulation or other basis, such Bank
did not know that such amount would arise or accrue.

        SECTION 8.04. Taxes. (a) For purposes of this Section 8.04, the
following terms have the following meanings:

        "Taxes" means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings with respect to any payment by the
Borrower pursuant to any Loan Document, and all liabilities with respect
thereto, excluding (i) in the case of each Bank and the Administrative Agent,
taxes imposed on its income, net worth or gross receipts and franchise or
similar taxes imposed on it, by a jurisdiction under the laws of which such Bank
or the Administrative Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Bank, in which its
Applicable Lending Office is located or by a jurisdiction as a result of a
present, former or future connection with such Bank or the Administrative Agent
(other than a connection resulting from or attributable to such Person having
executed, delivered or performed its obligations or received a payment under, or
enforced, the Loan Documents) and (ii) in the case of each Bank, any United
States withholding tax imposed on such payments but only to the extent that such
payments to such Bank are subject to United States withholding tax at the time
such Bank first becomes a party to this Agreement.

        "Other Taxes" means any present or future stamp or documentary taxes and
any other excise or property taxes, or similar charges or levies, which arise
from any payment made pursuant to any Loan Document or from the execution or
delivery of, or otherwise with respect to, any Loan Document.

48

--------------------------------------------------------------------------------


(b)Any and all payments by the Borrower to or for the account of any Bank or the
Administrative Agent under any Loan Document shall be made without deduction for
any Taxes or Other Taxes; provided that, if the Borrower shall be required by
law to deduct any Taxes or Other Taxes from any such payments, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 8.04) such Bank or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shalt pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof

        (c) The Borrower agrees to indemnify each Bank and the Administrative
Agent for the full amount of Taxes or Other Taxes (including, without
limitations any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.04) paid by such Bank or the Administrative
Agent (as the case may be) and any liability (including penalties, interest and
expenses, except such as result from the gross negligence of willful misconduct
of such Bank or the Administrative Agent, as the case may be) arising therefrom
or with respect thereto. This indemnification shall be paid within 15 days after
such Bank or the Administrative Agent (as the case may be) makes demand
therefor.

        (d) Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof, on or
prior to the date on which it becomes a Bank in the case of each other Bank, on
or prior to the date on which it designates a new Applicable Lending Office (if
such Applicable Lending Office is a different legal entity or is located in a
different taxing jurisdiction), in the case of each Bank, and from time to time
thereafter if requested in writing by the Borrower (but only so long as such
Bank remains lawfully able to do so), shall provide the Borrower and the
Administrative Agent with Internal Revenue Service W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Bank is entitled to benefits under an income tax treaty to
which the United States is a party which exempts the Bank from United States
withholding tax or reduces the rate of withholding tax on payments of interest
for the account of such Bank or certifying that the income receivable pursuant
to this Agreement is effectively connected with the conduct of a trade or
business in the United States.

        (e) For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to subsection 8.04(d) (unless
such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which such form originally was required to be
provided), such Bank shall not be entitled to indemnification under subsection
8.04(b) or 8.04(c) with respect to Taxes imposed by the United States; provided
that if a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomessubject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Bank shall
reasonably request to assist such Bank to recover such Taxes.

        (f) If the Borrower is required to pay additional amounts to or for the
account of any Bank pursuant to this Section 8.04, then such Bank will change
the jurisdiction of its Applicable Lending Office if, in the judgment of such
Bank, such change (i) will eliminate or reduce any such additional payment which
may thereafter accrue and (ii) is not otherwise disadvantageous to such Bank.

        (g) If a Bank or the Administrative Agent (as the case may be) shall
become aware that it is entitled to claim a refund (or refund in the form of a
credit) (each a "Refund") from a taxing authority (as a result of any error in
the amount of Taxes or Other Taxes paid to such taxing authority) of such Taxes
or Other Taxes for which it has been indemnified by the Borrower, or with
respect to which the

49

--------------------------------------------------------------------------------


Borrower has paid additional amounts, pursuant to this Section 8.04, it shall
promptly notify the Borrower of the availability of such Refund and shall,
within 30 days after receipt of a written request by the Borrower, make a claim
to such taxing authority for such Refund at the Borrower's expense if, in the
judgment of such Bank or the Administrative Agent (as the case may be), the
making of such claim will not be other-wise disadvantageous to it; provided that
nothing in this subsection (g) shall be construed to require any Bank or the
Administrative Agent to institute any administrative proceeding (other than the
filing of a claim for any such Refund) or judicial proceeding to obtain any such
Refund. If a Bank or the Administrative Agent (as the case may be) receives a
Refund from a taxing authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such taxing authority) of any such Taxes or Other Taxes
for which it has been indemnified by the Borrower, or with respect to which the
Borrower has paid additional amounts, pursuant to this Section 8.04, it shall
promptly pay to the Borrower the amount so received (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 8.04 with respect to the Taxes or Other Taxes giving rise to such
Refund), net of all reasonable out-of-pocket expenses (including the net amount
of taxes, if any, imposed on such Bank or the Administrative Agent with respect
to such Refund) of such Bank or Administrative Agent, and without interest
(other than interest paid by the relevant taxing authority with respect to such
Refund); provided, however, that the Borrower upon the request of such Bank or
the Administrative Agent, agrees to repay the amount paid over to the Borrower
(plus penalties, interest or other charges) to such Bank or the Administrative
Agent in the event such Bank or the Administrative Agent is required to repay
such Refund to such taxing authority. Nothing contained in this Section 8.04
shall require any Bank or the Administrative Agent to make available any of its
tax returns (or any other information that it deems to be confidential or
proprietary).

        SECTION 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans.
If (i) the obligation of any Bank to make, or to continue or convert outstanding
Loans as or to, Euro-Currency Loans has been suspended pursuant to Section 8.02
or (ii) any Bank has demanded compensation under Section 8.03 or 8.04 with
respect to its Euro-Currency Loans, and in any such case the Borrower shall, by
at least five Euro-Dollar Business Days' prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist, all Loans which would otherwise be made by such Bank as (or
continued as or converted to) Euro-Currency Loans (in the affected currency),
shall instead be Base Rate Loans (in the case of Alternative Currency Loans, in
the same Dollar Amount as the Euro-Currency Loan that such Bank would otherwise
have made in the Alternative Currency) (on which interest and principal shall be
payable contemporaneously with the related Euro-Currency Loans of the other
Banks). If such Bank notifies the Borrower that the circumstances giving rise to
such suspension or demand for compensation no longer exist, the principal amount
of each such Base Rate Loan shall be converted into a Euro-Currency Loan on the
first day of the next succeeding Interest Period applicable to the related
Euro-Currency Loans of the other Banks. If such Loan is converted into an
Alternative Currency Loan, such Bank, the Administrative Agent and the Borrower
shall make such arrangements as shall be required (including increasing or
decreasing the amount of such Alternative Currency Loan) so that such
Alternative Currency Loan shall be in the same amount as it would have been if
the provisions of this Section had never been applied thereto.

        SECTION 8.06. Substitution of Bank. If (i) the obligation of any Bank to
make Euro-Currency Loans has been suspended pursuant to Section 8.02 or (ii) any
Bank has demanded compensation under Section 8.03 or 8.04, and, in the case of
either clause (i) or clause (ii), such suspension is not generally applicable to
or such compensation has not generally been demanded by the other Banks, then
the Borrower shall have the right, with the assistance of the Agents, to replace
such Bank with an Assignee or Assignees (which may be one or more of the Banks)
that will purchase the Loans and assume the Commitment and Letter of Credit
Liabilities of such Bank.

50

--------------------------------------------------------------------------------





ARTICLE 9

MISCELLANEOUS


        SECTION 9.01. Notices. (a) All notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
telex, facsimile transmission or similar writing) and shall be given to such
party (1) in the case of the Borrower, at its address, facsimile number or telex
number set forth on the signature pages hereof, (2) in the case of the
Administrative Agent, at its address, facsimile number or telex number set forth
on the signature pages hereof, (3) in the case of any Bank, at its address,
facsimile number or telex number set forth in its Administrative Questionnaire
or (4) in the case of any party, such other address, facsimile number or telex
number as such party may hereafter specify for the purpose by notice to the
Agents and the Borrower. Each such notice, request or other communication shall
be effective (i) if given by telex, when such telex is transmitted to the telex
number specified in this Section and the appropriate answerback is received,
(ii) if given by facsimile transmission, when transmitted to the facsimile
number specified in this Section and confirmation of receipt is received,
(iii) if given by mail, 72 hours after such communication is deposited in the
mails with first class postage prepaid, addressed as aforesaid or (iv) if given
by any other means, when delivered at the address specified in this Section;
provided that notices to any Agent or Issuing Bank under Article 2 or Article 8
shall not be effective until received.

        (b) Notices and other communications to the Banks hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Bank. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

        SECTION 9.02. No Waivers. No failure or delay by any Agent or any Bank
in exercising any right, power or privilege under the Loan Documents shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in the Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

        SECTION 9.03. Expenses; Indemnification. (a) The Borrower shall pay
(i) all out-of-pocket expenses of the Administrative Agent, including reasonable
fees and disbursements of special counsel for the Administrative Agent, in
connection with the preparation of the Loan Documents, any waiver or consent
thereunder or any amendment thereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all out-of-pocket expenses incurred by
each Agent and Bank, including, without limitation and without duplication, the
reasonable fees and disbursements of outside counsel and allocated cost of
inside counsel, in connection with such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom.

        (b) The Borrower agrees to indemnify each Agent and Bank, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an "Indemnitee") and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation and without duplication, the
reasonable fees and disbursements of outside counsel and allocated cost of
inside counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of this Agreement or any actual or proposed use of proceeds of
Loans or Letter of Credit hereunder; provided that no Indemnitee shall have the
right to be indemnified hereunder for such Indemnitee's own gross negligence or
willful misconduct as determined by a court of competent jurisdiction.

51

--------------------------------------------------------------------------------


        SECTION 9.04. Sharing of Set-Offs. Subject to Section 2.17, each Bank
agrees that if it shall, by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by it which is
greater than the proportion received by any other Bank in respect of the
aggregate amount then due and interest due with respect to the Loans and Letter
of Credit Liabilities held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loans
and Letter of Credit Liabilities held by the other Banks, and such other
adjustments shall be made, as may be required so that all such payments then due
with respect to the Loans and Letter of Credit Liabilities held by the Banks
shall be shared by the Banks pro rata; provided that nothing in this Section
shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness other than indebtedness under the Loan Documents. The
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in the Loans and Letter of Credit
Liabilities, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.

        SECTION 9.05. Amendments and Waivers. Any provision of this Agreement or
the Notes may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrower and the Required Banks or the Agent
acting with the written consent of the Required Banks (and, if the rights or
duties of any Agent, the Swingline Bank or any Issuing Bank are affected
thereby, by such Person); provided that no such amendment or waiver shall
(a) unless signed by each affected Bank, (i) increase or decrease the Commitment
of any Bank (except for a ratable decrease in the Commitments of all Banks) or
subject any Bank to any additional obligation, (ii) reduce the principal of or
rate of interest on any Loan or the amount to be reimbursed in respect of any
Letter of Credit or any interest thereon or any fees hereunder or (iii) postpone
the date fixed for any payment of principal of or interest on any Loan or for
reimbursement in respect of any Letter of Credit or interest thereon or any fees
hereunder or for termination of any Commitment or (b) unless signed by all
Banks, change the percentage of the Commitments or of the aggregate Dollar
Amount of the Notes and Letter of Credit Liabilities, or the number of Banks,
which shall be required for the Banks or any of them to take any action under
this Section or any other provision of this Agreement.

        SECTION 9.06. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that the Borrower may not
assign or otherwise transfer any of its rights under this Agreement without the
prior written consent of all Banks.

        (b) Any Bank may at any time grant to one or more banks or other
institutions (each a "Participant") participating interests in its Commitment or
any or all of its Loans and Letter of Credit Liabilities. In the event of any
such grant by a Bank of a participating interest to a Participant, whether or
not upon notice to the Borrower and the Agents, such Bank shall remain
responsible for the performance of its obligations hereunder, and the Borrower,
the Issuing Banks, the Swingline Bank and the Agents shall continue to deal
solely and directly with such Bank in connection with such Bank's rights and
obligations under the Loan Documents. Any agreement pursuant to which any Bank
may grant such a participating interest shall provide that such Bank shall
retain the sole right and responsibility to enforce the obligations of the
Borrower under the Loan Documents including, without limitation, the right to
approve any amendment, modification or waiver of any provision thereof, provided
that such participation agreement may provide that such Bank will not agree to
any modification, amendment or waiver of this Agreement described in clause (i),
(ii) or (iii) of Section 9.05 without the consent of the Participant. The
Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article 8 with respect
to its participating interest. An assignment or other transfer which is not
permitted by subsection

52

--------------------------------------------------------------------------------


9.06(c) or 9.06(d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection 9.06(b).

        (c) Any Bank may at any time assign to one or more banks or other
institutions (each an "Assignee") all, or a proportionate part (equivalent to an
initial Commitment of not less than $5,000,000) of all, of its rights and
obligations under the Loan Documents, and such Assignee shall assume such rights
and obligations, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit H hereto executed by such Assignee and such
transferor Bank, with (and subject to) the written consent of the Administrative
Agent and, so long as no Event of Default then exists under Section 6.01(a),
6.01(b), 6.01(c) (with respect to Sections 5.12 and 5.13 only), 6.01(g), 6.01(h)
or 6.01(k), the Borrower, which consents shall not be unreasonably withheld or
delayed; provided that if an Assignee is an affiliate of such transferor Bank or
was a Bank immediately prior to such assignment, no such consent shall be
required. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Bank of an amount equal to the purchase price agreed
between such transferor Bank and such Assignee, such Assignee shall be a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
with a Commitment as set forth in such instrument of assumption, and the
transferor Bank shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
9.06(c), the transferor Bank, the Administrative Agent and the Borrower shall
make appropriate arrangements so that, if required, a new Note is issued to the
Assignee. In connection with any such assignment, the transferor Bank shall pay
to the Administrative Agent an administrative fee for processing such assignment
in the amount of $2,500. If the Assignee is not incorporated under the laws of
the United States of America or a state thereof, it shall, prior to the first
date on which interest or fees are payable hereunder for its account, deliver to
the Borrower and the Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income taxes in accordance
with Section 8.04.

        (d) Any Bank may at any time assign all or any portion of its rights
under the Loan Documents to a Federal Reserve Bank. No such assignment shall
release the transferor Bank from its obligations hereunder.

        (e) No Assignee, Participant or other transferee of any Bank's rights
(including for this purpose a successor Applicable Lending Office) shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Bank would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower's prior written consent or by
reason of the provisions of Section 8.02, 8.03 or 8.04 requiring such Bank to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

        SECTION 9.07. Collateral. Each of the Banks represents to the Agents and
each of the other Banks that it in good faith is not relying upon any "margin
stock" (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

        SECTION 9.08. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT
AND EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. THE BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE
BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE

53

--------------------------------------------------------------------------------


VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

        SECTION 9.09. Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Agent in form satisfactory to it of telegraphic, telex, facsimile or
other written confirmation from such party of execution of a counterpart hereof
by such party).

        SECTION 9.10. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS,
THE BANKS, THE SWINGLINE BANK AND THE ISSUING BANK HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

        SECTION 9.11. Confidentiality. Each Agent and each Bank agrees to keep
any information delivered or made available by the Borrower pursuant to this
Agreement confidential from anyone other than persons employed or retained by
such Agent or such Bank who are engaged in evaluating, approving, structuring or
administering the credit facility contemplated hereby; provided that nothing
herein shall prevent any Agent or Bank from disclosing such information (a) to
any other Bank or Agent, (b) to any other Person if reasonably incidental to the
administration of the credit facility contemplated hereby, (c) upon the order of
any court or administrative agency, (d) upon the request or demand of any
regulatory agency or authority, (e) which had been publicly disclosed other than
as a result of a disclosure by an Agent or any Bank prohibited by this
Agreement, (f) in connection with any litigation to which an Agent, any Bank or
its subsidiaries or Parent may be a party, (g) to the extent necessary in
connection with the exercise of any remedy hereunder, (h) to such Bank's or
Agent's legal counsel and independent auditors and (i) subject to provisions
substantially similar to those contained in this Section, to any actual or
proposed Participant or Assignee.

54

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

    BLYTH, INC.
 
 
By:
 
/s/  ERIC H. NIETSCH      

--------------------------------------------------------------------------------

Name: Eric H. Nietsch
Title: Vice President and Treasurer
Blyth, Inc.
1 E. Weaver Street
Greenwich, CT 06831
Facsimile number: (203) 861-7850
For notices pursuant to Article 6, a copy shall also be sent to:
Bruce D. Kreiger, General Counsel, at the above address or facsimile number.
Website: www.blythinc.com


55

--------------------------------------------------------------------------------



Commitments


--------------------------------------------------------------------------------

   
   

 
 
 
 
 
$25,666,667.40
 
JPMORGAN CHASE BANK
 
 
By:
 
/s/  ALAN J. ARIA      

--------------------------------------------------------------------------------

Name: Alan J. Aria
Title: Vice President
$25,666,666.30
 
BANK OF AMERICA, N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$25,666,666.30
 
LASALLE BANK, NATIONAL ASSOCIATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$20,000,000.00
 
FLEET NATIONAL BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$20,000,000.00
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

56

--------------------------------------------------------------------------------


$25,666,667.40
 
JPMORGAN CHASE BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$25,666,666.30
 
BANK OF AMERICA, N.A.
 
 
By:
 
/s/  CASEY COSGROVE      

--------------------------------------------------------------------------------

Name: Casey Cosgrove
Title: Vice President
$25,666,666.30
 
LASALLE BANK, NATIONAL ASSOCIATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$20,000,000.00
 
FLEET NATIONAL BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$20,000,000.00
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

57

--------------------------------------------------------------------------------


$25,666,667.40
 
JPMORGAN CHASE BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$25,666,666.30
 
BANK OF AMERICA, N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$25,666,666.30
 
LASALLE BANK, NATIONAL ASSOCIATION
 
 
By:
 
/s/  MARY LOU BARTLETT      

--------------------------------------------------------------------------------

Name: Mary Lou Bartlett
Title: Senior Vice President
$20,000,000.00
 
FLEET NATIONAL BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$20,000,000.00
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

58

--------------------------------------------------------------------------------


$25,666,667.40
 
JPMORGAN CHASE BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$25,666,666.30
 
BANK OF AMERICA, N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$25,666,666.30
 
LASALLE BANK, NATIONAL ASSOCIATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$20,000,000.00
 
FLEET NATIONAL BANK
 
 
By:
 
/s/  W. LINCOLN SCHOFF, JR.       

--------------------------------------------------------------------------------

Name: W. Lincoln Schoff, Jr.
Title: Senior VP
$20,000,000.00
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

59

--------------------------------------------------------------------------------


$25,666,667.40
 
JPMORGAN CHASE BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$25,666,666.30
 
BANK OF AMERICA, N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$25,666,666.30
 
LASALLE BANK, NATIONAL ASSOCIATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$20,000,000.00
 
FLEET NATIONAL BANK
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$20,000,000.00
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:
 
/s/  DAVID SILANDER      

--------------------------------------------------------------------------------

Name: David Silander
Title: Director

60

--------------------------------------------------------------------------------


$20,000,000.00
 
BANK ONE, NA (Main Office Chicago)
 
 
By:
 
/s/  JOSEPH PINZONE      

--------------------------------------------------------------------------------

Name: Joseph Pinzone
Title: Director
$17,500,000.00
 
BARCLAYS BANK PLC
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$17,500,000.00
 
CITIZENS BANK OF MASSACHUSETTS
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$14,000,000.00
 
THE NORTHERN TRUST COMPANY
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$20,000,000.00
 
BANK ONE, NA
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

61

--------------------------------------------------------------------------------


$17,500,000.00
 
BARCLAYS BANK PLC
 
 
By:
 
/s/  NICHOLAS A. BELL      

--------------------------------------------------------------------------------

Name:  Nicholas A. Bell
Title:    Director Loan Transaction Management
$17,500,000.00
 
CITIZENS BANK OF MASSACHUSETTS
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$14,000,000.00
 
NORDEA BANK FINLAND PLC
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$14,000,000.00
 
THE NORTHERN TRUST COMPANY
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title: Total Commitments        
$200,000,000

--------------------------------------------------------------------------------


 
 
 
 

62

--------------------------------------------------------------------------------


$20,000,000.00
 
BANK ONE, NA
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$17,500,000.00
 
BARCLAYS BANK PLC
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$17,500,000.00
 
CITIZENS BANK OF MASSACHUSETTS
 
 
By:
 
/s/  MARIE C. DUPREY      

--------------------------------------------------------------------------------

Name:  Marie C. Duprey
Title:    Vice President
$14,000,000.00
 
THE NORTHERN TRUST COMPANY
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$20,000,000.00
 
BANK ONE, NA
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

63

--------------------------------------------------------------------------------


$17,500,000.00
 
BARCLAYS BANK PLC
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$17,500,000.00
 
CITIZENS BANK OF MASSACHUSETTS
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
$14,000,000.00
 
THE NORTHERN TRUST COMPANY
 
 
By:
 
/s/  M. ALEJANDRA DUKES      

--------------------------------------------------------------------------------

Name:  M. Alejandra Dukes
Title:    Officer
$14,000,000.00
 
NORDEA BANK FINLAND PLC
 
 
By:
 
/s/  ULF FORSSTROM      

--------------------------------------------------------------------------------

Name:  Ulf Forsstrom
Title:    Vice President
 
 
By:
 
/s/  THOMAS P. HICKEY      

--------------------------------------------------------------------------------

Name:  Thomas P. Hickey
Title:    Vice President Total Commitments         $200,000,000.00

--------------------------------------------------------------------------------

       

64

--------------------------------------------------------------------------------




 
 
JPMORGAN CHASE BANK, as
        Administrative Agent

 

 

By:

 



--------------------------------------------------------------------------------

Name: Alan Aria
Title: Vice President
JPMorgan Chase Bank
999 Broad Street, 1st Floor
Bridgeport, CT 06604
Facsimile number: (202) 382-6314
 
 
BANK OF AMERICA, N.A., as
        Co-Syndication Agent

 

 

By:

 



--------------------------------------------------------------------------------

Name: Casey Cosgrove
Title: Vice President
 
 
LASALLE BANK, NATIONAL ASSOCIATION,
        as Co-Syndication Agent

 

 

By:

 



--------------------------------------------------------------------------------

Name: Mary Lou Bartlett
Title: Senior Vice President
 
 
FLEET NATIONAL BANK,
        as Co-Documentation Agent

 

 

By:

 



--------------------------------------------------------------------------------

Name: W. Lincoln Schoff, Jr.
Title: Senior Vice President
 
 
JPMORGAN CHASE BANK,
        as Administrative Agent

 

 

By:

 



--------------------------------------------------------------------------------

Name: Alan Aria
Title: Vice President
JPMorgan Chase Bank
999 Broad Street, 1st Floor
Bridgeport, CT 06604
Facsimile number: (202) 382-6314
 
 
 
 
 

65

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A.,
        as Co-Syndication Agent

 

 

By:

 

/s/  CASEY COSGROVE      

--------------------------------------------------------------------------------

Name: Casey Cosgrove
Title: Vice President
 
 
LASALLE BANK, NATIONAL ASSOCIATION,
        as Co-Syndication Agent

 

 

By:

 



--------------------------------------------------------------------------------

Name: Mary Lou Bartlett
Title: Senior Vice President
 
 
FLEET NATIONAL BANK, as Co-Documentation Agent

 

 

By:

 



--------------------------------------------------------------------------------

Name: W. Lincoln Schoff, Jr.
Title: Senior Vice President
 
 
 
 
 

66

--------------------------------------------------------------------------------


 
 
JPMORGAN CHASE BANK, as Administrative Agent
 
 
By:
 


--------------------------------------------------------------------------------

Name: Alan Aria
Title: Vice President
JPMorgan Chase Bank
999 Broad Street, 1st Floor
Bridgeport, CT 06604
Facsimile number: (202) 382-6314
 
 
BANK OF AMERICA, N.A., as Co Syndication Agent
 
 
By:
 


--------------------------------------------------------------------------------

Name: Casey Cosgrove
Title: Vice President
 
 
LASALLE BANK, NATIONAL ASSOCIATION,
        as Co-Syndication Agent
 
 
By:
 


--------------------------------------------------------------------------------

Name: Mary Lou Bartlett
Title: Senior Vice President
 
 
FLEET NATIONAL BANK, as Co-Documentation Agent
 
 
By:
 


--------------------------------------------------------------------------------

Name: W. Lincoln Schoff, Jr.
Title: Senior Vice President


67

--------------------------------------------------------------------------------


 
 
JPMORGAN CHASE BANK, as Administrative Agent
 
 
By:
 
/s/  ALAN ARIA      

--------------------------------------------------------------------------------

Name: Alan Aria
Title: Vice President
JPMorgan Chase Bank
999 Broad Street., 1st Floor
Bridgeport, CT 06604
Facsimile number: (202) 382-6314
 
 
BANK OF AMERICA, N.A., as Co Syndication Agent
 
 
By:
 
/s/  CASEY COSGROVE      

--------------------------------------------------------------------------------

Name: Casey Cosgrove
Title: Vice President
 
 
LASALLE BANK, NATIONAL ASSOCIATION,
          as Co-Syndication Agent
 
 
By:
 
/s/  MARY LOU BARTLETT      

--------------------------------------------------------------------------------

Name: Mary Lou Bartlett
Title: Senior Vice President
 
 
FLEET NATIONAL BANK, as Co-Documentation Agent
 
 
By:
 
/s/  W. LINCOLN SCHOFF, JR.      

--------------------------------------------------------------------------------

Name: W. Lincoln Schoff, Jr.
Title: Senior Vice President
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
          as Co-Documentation Agent
 
 
By:
 
/s/  DAVID SILANDER      

--------------------------------------------------------------------------------

Name: David Silander
Title: Director

68

--------------------------------------------------------------------------------




PRICING SCHEDULE


        The "Euro-Currency Margin", "Facility Fee Rate", "Base Rate Margin" and
"LC Fee Rate" for any day are the respective percentages set forth below in the
applicable row and column corresponding to the Status and Utilization that exist
on such day:

Status


--------------------------------------------------------------------------------

  Level I

--------------------------------------------------------------------------------

  Level II

--------------------------------------------------------------------------------

  level III

--------------------------------------------------------------------------------

  Level IV

--------------------------------------------------------------------------------

  Level V

--------------------------------------------------------------------------------

  Level VI

--------------------------------------------------------------------------------

  Euro-Currency Margin:                           Utilization < 33.33   0.525 %
0.725 % 0.925 % 1.125 % 1.450 % 1.500 % Utilization > 33.33%   0.650 % 0.850 %
1.050 % 1.250 % 1.450 % 1.500 %
Facility Fee Rate
 
0.100
%
0.150
%
0.200
%
0.250
%
0.300
%
0.500
%
Base Rate Margin
 
0.00
%
0.00
%
0.00
%
0.250
%
0.450
%
0.500
%
LC Fee Rate:
 
 
 
 
 
 
 
 
 
 
 
 
  Utilization < 33%   0.525 % 0.725 % 0.925 % 1.125 % 1.450 % 1.500 %
Utilization > 33%   0.650 % 0.850 % 1.050 % 1.250 % 1.450 % 1.500 %

        For purposes of this Schedule, the following terms have the following
meanings, subject to the concluding paragraph of this Schedule:

        "Level I Status" exists at any date if, at such date, the Borrower's
senior unsecured long-term debt is rated A- or higher by S&P or A3 or higher by
Moody's.

        "Level II Status" exists at any date if, at such date, (i) the
Borrower's senior unsecured long-term debt is rated BBB+ or higher by S&P or
Baal or higher by Moody's and (ii) Level I Status does not exist.

        "Level III Status" exists at any date if, at such date, (i) the
Borrower's senior unsecured long-term debt is rated BBB or higher by S&P or Baa2
or higher by Moody's and (ii) neither Level I Status nor Level II Status exists.

        "Level IV Status" exists at any date if, at such date, (i) the
Borrower's senior unsecured long-term debt is rated BBB- or higher by S&P or
Baa3 or higher by Moody's and (ii) none of Level I Status, Level 11 Status or
Level III Status exists,

        "Level V Status" exists at any date if, at such date, (i) the Borrower's
senior unsecured long-term debt is rated BB+ or higher by S&P or Bal or higher
by Moody's and (ii) none of Level I Status, Level II Status, Level III Status or
Level IV Status exists.

        "Level VI Status" exists at any date if, at such date, no other Status
exists.

        "Status" refers to the determination of which of Level I Status, Level
II Status, Level III Status, Level IV Status, Level V Status or Level VI exists
at any date.

        "Utilization" means, at any date, the percentage equivalent of a
fraction (i) the numerator of which is the aggregate outstanding Dollar Amount
of the Loans and the Letter of Credit Liabilities at such date and (ii) the
denominator of which is the aggregate amount of the Commitments at such date. If
for any reason any Loans or Letter of Credit Liabilities remain outstanding
following termination of the Commitments, Utilization shall be deemed to be
100%.

        The credit ratings to be utilized for purposes of this Schedule are
those assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date. If the Borrower is
split-rated and the ratings differential is one notch, the higher of the two
ratings will apply (e.g., BBB+/Baa2 results in Level II Status). If the Borrower
is split-rated and the ratings differential is more than one notch, the

69

--------------------------------------------------------------------------------


rating one notch higher than the lower of the two shall be used (e.g., BBB+/Baa3
results in Level III Status, as does A-/Baa3).

70

--------------------------------------------------------------------------------




Schedule 2.16


        1.    Letter of Credit No. 7409987 issued by Bank of America, N.A. in
the amount of $2,352,035.00 for the benefit of UBS (Cayman Islands) Ltd.
initially expiring on March 1, 2003 and automatically renewed for successive
one-year periods.

        2.    Letter of Credit No. 7409986 issued by Bank of America, N.A. in
the amount of $770,000.00 for the benefit of the Economic Development Authority
for the City of Cannon Falls initially expiring on October 30, 2003 and
automatically renewed for successive one-year periods until a final expiry of
March 1, 2009. (00014339; 3; 0512-1)

71

--------------------------------------------------------------------------------




Schedule 5.08


        The Borrower has entered into an employment agreement with Robert B.
Goergen dated as of August 1, 2000. The agreement provides for Mr. Goergen's
employment for a term of eight years (subject to earlier termination at the
election of either the Borrower or Mr. Goergen, as described below) from
August 1, 2000. During the first five years of Mr. Goergen's employment pursuant
to the agreement (the "Initial Term"), he will serve as Chairman of the Board
and President and Chief Executive Officer of the Borrower and will be
responsible for the general management of the affairs of the Borrower. During
the remainder of the term of Mr. Goergen's employment pursuant to the agreement,
he will serve as the non-executive Chairman of the Board of the Borrower and
will have such duties and responsibilities for the management of the Borrower as
the Board of Directors may from time to time assign to him, consistent with the
duties and responsibilities that might reasonably be expected of a part-time
senior executive of a major corporation. Mr. Goergen has agreed that during the
Initial Term he will devote his full business time and attention to the business
and affairs of the Borrower while during the remainder of the term of the
employment agreement he will devote one half of his business time and attention
to the business and affairs of the Borrower.

        Mr. Goergen will receive a base salary of at least $600,000 per year
during the Initial Tenn. During the remainder of the term of the employment
agreement, Mr. Goergen will receive a base salary of at least one-half of the
annualized base salary he was receiving on the last day of the fifth year of his
employment pursuant to the agreement. Mr. Goergen's base salary will be reviewed
annually by the Board of Directors for increase, in the Board's discretion. In
addition to his base salary, during the term of his employment pursuant to the
employment agreement, Mr. Goergen will participate in the Borrower's Annual
Incentive Compensation Plan or any successor plan. Mr. Goergen will have a
target bonus opportunity each year equal to one hundred percent of his base
salary, payable based upon meeting certain performance goals and subject to
adjustment upward or downward if those performance goals are exceeded or are not
met, as the case may be.

        Mr. Goergen's employment agreement provides that, subject to vesting as
described below, he will be entitled to receive, during his lifetime, a
supplemental pension benefit, commencing on August 1, 2008, equal to fifty
percent of his "Final Average Compensation" but not to exceed $500,000 per
annum. "Final Average Compensation" is defined in the employment agreement to
mean the sum of the base salary and annual incentive award payments paid in
respect of the three calendar years of Mr. Goergen's employment by the Borrower,
out of the five calendar years of such employment ending on the last day of the
Initial Term (or, if earlier, the last day of his employment by the Borrower),
during which he received the highest level of such payments, divided by three.
Mr. Goergen's supplemental pension will vest daily, on a pro rata basis over the
six year period commencing on August 1, 2000 and will cease vesting if
Mr. Goergen's employment is terminated for "Cause" (as defined in the employment
agreement) or if Mr. Goergen voluntarily terminates his employment prior to the
end of the term of the employment agreement. To provide for the payment of such
supplemental pension benefit, the Borrower has purchased a single life annuity
contract that insures the payment of such benefit.

        Each of the Borrower and Mr. Goergen has the right to terminate
Mr. Goergen's employment at any time. In the event of a termination of
Mr. Goergen's employment by reason of Mr. Goergen's death, Mr. Goergen's estate
will be entitled to continue to receive Mr. Goergen's then current base salary
for a period of twenty-four months and to receive the annual incentive award for
the year in which Mr. Goergen's death occurs; Mr. Goergen's spouse will be
entitled to continue to participate in certain Borrower benefit plans; and upon
the death of both Mr. Goergen and his spouse, the Borrower will, upon the demand
of the estate of either Mr. Goergen or his spouse, buy back from such estate up
to 7,500,000 shares of the Borrower's common stock within 90 days of such demand
at the fair market value thereof (as defined in the employment agreement) or
register the public offer and sale by such estate of up to 7,500,000 shares of
the Borrower's common stock. In the event of a termination of

72

--------------------------------------------------------------------------------


Mr. Goergen' s employment by reason of Mr. Goergen's disability, Mr. Goergen
will be entitled to: receive disability benefits in accordance with the
Borrower's then current disability program; continued payment of Mr. Goergen's
then current base salary (less disability benefit payments) through the end of
the term of the agreement and for a period of twenty-four months thereafter;
payment of the annual incentive award for the year in which Mr. Goergen's
disability occurs; continued participation by Mr. Goergen and his spouse in
certain benefit plans maintained by the Borrower; continuation of certain
perquisites provided for in the employment agreement; full vesting of the
supplemental pension benefit described above; and the buyback or registration of
up to 7,500,000 shares of the Borrower's common stock upon the death of both
Mr. Goergen and his spouse, as described above. In the event of the termination
of Mr. Goergen's employment for "Cause" (as defined in the employment
agreement), Mr. Goergen will be entitled to payment of his base salary through
the date of such termination and any unvested supplemental pension benefit will
be forfeited. In the event of a termination of Mr. Goergen's employment without
"Cause", or of a "Constructive Termination Without Cause" (as defined in the
employment agreement), Mr. Goergen will be entitled to: continued payment of
Mr. Goergen's then current base salary through the end of the term of the
agreement; payment of the annual incentive award for the year in which
Mr. Goergen is terminated; continued participation by Mr. Goergen and his spouse
in certain benefit plans maintained by the Borrower; continuation of certain
perquisites provided for in the employment agreement; continued provision by the
Borrower of office space and secretarial support; the repurchase by the Borrower
from Mr. Goergen of 100,000 shares of the Borrower's common stock at the end of
each of the next four calendar quarters at fair market value (as defined in the
employment agreement); full vesting of the supplemental pension benefit
described above; and the buyback or registration of up to 7,500,000 shares of
the Borrower's common stock upon the death of both Mr. Goergen and his spouse,
as described above. In the event that Mr. Goergen voluntarily terminates his
employment prior to the expiration of the employment agreement (other than
pursuant to a "Constructive Termination Without Cause") he will be entitled to
payment of his base salary through the date of such voluntary termination and
any unvested supplemental pension benefit will be forfeited. In the event that
Mr. Goergen retires after the expiration of the term of the employment
agreement, Mr. Goergen will be entitled to: continued participation by
Mr. Goergen and his spouse in certain benefit plans maintained by the Borrower;
continuation of certain perquisites provided for in the employment agreement;
continued provision by the Borrower of office space and secretarial support; and
the buyback or registration of up to 7,500,000 shares of the Borrower's common
stock upon the death of both Mr. Goergen and his spouse, as described above.

        In connection with the employment agreement, the Borrower and
Mr. Goergen entered into a registration rights agreement relating to the
registration of up to 7,500,000 shares of the Borrower's common stock as
described above in the event that the Borrower chooses not to purchase such
shares upon the death of both Mr. Goergen and his spouse. The Borrower will not
be obligated to purchase or register such shares, notwithstanding the death of
both Mr. Goergen and his spouse, if the survivor's estate, or his or her
beneficiaries, as the case may be, can then sell all of the shares of the
Borrower's common stock owned by them without registration.

        The inclusion of the above described employment agreement in this
Schedule 5.08 is not an admission or suggestion that, and shall not be deemed or
interpreted to imply that, such employment agreement was not entered into in the
ordinary course and pursuant to the reasonable requirements of the Borrower's
business and upon fair and reasonable terms no less favorable to the Borrower
than would be obtainable in a comparable arm's-length transaction with a Person
not an Affiliate.

73

--------------------------------------------------------------------------------


SCHEDULE 5.09(1)

DEBTOR NAME


--------------------------------------------------------------------------------

  JURISDICTION

--------------------------------------------------------------------------------

  SECURED PARTY

--------------------------------------------------------------------------------

  OBLIGATION
SECURED

--------------------------------------------------------------------------------

  FILING NUMBER

--------------------------------------------------------------------------------

  DATE
OF
FILING

--------------------------------------------------------------------------------

  COLLATERAL
DESCRIPTION

--------------------------------------------------------------------------------

CBK, Ltd., LLC   TN — Sec'y of State   PNC Bank, National Association (assigned
by National Canada Finance Corp. /National Bank of Canada)   Obligations of CBK,
Ltd., LLC in connection with all Indebtedness of CBK Ltd., LLC described in
Schedule 5.10 and obligations arising in connection with trade letters of credit
extended from time, the current total amount of such trade letters of credit
being $2,153,953.50.   Orig: 920118170 Amend: 930255867 Amend: 940348056 Amend:
940348057 Amend: 950396230 Contin: 972062783 Amend: 992039716 Amend: 300047866
Amend: 301090190 Contin: 202022212 Assign: 202031283   9/2/92 11/24/93
9/2/94
9/2/94
2/6/95
8/8/97
8/17/99
8/31/00
8/7/01
4/3/02
5/20/02   All assets.
(Amendments to update max amt. of indebtedness, names of secured party and
debtor)
CBK, Ltd., LLC (Wicker Gallery, a Division of)
 
TN — Sec'y of State
 
PNC Bank, National Association (assigned by National Canada Finance
Corp./National Bank of Canada)
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 920118171 Amend: 940348060 Amend: 950396234 Contin: 972062781 Contin:
202022220 Assign: 202031279
 
9/2/92
9/2/94
2/6/95
8/8/97
4/3/02
5/20/02
 
Reflection of above# 920118170 to catch name of company division. All assets.
(Amendments to update names of parties)
CBK, Ltd., LLC (Brass Original, a Division of)
 
TN — Sec'y of State
 
PNC Bank, National Association (assigned by National Canada Finance
Corp./National Bank of Canada)
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 920118172 Amend: 940348058 Amend: 950396232 Contin: 972062780 Contin:
202022219 Assign: 202031278
 
9/2/92
9/2/94
2/6/95
8/8/97
4/3/02
5/20/02
 
Reflection of above# 920118170 to catch name of company division. All assets.
(Amendments to update names of parties)
CBK, Ltd., LLC (Pinnacle Lamps, a Division of)
 
TN — Sec'y of State
 
PNC Bank, National Association (assigned by National Canada Finance
Corp./National Bank of Canada)
 
Obligations of CBK, Ltd., LLC described in connection with all Indebtedness of
CBK Ltd., LLC in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 920118173 Amend: 940348061 Amend: 950396233 Contin: 972062784 Contin:
202022218 Assign: 202031277
 
9/2/92
9/2/94
2/6/95
8/8/97
4/3/02
5/20/02
 
Reflection of above# 920118170 to catch name of company division. All assets.
(Amendments to update names of parties)
CBK, Ltd., LLC (Frames Unlimited, a Division of)
 
TN — Sec'y of State
 
PNC Bank, National Association (assigned by National Canada Finance
Corp./National Bank of Canada)
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 920118174 Amend: 940348063 Amend: 950396229 Contin: 972062785 Contin:
202022217 Assign: 202031276
 
9/2/92
9/2/94
2/6/95
8/8/97
4/3/02
5/20/02
 
Reflection of above# 920118170 to catch name of company division. All assets.
(Amendments to update names of parties)
CBK, Ltd., LLC (Holidays, a Division of)
 
TN — Sec'y of State
 
PNC Bank, National Association (assigned by National Canada Finance
Corp./National Bank of Canada)
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 920118175 Amend: 940348062 Amend: 950396231 Contin: 972062777 Contin:
202022216 Assign: 202031275
 
9/2/92
9/2/94
2/6/95
8/8/97
4/3/02
5/20/02
 
Reflection of above# 920118170 to catch name of company division. All assets.
(Amendments to update names of parties)
CBK, Ltd., LLC (Company 2000, Division of)
 
TN — Sec'y of State
 
PNC Bank, National Association (assigned by National Canada Finance
Corp./National Bank of Canada)
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising inconnection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 920118176 Amend: 940348059 Amend: 950396226 Contin: 972062779 Contin:
202022215 Assign: 202031284
 
9/2/92
9/2/94
2/6/95
8/8/97
4/3/02
5/20/02
 
Reflection of above# 920118170 to catch name of company division. All assets.
(Amendments to update names of parties)
CBK, Ltd., LLC
 
TN — Sec'y of State
 
PNC Bank, National Association (assigned by National Canada Finance Corp.)
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 920124630 Amend: 930232140 Amend: 950396228 Release: 950442108 Contin:
972062778 Contin: 202022214 Assign: 202031281
 
9/24/92
9/2/93
2/6/95
6/16/95
8/8/97
4/3/02
5/20/02
 
Fixtures to real estate ("Parcel 12") owned by Union City Industrial Development
Bd.; Amends to debtor's name, legal descrip of RE; partial rel.
CBK, Ltd., LLC
 
TN—Sec'y of State
 
PNC Bank, National Association (assigned by National Canada Finance Corp.)
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 920124631 Amend: 930232143 Amend: 950396227 Partial Rel: 950442107
Contin: 972062786 Contin: 202022213 Assign: 202031282
 
9/24/92
9/8/93
2/6/95
6/16/95
8/8/97
4/3/02
5/20/02
 
Fixtures to real estate (other portion of "Parcel 12") owned by Union City
Industrial Dev. Bd; Amends to debtor's name, legal descrip of RE; partial rel.
CBK, Ltd., LLC
 
TN—Sec'y of State
 
PNC Bank, National Association (assigned by National Canada Finance
Corp/National Bank of Canada)
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 950396225 Contin: 992056854 Assign: 202021290
 
2/6/95 12/15/99 4/1/02
 
All assets, all as is more particularly described in Exhibit A (various)
CBK, Ltd., LLC
 
TN—Sec'y of State
 
PNC Bank, National Association (assigned by National Bank of Canada) and First
Tennessee Bank National Association, as Trustee (now JP Morgan Trust Company)
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 950442114 Contin: 300024128 Assign: 202021328
 
6/16/95 4/24/00 4/1/02
 
Certain shipping center equipment.
CBK, Ltd., LLC
 
TN—Sec'y of State
 
PNC Bank, National Association (assigned by National Bank of Canada)
 
Obligations of CBK, Ltd., LLC inconnection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 950442115 Contin: 300012308 Assign: 202021330
 
6/16/95 2/29/00 4/1/02
 
Union City Series 1995 IDRBs totaling $5.38 million
 
 
 
 
 
 
 
 
 
 
 
 
 

74

--------------------------------------------------------------------------------


CBK, Ltd., LLC
 
TN—Sec'y of State
 
PNC Bank, National Association (assigned by National Canada Finance
Corp/National Bank of Canada)
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 950442117 Contin: 300012310 Assign: 202021329
 
6/16/95 2/29/00 4/1/02
 
Land and Improvements, Equipment, etc.
CBK LTD., LLC
 
TN — Sec'y of State
 
PNC Bank National Association (assigned by National Canada Finance
Corp./National Bank of Canada)
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 302033780 Assign: 102036143
 
6/14/02
7/15/02
 
Incorporation by reference of Obion County, TN liens 5007 and 5148 (see below)
CBK, Ltd., LLC
 
TN — Obion County
 
PNC Bank, National Association (assigned by National Canada Finance
Corp./National Bank of Canada;
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 79517 Assign: 4702 Assign: 5028 Amend: 8272 Amend: 12088 Release: 13337
Contin: 23047 Assign: 367
 
11/1/88
7/29/92
9/9/92
9/1/93
2/6/95
6/16/95
9/28/98
4/15/02
 
Fixtures to real estate ("Parcel 12") owned by Union City Industrial Development
Bd., inventory and accounts receivable; Amends to debtor's name, legal descrip
of RE; partial rel.
CBK, Ltd., LLC
 
TN — Obion County
 
National Canada Finance Corp./National Bank of Canada
 
Obligations of CBK, Ltd., LLC in connection with all
 
Orig: 5007 Amend: 01919 Amend: 12086 Release: 13336 Contin: 19522 Contin: 857
 
9/4/92
9/1/94
2/6/95
6/16/95
8/12/97
4/8/02
 
Inventory, Accounts Receivable, Equipment, Intangibles, etc. Indebtedness of CBK
Ltd., LLC described in Schedule 5.10 and obligations arising in connection with
trade letters of credit extended from time, the current total amount of such
trade letters of credit being $2,153,953.50.
CBK, Ltd., LLC
 
TN — Obion County
 
National Canada Finance Corp./National Bank of Canada
 
Obligations of CBK, Ltd., LLC in connection with all Indebtedness of CBK Ltd.,
LLC described in Schedule 5.10 and obligations arising in connection with trade
letters of credit extended from time, the current total amount of such trade
letters of credit being $2,153,953.50.
 
Orig: 5148 (correct placement) Amend: 8279 Amend: 12087 Release: 13338 Contin:
19521
 
9/24/92
9/1/93
2/6/95
8/21/97
6/16/95
 
Fixtures, Accounts Receivable and Inventory

--------------------------------------------------------------------------------

1In addition to the above listed Liens, various lessors have filed UCC
"notification" financing statements in connection with operating teases entered
into between such lessors and one or more of the subsidiaries of the Borrower.
Because such financing statements relate to operating leases, they are not Liens
and, so, are not listed herein.

Liens securing (1) Indebtedness of Foreign Subsidiaries described in
Schedule 5.10 and (ii) capitalized leases are not listed herein as such Liens
are subject to the exceptions set forth in Sections 5.09(e) and 5.09(f) of the
Credit Agreement to which this Schedule 5.09 is attached.

75

--------------------------------------------------------------------------------





Schedule 5.10


Borrower


--------------------------------------------------------------------------------

  Financial
Institution

--------------------------------------------------------------------------------

  Facility Type*

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

  Maturity

--------------------------------------------------------------------------------

CBK, Ltd., LLC   PNC Bank   Revolving line of credit   $23,000,000   July 2003
CBK, Ltd., LLC
 
Industrial Development
Board of the City of
Union City, Tennessee;
J.P. Morgan Trust
Company (Trustee)
 
Industrial Revenue Bonds

(Note that there is a related letter of credit in the amount of $4,909,136.99
issued by National Bank of Canada for which CBK, Ltd., LLC is the obligor.)
 
$4,820,000
 
January 2025
Colony Gifts
Corporation, Ltd.
 
Barclays Bank
 
Revolving line of credit
 
GBP 15,000,000
 
June 2003
Colony Gifts
Corporation, Ltd.
 
Barclays Mercantile Business Finance Ltd.
 
Equipment financing facility
 
GBP 1,500,000
 
June 2003
Gies Kerzen GmbH
 
S&E Banken
 
Revolving line of credit
 
Eur 5,600,000
 
June 2003 (Renewed Annually)
Gies Kerzen GmbH
 
Hamburische Landesbank
 
Revolving line of credit
 
Eur 3,000,000
 
June 2003 (Renewed Annually)
Gies Kerzen GmbH
 
Landesbank Kiel
 
Revolving line of credit
 
Eur 3,000,000
 
June 2003 (Renewed Annually)
Gies Kerzen GmbH
 
Vereins Und Westbank
 
Revolving line of credit
 
Eur 3,000,000
 
June 2003 (Renewed Annually)
Liljeholmens
Stearinfabriks AB
 
Skandinaviska
Enskilda Banken
 
Revolving line of credit
 
SEK 60,000,000
 
December 2002
Promol SA
 
Caixa Geral De Depositos
 
Revolving line of credit
 
Eur 3,250,000
 
December 2002 (Renewed Semi-annually)
Promol SA
 
Banco Portugues
De Inestimento
 
Revolving line of credit
 
Eur 2,500,000
 
December 2002 (Renewed Semi-annually)
Promol SA
 
Banco Commercial Portugues
 
Revolving line of credit
 
Eur 3,750,000
 
December 2002 (Renewed Semi-annually)
Promol SA
 
Banco Santander
 
Revolving line of credit
 
Eur 1,250,000
 
December 2002 (Renewed Semi-annually)
J. Becker & Co. AG
 
Thurgauer
Kantonalbank
 
Revolving line of credit
 
CHF 1,555,000
 
December 2002
 
 
 
 
 
 
 
 
 

76

--------------------------------------------------------------------------------


J. Becker & Co. AG
 
UBS
 
Revolving line of credit
 
CHF 3,000,000
 
December 2002
ASP-Homblad A/S
 
Den Danske Bank
 
Revolving line of credit
 
DKK 32,000,000
 
December 2002

--------------------------------------------------------------------------------

*One or more of the listed facilities may be guaranteed by other subsidiaries of
the Borrower.

77

--------------------------------------------------------------------------------




Schedule 5.11

Investments


        Blyth, Inc. holds a 50% interest in Auschar Polyco Ltd., an Australian
Corporation.

78

--------------------------------------------------------------------------------



EXHIBIT A



NOTE


New York, New York                           
, 2002                            

        For value received, Blyth, Inc., a Delaware corporation (the
"Borrower"), promises to pay to the order
of                                    (the "Bank"), for the account of its
Applicable Lending Office, the unpaid principal amount of each Loan made by the
Bank to the Borrower pursuant to the Credit Agreement referred to below on the
maturity date provided for in the Credit Agreement. The Borrower promises to pay
interest on the unpaid principal amount of each such Loan on the dates and at
the rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made (i) if in Dollars, in lawful money of the
United States in Federal or other immediately available funds at the office of
JPMorgan Chase Bank, 270 Park Avenue, New York, New York 10017 or (ii) if in an
Alternative Currency, in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency at the place
specified for payment thereof pursuant to the Credit Agreement.

        All Loans made by the Bank, the respective types thereof and, in the
case of Alternative Currency Loans, the currency thereof, and all repayments of
the principal thereof shall be recorded by the Bank and, if the Bank so elects
in connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding may be endorsed by the Bank on the schedule attached hereto, or on a
continuation of such schedule attached to and made a part hereof, provided that
the failure of the Bank to make any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.

        This note is one of the Notes referred to in the Credit Agreement dated
as of August 5, 2002 among the Borrower, the banks listed on the signature pages
thereof, JPMorgan Chase Bank, as Administrative Agent, Bank of America, N.A. and
LaSalle Bank, National Association, as Co-Syndication Agents, and Fleet National
Bank and Wachovia Bank, National Association, as Co-Documentation Agents (as the
same may be amended from time to time, the "Credit Agreement"). Terms defined in
the Credit Agreement are used herein with the same meaning

        Reference is made to the Credit Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.

    BLYTH, INC.
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------

Note (cont'd)


LOANS AND PAYMENTS OF PRINCIPAL


Date
  Currency of Loan
  Amount of Loan
  Type of Loan
  Principal Repaid
  Notation Made By


--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT B



FORM OF NOTICE OF COMMITTED BORROWING


        [Date]

To:    JPMorgan Chase Bank, as Administrative Agent

From:    Blyth, Inc. (the "Borrower")

Re:   Credit Agreement (as the same may be amended from time to time, the
"Credit Agreement") dated as of                            , 2002 among the
Borrower, the Banks party thereto, JPMorgan Chase Bank, as Administrative Agent,
Bank of America, N.A. and LaSalle Bank, National Association, as Co-Syndication
Agents, and Fleet National Bank and Wachovia Bank, National Association, as
Co-Documentation Agents

        We hereby give irrevocably give notice pursuant to Section 2.02 of the
Credit Agreement of the Committed Borrowing specified below:

        1.    The [Domestic Business Day][Euro-Currency Business Day] of the
proposed Borrowing is [Date].

        2.    The aggregate amount of the proposed Borrowing is [specify
currency and amount in such currency].

        3.    The Loans comprising such Borrowing are to be [Swingline Loans]
[Syndicated Loans].

        [4. The Loans comprising such Borrowing are to bear interest initially
at [the Base Rate][a Euro-Currency Rate][other mutually agreed rate for
Swingline Loan].]

        [5. The duration of the initial Interest Period applicable thereto is
[specify duration].]

        Terms used herein have the meanings assigned to them in the Credit
Agreement.

    BLYTH, INC.  
 
 
By:
 
       

--------------------------------------------------------------------------------

Name:
Title:      

B-1

--------------------------------------------------------------------------------




EXHIBIT C



FORM OF COMPETITIVE BID QUOTE REQUEST


        [Date]


To:
 
JPMorgan Chase Bank, as Administrative Agent
From:
 
Blyth, Inc. (the "Borrower")
Re:
 
Credit Agreement (as the same may be amended from time to time, the "Credit
Agreement") dated as of                            , 2002 among the Borrower,
the Banks party thereto, JPMorgan Chase Bank, as Administrative Agent, Bank of
America, N.A. and LaSalle Bank, National Association, as Co-Syndication Agents,
and Fleet National Bank and Wachovia Bank, National Association, as
Co-Documentation Agents

        We hereby give notice pursuant to Section 2.03 of the Credit Agreement
that we request Competitive Bid Quotes for the following proposed Competitive
Bid Borrowing(s):

Date of Borrowing:

Currency

--------------------------------------------------------------------------------

  Principal Amount*

--------------------------------------------------------------------------------

  Interest Period**

--------------------------------------------------------------------------------




 
 
 
 


 
 
 
 


 
 
 
 

        Such Competitive Bid Quotes should offer a Competitive Bid [Margin]
[Absolute Rate]. [The applicable base rate is the Adjusted LIBO Rate.]

--------------------------------------------------------------------------------

*Dollar Amount must be not less than $2,000,000.

**Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.

C-1

--------------------------------------------------------------------------------

        Terms used herein have the meanings assigned to them in the Credit
Agreement.

    BLYTH, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

C-2

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF INVITATION FOR COMPETITIVE BED QUOTES


To:    [Name of Bank]

Re:   Invitation for Competitive Bid Quotes to Blyth, Inc. (the "Borrower")

        Pursuant to Section 2.03 of the Credit Agreement dated as
of                    , 2002 (as amended through the date hereof, the "Credit
Agreement") among the Borrower, the Banks party thereto, JPMorgan Chase Bank, as
Administrative Agent, Bank of America, N.A. and LaSalle Bank, National
Association, as Co-Syndication Agents, and Fleet National Bank and Wachovia
Bank, National Association, as Co-Documentation Agents, we are pleased on behalf
of the Borrower to invite you to submit Quotes to the Borrower for the following
proposed Competitive Bid Borrowing(s):

        Date of Borrowing:

Currency

--------------------------------------------------------------------------------

  Principal Amount*

--------------------------------------------------------------------------------

  Interest Period**

--------------------------------------------------------------------------------




 
 
 
 


 
 
 
 


 
 
 
 


 
 
 
 

        Such Competitive Quotes should offer a Competitive Bid [Margin]
[Absolute Rate]. [The applicable base rate is the Adjusted LIBO Rate.]

        Please respond to this invitation by no later than 10:30 A.M. (New York
City time) on [date].

--------------------------------------------------------------------------------

*Dollar Amount must be not less than $2,000,000.

**Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.

        Terms used herein have the meanings assigned to them in the Credit
Agreement.

    JPMORGAN CHASE BANK, as Administrative Agent
 
 
By:
       

--------------------------------------------------------------------------------

Authorized Officer

D-1

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF COMPETITIVE BID QUOTE


To:    JPMorgan Chase Bank, as Administrative Agent

Re:    Competitive Bid Quote to Blyth, Inc. (the "Borrower")

        In response to your invitation on behalf of the Borrower
dated                            ,               , we hereby make the following
Competitive Bid Quote on the following terms:

1.Quoting Bank:

2.Person to contact at Quoting Bank:

                                      

3.Date of Borrowing:

4.We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:


Currency

--------------------------------------------------------------------------------

  Principal
Amount**

--------------------------------------------------------------------------------

  Interest
Period***

--------------------------------------------------------------------------------

  [Margin****]

--------------------------------------------------------------------------------

  Competitive Bid
Absolute Rate*****]

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
 

[provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed                     .]2

--------------------------------------------------------------------------------

        *      As specified in the related Invitation.

        **    Principal amount bid for each Interest Period may not exceed
principal amount requested. Specify aggregate limitation if the sum of the
individual offers exceeds the amount the Bank is willing to lend. Each bid must
be made for a Dollar Amount not less than $2,000,000.

        ***  Not less than one month or not less than 7 days, as specified in
the related Invitation. No more than five bids are permitted for each Interest
Period.

        ****Margin over or under the Adjusted LIBO Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/1,000th of 1%)
and specify whether "PLUS" or "MINUS".

        *****Specify rate of interest per annum (to the nearest 1/1,000th of
1%).

        We understand and agree that the offer(s) set forth above, subject to
the satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of                            , 2002 (as amended through the date
hereof, the "Credit Agreement") among Blyth, Inc., the Banks party thereto,
JPMorgan Chase Bank, as Administrative Agent, Bank of America, N.A. and LaSalle
Bank, National Association, as Co-Syndication Agents, and Fleet National Bank
and Wachovia Bank, National Association, as Co-Documentation Agents, irrevocably
obligate(s) us to make the Competitive Bid

E-1

--------------------------------------------------------------------------------


Loan(s) for which any offer(s) are accepted, in whole or in part. Terms used
herein have the meanings assigned to them in the Credit Agreement.

    Very truly yours,
 
 
[NAME OF BANK]
Dated:
 
By:
       

--------------------------------------------------------------------------------

Authorized Officer

E-2

--------------------------------------------------------------------------------




EXHIBIT F-1


OPINION OF COUNSEL FOR THE BORROWER


              , 2002

To the Banks and Agents
Referred to below
c/o JPMorgan Chase Bank,
as Administrative Agent
270 Park Avenue
New York, New York 10017

Re:   Credit Agreement dated as of August 5, 2002, (the "Credit Agreement")
among Blyth, Inc. (the "Borrower"), the banks named therein (the "Banks"),
JPMorgan Chase Bank, as Administrative Agent, Bank of America, N.A. and LaSalle
Bank, National Association, as Co-Syndication Agents, and Fleet National Bank
and Wachovia Bank, National Association, as Co-Documentation Agents (such
Administrative Agent, Co-Syndication Agents, and Documentation Agents are
sometimes collectively referred to below as the "Agents")

Ladies and Gentlemen:

        This opinion is furnished to you pursuant to Section 3.01(b) of the
Credit Agreement referred to above. Capitalized terms used herein which are
defined in the Credit Agreement shall have the respective meanings given such
terms in the Credit Agreement unless otherwise defined herein.

        We have represented the Borrower in connection with the preparation,
execution and delivery of the Credit Agreement and the Notes (as defined below).

        In rendering the opinions set forth herein, we have examined executed
copies or photocopies of (i) the Credit Agreement and (ii) the Notes executed
and delivered by the Borrower pursuant to Section 3.01 (a) of the Credit
Agreement (such Notes are referred to herein as the "Notes" and the Notes and
the Credit Agreement are collectively referred to herein as the "Loan
Documents"). In addition, we have examined and are familiar with originals, or
copies certified or otherwise identified to our satisfaction, of (i) the
Certificate of Incorporation and By-laws of the Borrower, as in effect on the
date hereof and (ii) such other records, documents, certificates and other
instruments as in our judgment are necessary or appropriate as a basis for the
opinions expressed below.

        In our examination, we have assumed the genuineness of all signatures
(other than those of the officer(s) of the Borrower signed in our presence), the
legal capacity of natural persons, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as certified, photostatic, conformed, electronic or telecopied
copies, and the authenticity of the originals of such copies. As to any facts
material to this opinion which we did not independently establish or verify, we
have relied upon (i) statements and representations of officers and/or other
representatives of the Borrower and (ii) as to the matters addressed therein,
certificates or correspondence of public officials. As to matters of fact (as
opposed to legal conclusions), we have assumed the accuracy of all
representations and warranties of the Borrower in the Loan Documents. We also
have assumed (i) the valid authorization, execution and delivery of the Credit
Agreement by each party thereto other than the Borrower and that each such party
has the power and authority to execute, deliver and perform the Credit Agreement
and has obtained all necessary licenses, approvals, authorizations and the like
in connection with same, (ii) that the execution, delivery and performance of
the Credit Agreement by any such party do not violate the constitutive documents
of any such party or any law, rule, regulation, order, judgment, decree or
ruling applicable to any such party or any

F-1-1

--------------------------------------------------------------------------------


agreement or instrument to which any such party is a party or otherwise bound,
(iii) that the Credit Agreement is the legal, valid and binding obligation of
all such parties, enforceable against each such party in accordance with its
terms, and (iv) the Borrower is duly organized, validly existing and in good
standing under the laws of the State of Delaware. The phrases "best of our
knowledge" or "to our knowledge" (or similar phrases) as used herein mean to the
actual knowledge of the individual attorneys in the firm who have participated
directly in the negotiation of the Loan Documents. We have made no special or
independent investigation or review of any such matters.

        Based upon the foregoing, and in reliance thereon, and subject to the
qualifications, assumptions and exceptions set forth in this opinion letter, we
are of the opinion that:

        1.    The Borrower has the requisite corporate power and authority to
authorize borrowing under the Credit Agreement and to authorize its execution,
delivery and performance of the Credit Agreement and the Notes. Each of the
Credit Agreement and the Notes has been duly executed and delivered by the
Borrower.

        2.    The Borrower has taken all necessary corporate action to execute,
deliver and perform the Loan Documents and to borrow under the Credit Agreement.
Each of the Loan Documents has been duly executed and delivered by the Borrower.

        3.    Each of the Loan Documents (assuming, in the case of the Notes,
execution and delivery thereof for value) constitutes a legal, valid and binding
obligation of the Borrower enforceable against the Borrower, in accordance with
its terms.

        4.    No license, approval or authorization of, exemption by, or
registration or declaration (collectively, "Filings") with, any New York, United
States Federal or Delaware governmental body is required to be made or obtained
by the Borrower in connection with the execution, delivery or performance by the
Borrower, or the validity or enforceability against the Borrower, of the Loan
Documents.

        5.    The execution, delivery and performance by the Borrower of the
Loan Documents (a) will not violate (i) any provision of any existing New York,
United States Federal or Delaware law or regulation, (ii) the Certificate of
Incorporation or By-laws of the Borrower or (iii) to our knowledge, any
judgment, order, decree or award of any court, arbitrator or governmental body
binding on the Borrower or, to our knowledge, any mortgage, indenture, security
agreement, contract or other agreement or instrument to which the Borrower is a
party or that is binding upon it or any of its properties or assets, and (b) to
our knowledge, will not result in the imposition or creation of any Lien on any
properties or assets of the Borrower pursuant to the provisions of any such
mortgage, indenture, security agreement, contract or other agreement or
instrument.

        6.    The Borrower is not an "investment company" within the meaning of
the Investment Company Act of 1940, as amended, and the rules and regulations
thereunder.

        Our opinions set forth in paragraph 3 above are (in addition to any
other applicable limitations set forth herein) limited by the matters referred
to in the following clauses (1) through (3):

        (1)  Applicable bankruptcy, receivership, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting the
enforcement of the rights and remedies of creditors and/or parties to contracts
generally (including, without limitation, such as may deny giving effect to
waivers of rights of debtors and imposition of penalties); and such duties and
standards as are or may be imposed on creditors and/or parties to contracts
generally including, without limitation, good faith, materiality, reasonableness
and fair dealing.

        (2)  General principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and the
exercise of equitable powers by a court of competent

F-1-2

--------------------------------------------------------------------------------


jurisdiction. In addition, no opinion is given herein as to any specific or
equitable relief of any kind or as to the availability of equitable remedies.

        (3)  Law and public policy governing provisions of any of the Loan
Documents with respect to contribution, reimbursement, indemnification or the
like or prospectively releasing a party with respect to any liability or claim.

        In addition, we express no opinion hereunder with respect to:
(1) provisions of any of the Loan Documents which (a) purport to confer subject
matter jurisdiction on any court; (b) the last sentence of Section 9.04 of the
Credit Agreement (or any other provisions of the Credit Agreement which grants
participants rights of set-off, counterclaims or other applicable rights);
(c) provide for a higher rate of interest after the occurrence of a default or
for a prepayment premium to the extent such premium or higher rate of interest
is held to be a penalty or otherwise unreasonable; (d) waive objections to venue
or service of process or waive any claims of forum non-conveniens or the right
to bring counterclaim or cross-claim; (e) provide that the delay in exercising
or the failure to exercise rights or remedies will not operate as a waiver of
any such right or remedy; (f) indemnify a Person against liability for (or
release a party for liability for) its own wrongful or negligent acts or
omissions where such indemnification (or release) is against public policy or
contrary to applicable laws (g) require that amendments, waivers or other
modifications only be in writing; or (h) purport to establish (or may be
construed to establish) evidentiary standards or grant the right to a Person to
determine the amount of compensation (or the like) another party owes under the
Credit Agreement; (2) the validity, binding nature or enforceability of
remedies, and/or of so called "make-whole", funding loss or indemnification
payments, to the extent such remedies, and/or payments, would have the effect of
compensating the party entitled to the benefits thereof in amounts in excess of
actual loss suffered by such party and/or in excess of a reasonable amount
determined by any court or other tribunal; (3) the enforceability of any
provision requiring the payment of attorneys' fees, except to the extent that a
court determines such fees to be reasonable; and (4) the validity, binding
nature or enforceability of any waivers or consents relating to the rights or
defenses of any party or duties owing to it which exist as a matter of law to
the extent such waivers or consents may be held to be contrary to public policy
or otherwise ineffective pursuant to applicable law.

        We also call to your attention that effective enforcement of a claim
denominated in a foreign currency may be limited by requirements that the claim
(or judgment in respect of such claim) be converted into United States Dollars
at a rate of exchange prevailing on a specified date. We express no opinion as
to whether a federal or state court would award a judgment in currency other
than United States Dollars and we express no opinion as to the validity, binding
nature or enforceability of Section 2.20 of the Credit Agreement to the extent
it requires the Borrower to indemnify any other party against loss in obtaining
the currency due under the Credit Agreement for a court judgment in another
currency.

        We do not express, or purport to express, any opinion with respect to
the laws of any jurisdiction other than the laws of the State of New York, the
Federal laws of the United States of America (but including only those laws
which, in our experience, are normally applicable to transactions of the type
provided for in the Loan Documents) and the Delaware General Corporation Law
(and our opinion in paragraph no. 4 above with respect to Filings with Delaware
governmental bodies covers only Filings required under the Delaware General
Corporation Law).

        The opinions set forth herein are limited to those expressly set forth
herein and no other opinions shall be implied. The opinions given herein are
provided pursuant to Section 3.01(b) of the Credit Agreement and in connection
with the transactions contemplated thereby, and this letter and the opinions
given herein should not and may not, unless otherwise specifically agreed to in
writing by a member of this firm, be relied upon for any other purpose or by any
Person other than the addressees hereof and their permitted assigns. Except with
our prior written consent, this opinion is not to be

F-1-3

--------------------------------------------------------------------------------


used, circulated, quoted or otherwise referred to in connection with any
transaction other than those contemplated by the Loan Documents. This opinion is
given as of the date hereof. We assume no obligation to update or supplement
this opinion to reflect any facts or circumstances which may hereafter occur or
come to our attention or any changes in law which may hereafter occur.

        Very truly yours,
 
 
 
 
FINN DIXON & HERLING LLP

F-1-4

--------------------------------------------------------------------------------




EXHIBIT F-2


                            , 2002

To the Banks and the Agents
Referred to Below
c/o JPMorgan Chase Bank, as Administrative Agent
270 Park Avenue
New York, New York 10017


Re:
 
Credit Agreement dated as of August 5, 2002, among Blyth, Inc., the banks named
therein (the "Banks"), JPMorgan Chase Bank, as Administrative Agent, Bank of
America, N.A. and LaSalle Bank, National Association, as Co-Syndication Agents,
and Fleet National Bank and Wachovia Bank, National Administration, as
Co-Documentation Agents (such Administrative Agent, Co-Syndication Agents and
Documentation Agents are sometimes collectively referred to below as the
"Agents")

Ladies and Gentlemen:

        I am the Vice President and General Counsel of Blyth, Inc. (the
"Borrower") and am rendering the opinions contained herein in connection with
the Credit Agreement (the "Credit Agreement"), dated as of the date hereof among
the Borrower, the Banks, and the Agents. Terms defined in the Credit Agreement
are used herein as defined therein.

        In rendering the opinions expressed below, I have examined the originals
or copies of such corporate and stockholder records, agreements and instruments
of the Borrower, certificates of public officials and of officers of the
Borrower and such other documents and papers I have deemed necessary as a basis
for the opinions hereinafter expressed. In such examination, as I have assumed
the genuineness of all signatures, the authenticity of documents submitted to me
as originals and the conformity to the original documents of all documents
submitted to me as copies.

F-2-1

--------------------------------------------------------------------------------

        Based upon the foregoing and subject to the qualifications set forth
below, and having due regard for such legal consideration as I have deemed
relevant, I am of the opinion that:

        1.    The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation.

        2.    The Borrower has all corporate power required to own its
properties and conduct its business as now conducted.

        3.    To the best of my knowledge after due inquiry, except as set forth
in the Borrower's Form 10-K for the fiscal year ended January 31, 2002 and/or
the Borrower's Form 10-Q for the fiscal quarter ended April 3 0, 2002, there are
no actions, suits or proceedings pending or threatened against or affecting the
Borrower or any Subsidiary or any of their respective properties in any court or
before any arbitrator of any kind or before or by any governmental body, except
actions, suits or proceedings of the character normally incident to the kind of
business conducted by the Borrower and its Subsidiaries that (a) would not
materially impair the right or ability of the Borrower or any Subsidiary to
carry on its business substantially as now conducted and (b) would not have a
material adverse effect on the consolidated financial condition of the Borrower
and its Subsidiaries, and there are no actions, suits or proceedings pending or
threatened that relate to or which in any manner draw into question the validity
of any of the transactions contemplated by the Credit Agreement.

        This opinion is limited in all respects to the facts and law existing on
the date hereof and, by rendering my opinion, I do not undertake to advise you
of any changes in such facts or law which may occur after the date hereof This
opinion has been rendered solely to you for your use in connection with the
Credit Agreement. No other person or entity shall be entitled to rely hereon
without my prior written consent.

Very truly yours,

F-2-2

--------------------------------------------------------------------------------




EXHIBIT G



OPINION OF DAVIS POLK & WARDWELL,
SPECIAL COUNSEL FOR THE ADMINISTRATIVE AGENT


        August 5, 2002

To the Banks and Agents
    Referred to Below
c/o JPMorgan Chase Bank,
    as Administrative Agent
    270 Park Avenue
    New York, New York 10017

Dear Sirs:

        We have participated in the preparation of the Credit Agreement dated as
of August 5, 2002 (the "Credit Agreement") among Blyth, Inc., a Delaware
corporation (the "Borrower"), the Banks party thereto, Bank of America, N.A. and
LaSalle Bank, National Association, as Co-Syndication Agents, Fleet National
Bank and Wachovia Bank, National Association, as Co-Documentation Agents and
JPMorgan Chase Bank, as Administrative Agent (the "Administrative Agent"), and
have acted as special counsel for the Administrative Agent for the purpose of
rendering this opinion pursuant to Section 3.01(c) of the Credit Agreement.
Terms defined in the Credit Agreement are used herein as therein defined.

        We have examined originals or copies, certified or otherwise identified
to our satisfaction, of such documents, corporate records, certificates of
public officials and other instruments and have conducted such other
investigations of fact and law as we have deemed necessary or advisable for
purposes of this opinion.

        Upon the basis of the foregoing, we are of the opinion that:

        1.    The execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes are within the Borrower's corporate powers and
have been duly authorized by all necessary corporate action.

        2.    The Credit Agreement constitutes a valid and binding agreement of
the Borrower and each Note issued thereunder today constitutes a valid and
binding obligation of the Borrower, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization or other
similar laws affecting creditors' rights generally and general principles of
equity.

        We are members of the Bar of the State of New York and the foregoing
opinion is limited to the laws of the State of New York, the federal laws of the
United States of America and the General Corporation Law of the State of
Delaware. In giving the foregoing opinion, we express no opinion as to the
effect (if any) of any law of any jurisdiction (except the State of New York) in
which any Bank is located which limits the rate of interest that such Bank may
charge or collect.

G-1

--------------------------------------------------------------------------------

        This opinion is rendered solely to you in connection with the above
matter. This opinion may not be relied upon by you for any other purpose or
relied upon by any other Person without our prior written consent.

Very truly yours,

G-2

--------------------------------------------------------------------------------






EXHIBIT H



ASSIGNMENT AND ASSUMPTION AGREEMENT


        AGREEMENT dated as of                            , 20    among
[ASSIGNOR] (the "Assignor"), [ASSIGNEE] (the "Assignee"), [BLYTH, INC. (the
"Borrower") and JPMORGAN CHASE BANK, as Administrative Agent under the Credit
Agreement (as defined below).]

W I T N E S S E T H

        WHEREAS, this Assignment and Assumption Agreement (the "Agreement")
relates to the Credit Agreement dated as of                         2002 among
the Borrower, the Assignor and the other Banks party thereto, as Banks, and the
Agents party thereto (as amended through the date hereof, the "Credit
Agreement");

        WHEREAS, as provided under the Credit Agreement, the Assignor has a
Commitment to make Loans to the Borrower and participate in Letters of Credit in
an aggregate Dollar Amount at any time outstanding not to exceed
$        000,000;

        WHEREAS, Syndicated Loans made to the Borrower by the Assignor under the
Credit Agreement in the aggregate Dollar Amount of $                  are
outstanding at the date hereof;

        WHEREAS, Letters of Credit with a total amount available for drawing
thereunder of $                  are outstanding at the date hereof; and

        WHEREAS, the Assignor proposes to assign to the Assignee all of the
rights of the Assignor under the Credit Agreement and the other Loan Documents
in respect of [all] [a portion] of its Commitment thereunder in an amount equal
to $                  (the "Assigned Amount"), together with a corresponding
portion of its outstanding Syndicated Loans and Letter of Credit Liabilities,
and the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

        NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements contained herein, the parties hereto agree as follows:

        Section 1.    Definitions.    All capitalized terms not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.

        Section 2.    Assignment.    The Assignor hereby assigns and sells to
the Assignee all of the rights of the Assignor under the Credit Agreement and
the other Loan Documents to the extent of the Assigned Amount, and the Assignee
hereby accepts such assignment from the Assignor and assumes all of the
obligations of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, including the purchase from the Assignor of the corresponding
portion of the principal amount of the Syndicated Loans made by, and Letter of
Credit Liabilities of, the Assignor outstanding at the date hereof. Upon the
execution and delivery hereof by the Assignor, the Assignee, [the Borrower and
the Administrative Agent] and the payment of the amounts specified in Section 3
required to be paid on the date hereof (i) the Assignee shall, as of the date
hereof, succeed to the rights and be obligated to perform the obligations of a
Bank under the Credit Agreement with a Commitment in an amount equal to the
Assigned Amount, and (ii) the Commitment of the Assignor shall, as of the date
hereof, be reduced by a like amount and the Assignor released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee. The assignment provided for herein shall be without
recourse to the Assignor.

        Section 3.    Payments.    As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in Federal funds the amount heretofore agreed between them.* It is
understood that facility and Letter of Credit fees accrued to the

H-1

--------------------------------------------------------------------------------


date hereof in respect of the Assigned Amount are for the account of the
Assignor and such fees accruing from and including the date hereof are for the
account of the Assignee. Each of the Assignor and the Assignee hereby agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party's interest therein and shall
promptly pay the same to such other party.

        [Section 4.    Consents.    This Agreement is conditioned upon the
consent of the Borrower and the Administrative Agent pursuant to
Section 9.06(c)) of the Credit Agreement. The execution of this Agreement by the
Borrower and the Administrative Agent is evidence of this consent. Pursuant to
Section 9.06(c) the Borrower agrees to execute and deliver a Note payable to the
order of the Assignee to evidence the assignment and assumption provided for
herein.]

        Section 5.    Non-reliance on Assignor.    The Assignor makes no
representation or warranty in connection with, and shall have no responsibility
with respect to, the solvency, financial condition or statements of the Borrower
or any of its Subsidiaries, or the validity and enforceability of the
obligations of the Borrower or any of its Subsidiaries in respect of any Loan
Document. The Assignee acknowledges that it has, independently and without
reliance on the Assignor, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Borrower and
its Subsidiaries.

        Section 6.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

        Section 7.    Counterparts.    This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

--------------------------------------------------------------------------------

        * Amount should combine principal together with accrued interest and
breakage compensation, if any, to be paid by the Assignee, net of any portion of
any upfront fee to be paid by the Assignor to the Assignee. It may be preferable
in an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum

H-2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

    [ASSIGNOR]               By:  

--------------------------------------------------------------------------------

Name:
Title:               [ASSIGNEE]               By:  

--------------------------------------------------------------------------------

Name:
Title:               [BLYTH, INC.]*               By:  

--------------------------------------------------------------------------------

Name:
Title:               [JPMORGAN CHASE BANK, as Administrative Agent]*            
  By:  

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------

*Only if consent is required under Section 9,06(c) of the Credit Agreement.

H-3

--------------------------------------------------------------------------------


EXHIBIT I


EXTENSION AGREEMENT


JPMorgan Chase Bank,
    as Administrative Agent
    under the Credit Agreement
    referred to below
[Address]

Gentlemen:

        The undersigned hereby agree to extend, effective [Extension Date], the
Termination Date under the Credit Agreement dated as
of                        2002 among Blyth, Inc., the Banks parties thereto and
JPMorgan Chase Bank, as Administrative Agent, Bank of America, N.A. and LaSalle
Bank, National Association, as Co-Syndication Agents, and Fleet National Bank
and Wachovia Bank, National Association, as Co-Documentation Agents (as amended
through the date hereof, the "Credit Agreement") for one year to [date to which
the Termination Date is extended]. Terms defined in the Credit Agreement are
used herein as therein defined.

        This Extension Agreement shall be construed in accordance with and
governed by the law of the State of New York.

    [NAME OF BANK]               By:  

--------------------------------------------------------------------------------

Name:
Title:

Agreed and accepted:                       BLYTH, INC.                       By:
 

--------------------------------------------------------------------------------

Name:
Title:                       JPMORGAN CHASE BANK, as Administrative Agent      
                By:  

--------------------------------------------------------------------------------

Name:
Title:        

--------------------------------------------------------------------------------




EXHIBIT J


FORM OF COMPLIANCE CERTIFICATE


        [Date]

To:    The Banks

From:    Blyth, Inc. (the "Borrower")

Re:   Credit Agreement (as the same may be amended from time to time, the
"Credit Agreement") dated as of                        , 2002 among the
Borrower, the Banks party thereto, JPMorgan Chase Bank, as Administrative Agent,
Bank of America, N.A. and LaSalle Bank, National Association, as Co-Syndication
Agents, and Fleet National Bank and Wachovia Bank, National Association, as
Co-Documentation Agents

        I, [Name], am a Senior Financial Officer of the Borrower and hereby
certify, on behalf of the Borrower, pursuant to Section 5.01(c) of the Credit
Agreement in connection with the delivery of the [describe financial statements,
including date of financial statements] as follows:

        1.    Set forth on Schedule I hereto is information and calculations
establishing that the Borrower was in compliance with the requirements of
Sections 5.09 to 5.13, inclusive, on [Date of financial statements], together
with the Leverage Ratio and the Adjusted Consolidated Net Worth as of [Date of
financial statements].

        2.    [No Default exists on the date hereof.] [The following are the
only Default(s) existing on the date hereof: [set forth details of Default(s)].
The Borrower proposes to [describe actions proposed to be taken with respect to
Default(s)].]

        Terms used herein have the meanings assigned to them in the Credit
Agreement.

    BLYTH, INC.               By:  

--------------------------------------------------------------------------------

Name:
Title:

J-1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8



TABLE OF CONTENTS
CREDIT AGREEMENT
ARTICLE I Definitions
ARTICLE 2 The Credits
ARTICLE 3 Conditions
ARTICLE 4 Representations and Warranties
ARTICLE 5 Covenants
ARTICLE 6 DEFAULTS
ARTICLE 7 The Agents
ARTICLE 8 Change in Circumstances
ARTICLE 9 MISCELLANEOUS
PRICING SCHEDULE
Schedule 2.16
Schedule 5.08
Schedule 5.10
Schedule 5.11 Investments

EXHIBIT A



NOTE
LOANS AND PAYMENTS OF PRINCIPAL

EXHIBIT B



FORM OF NOTICE OF COMMITTED BORROWING

EXHIBIT C



FORM OF COMPETITIVE BID QUOTE REQUEST

EXHIBIT D



FORM OF INVITATION FOR COMPETITIVE BED QUOTES

EXHIBIT E



FORM OF COMPETITIVE BID QUOTE

EXHIBIT F-1



OPINION OF COUNSEL FOR THE BORROWER

EXHIBIT F-2



EXHIBIT G



OPINION OF DAVIS POLK & WARDWELL, SPECIAL COUNSEL FOR THE ADMINISTRATIVE AGENT

EXHIBIT H



ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT I



EXTENSION AGREEMENT

EXHIBIT J



FORM OF COMPLIANCE CERTIFICATE
